ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_10_FR.txt. 381




         OPINION DISSIDENTE DE M. LE JUGE MAHIOU



   1. Déroulement de la procédure et ses incidences — Comportement du défen-
deur et accès à la Cour — Chronologie des événements — Analyse de la
conduite du défendeur — Déclarations unilatérales du défendeur et leurs impli-
cations sur ses obligations conventionnelles et son statut aux Nations Unies —
Problème de l’acquiescement et de l’estoppel — Incidences du comportement du
défendeur et convention pour la prévention et la répression du crime de génocide.
   2. Responsabilité des Etats au regard de la convention pour la prévention et la
répression du crime de génocide — Contenu et portée des travaux prépara-
toires — Problème de l’inclusion de la responsabilité des Etats pour actes de
génocide — Reconnaissance d’une responsabilité civile des Etats — Lien entre la
convention sur le génocide et les règles du droit international de la responsabilité.
   3. Problème des preuves en matière de génocide — Charge de la preuve —
Critères qu’il convient de retenir — Apport de la jurisprudence des tribunaux
pénaux internationaux et particulièrement le Tribunal pénal international pour
l’ex-Yougoslavie — Pouvoirs de la Cour — Article 49 du Statut et article 62 du
Règlement — Critique de la position de la Cour qui refuse de mettre en œuvre
les pouvoirs dont elle dispose en matière de preuve.
   4. Intention dans le crime de génocide — Définition de l’élément intention-
nel — Détruire en tout ou partie un groupe comme tel — Détruire un groupe
national, ethnique, racial ou religieux — Destruction totale ou partielle des
Musulmans de Bosnie-Herzégovine — Définition positive ou négative du
groupe — Pertinence de l’application au cas d’espèce — Preuve et déduction de
l’intention génocidaire — Intention des auteurs des actes de génocide — Inten-
tion génocidaire ou connaissance d’une telle intention pour les complices —
Politique de nettoyage ethnique et ses liens avec le génocide — Apport de la
jurisprudence des tribunaux pénaux internationaux.
   5. Imputabilité de la responsabilité du crime de génocide au défendeur —
Responsabilité du défendeur pour les actes commis par ses organes de jure —
Responsabilité du défendeur pour les actes de la Republika Srpska considérés
comme organes de facto du défendeur — Responsabilité du défendeur pour les
actes de la Republika Srpska en raison du contrôle exercé sur eux par le défen-
deur — Responsabilité du défendeur pour incitation et entente en vue de com-
mettre un génocide — Responsabilité du défendeur pour complicité de génocide.




                              TABLE DES MATIÈRES

                                                                         Paragraphes
INTRODUCTION                                                                     1-3
 I. LE DÉROULEMENT DE LA PROCÉDURE ET SES INCIDENCES                            4-36

342

382       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)

      A. L’incidence du comportement du défendeur et l’accès à la Cour     8-18

         1. Chronologie                                                    8-10
         2. Analyse de la conduite du défendeur                           11-18
            a) Les implications de la déclaration unilatérale de la RFY
                se considérant Membre de l’Organisation des Nations
                Unies en tant que continuateur de l’ex-RFSY               11-12
            b) Le problème de l’acquiescement et de l’estoppel            13-18
      B. L’incidence du comportement du défendeur et la convention
         sur le génocide                                                  19-36
         1. Chronologie                                                      19
         2. Analyse de la conduite du défendeur                           20-36
II. LA RESPONSABILITÉ DES E
                          u TATS AU REGARD DE LA CONVENTION POUR LA
      PRÉVENTION ET LA RÉPRESSION DU CRIME DE GÉNOCIDE                    37-49
      A. L’examen des travaux préparatoires de la convention sur le
         génocide                                                         41-45
      B. La nature de la responsabilité des Etats                         46-49
III. LE PROBLÈME DES PREUVES                                              50-63
IV. LE PROBLÈME DE L’INTENTION DANS LE CRIME DE GÉNOCIDE                  64-91
    A. L’élément intentionnel                                             66-78
       1. Détruire en tout ou en partie un groupe comme tel               71-72
       2. Un groupe national, ethnique, racial ou religieux               73-78
    B. La déduction de l’intention génocidaire                            79-91
       1. La preuve de l’élément intentionnel                             81-82
       2. Le nettoyage ethnique                                           83-85
       3. La jurisprudence du TPIY                                        86-91
V. LE PROBLÈME DE L’IMPUTABILITÉ AU DÉFENDEUR DE LA RESPONSABILITÉ
      POUR ACTES DE GÉNOCIDE                                              92-129
      A. La responsabilité du défendeur pour les actes commis pas ses
         organes de jure                                                  94-100
      B. La responsabilité du défendeur pour les actes des organes de la
         Republika Srpska                                                101-117
         1. Les organes de la Republika Srpska considérés comme des
            organes de facto du défendeur                                102-111
         2. Le contrôle exercé par le défendeur sur les organes de la
            Republika Srpska                                             112-117
      C. La responsabilité du défendeur pour les autres actes liés au
         génocide                                                        118-122
      D. L’aide ou l’assistance du défendeur pour la commission du
         génocide                                                        123-129




343

383       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


                                     INTRODUCTION

   1. Par-delà le terrible drame qu’elle représente — puisque les Parties
en cause admettent qu’environ 100 000 personnes ont péri dans des
conditions généralement très cruelles auxquelles s’ajoutent des séquelles
physiques et psychologiques d’une ampleur indicible — l’affaire Bosnie-
Herzégovine c. Serbie-et-Monténégro est sans doute l’affaire la plus
importante, la plus complexe et la plus difficile soumise à la Cour inter-
nationale de Justice. Elle s’est déjà singularisée sur le plan procédural, car
cela fait maintenant quatorze ans que l’affaire est devant la Cour et les
débats sur le fond n’ont cessé d’être retardés par un combat de procédure
sans égal ; toutes les ressources possibles et imaginables ont été mises en
œuvre et exploitées au-delà même de ce que le Statut de la Cour pouvait
légitimement offrir ; il apparaît donc opportun de revenir sur le déroule-
ment de la procédure et le comportement du défendeur. Elle se singula-
rise également par le volume des écritures, des plaidoiries et des témoi-
gnages. Elle se singularise surtout par le fait que c’est la première fois que
la Cour est saisie pour se prononcer sur l’accusation de génocide et ses
conséquences, le génocide étant considéré comme le plus terrible des
crimes que l’on puisse imputer aussi bien à un individu qu’à un Etat
comme en l’espèce. Cette affaire permet à la Cour de mettre en œuvre la
convention pour la prévention et la répression du crime de génocide et
d’en interpréter la plupart des dispositions dont certaines ont suscité
d’importants débats sur la signification et la portée qu’il convenait de leur
donner1. Au demeurant, c’est en évoquant le génocide dans l’affaire des
Activités armées sur le territoire du Congo que la Cour est sortie de ses
hésitations et réserves à l’égard du jus cogens, en déclarant expressément
que la norme interdisant le génocide constituait assurément une norme
impérative du droit international (Activités armées sur le territoire du
Congo (République démocratique du Congo c. Rwanda), arrêt, C.I.J.
Recueil 2006, p. 31-32, par. 64).
   2. L’importance, la complexité et la difficulté concernent aussi et sur-
tout le fond de l’affaire comme le montre d’ailleurs la longueur de l’arrêt
de la Cour dont la plupart des développements pourraient appeler des
observations afin d’exprimer l’accord ou le désaccord concernant tel ou
tel aspect des constats faits, du raisonnement adopté et des conclusions
auxquelles elle est parvenue. Il ne m’a pas semblé opportun ou pertinent
d’aller dans ce sens ; à mon humble avis, l’opinion d’un juge, même si elle
est dissidente, n’a pas pour objet de s’engager dans des développements
substantiels excessivement longs, de procéder à un réexamen et à une
réévaluation de chacun des points abordés par la Cour et de reconstruire
en quelque sorte un autre arrêt ; il s’agit plutôt de mettre l’accent sur

  1 La Cour dément ainsi l’opinion d’un auteur qui a affirmé un peu trop hâtivement ce

qui suit : « La convention sur le génocide est inutile lorsqu’elle est applicable et inappli-
cable lorsqu’elle est nécessaire. » (G. Schwarzenberger, International Law, vol. 1, 3e éd.,
1957, p. 143.) [Traduction du Greffe.]

344

384     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


quelques points fondamentaux de la démarche de la Cour pour indiquer
les motifs de fait et de droit qui font que l’on peut adhérer ou ne pas adhérer
à tout ou partie de son argumentation et de ses conclusions. Il me semble
notamment que cette affaire de génocide, par la nouveauté et la singula-
rité des problèmes posés devant la Cour, a révélé non seulement des
insuffisances dans la démarche retenue mais peut-être aussi les limites de
l’exercice de la fonction judiciaire de la Cour. Alors même que la Cour
s’estime pleinement apte à trancher toutes les questions difficiles et com-
plexes entourant une allégation de crime de génocide, elle n’a pas entendu
se donner réellement les moyens d’accomplir cette mission. La présente
opinion a essentiellement pour but, d’une part, de faire état de la manière
dont je vois certains aspects des problèmes évoqués par la Cour même
lorsque je ne suis pas en désaccord avec les solutions retenues, d’autre
part, d’indiquer et d’expliquer, avec tout le respect que je dois à la Cour,
les points de désaccord sur l’approche qu’elle a retenue dans l’accomplis-
sement de sa fonction judiciaire et sur les principales conclusions aux-
quelles elle est parvenue.
   3. Ainsi que je l’ai précisé précédemment, il ne s’agit pas de répondre à
toutes les questions que peut légitimement soulever chacun des points
traités par la Cour, ni même à la majorité d’entre elles ; la présente
opinion se limitera à quelques points saillants qui me paraissent consti-
tuer le cœur du problème. Il est vrai, cependant, que beaucoup de ques-
tions sont liées plus ou moins fortement l’une à l’autre et que la réponse
à l’une d’entre elles induit souvent une réponse, explicite ou implicite, à
l’autre ; il peut y avoir de ce fait une économie de moyens dans l’exposé
des développements qui suivent et qui concernent respectivement le dérou-
lement de la procédure, la responsabilité des Etats au regard de la
convention pour la prévention et la répression du crime de génocide, le
problème des preuves, le problème de l’intention dans le crime de géno-
cide et le problème de l’imputabilité au défendeur du crime de génocide et
des actes connexes.


        I. LE DÉROULEMENT DE LA PROCÉDURE ET SES INCIDENCES

  4. Bien qu’il appartienne au défendeur de mettre en œuvre toutes les
ressources possibles que lui offrent le Statut et le Règlement de la Cour
pour faire valoir son point de vue, il me semble utile, dans cette affaire,
de revenir sur le déroulement de la procédure car ce déroulement a
entraîné la Cour à se prononcer à plusieurs reprises sur sa compétence,
après qu’elle se soit reconnue compétente onze années auparavant, en
1996. Dans la mesure où le déroulement de cette procédure a été dominé
par les initiatives du défendeur, il est instructif de rappeler son compor-
tement avec toutes les implications qui ont pu en résulter.
  5. De 1992 jusqu’à 2000, la République fédérative de Yougoslavie (ci-
après RFY) affirmait être le seul Etat « continuateur » de l’ex-République
fédérative socialiste de Yougoslavie (RFSY), et elle a constamment sou-

345

385      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


tenu être liée par tous les engagements internationaux pris par l’ex-
RFSY. Elle se considérait Membre de l’Organisation des Nations Unies,
et donc partie au Statut de la Cour et elle n’a d’ailleurs pas manqué d’uti-
liser le droit d’accès à la Cour que lui confère le Statut. Etat défendeur
dans la présente affaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine c.
Serbie-et-Monténégro), la RFY a contesté la compétence de la Cour mais
sur d’autres bases que l’article IX de la convention sur le génocide ; non
seulement elle a pris part à la procédure en faisant des demandes en indi-
cation de mesures conservatoires en réponses aux demandes déposées par
la Bosnie-Herzégovine en 1993 et en soulevant des exceptions prélimi-
naires en 1995, mais elle a déposé des demandes reconventionnelles en
1997. La RFY fut également Etat requérant devant la Cour ; en effet, le
29 avril 1999, elle a introduit dix requêtes à l’encontre des Etats
membres de l’OTAN. Enfin, la RFY est défenderesse dans une affaire
pendante devant la Cour depuis sa mise en cause par une requête de la
Croatie du 2 juillet 1999, pour violation de la convention sur le génocide.
   6. En septembre 2000, M. Koštunica remporte les élections présiden-
tielles, et l’opposition démocratique opère un changement de régime en
Serbie-et-Monténégro. Le nouveau Gouvernement de la Serbie-et-Mon-
ténégro décide alors de changer sa position en ce qui concerne la conti-
nuité automatique de la personnalité juridique de l’ex-RFSY, le maintien
de la qualité de Membre de l’Organisation des Nations Unies, de partie
au Statut de la Cour et de partie à la convention sur le génocide. Par
conséquent, il a présenté une demande d’admission à l’Organisation des
Nations Unies à titre de nouveau Membre, huit ans après les résolutions
du Conseil de sécurité et de l’Assemblée générale l’incitant à le faire. La
RFY fut admise à l’Organisation des Nations Unies le 1er novembre
2000. Depuis, elle adopte devant la Cour une attitude complètement dif-
férente de celle tenue jusqu’à cette date, en disant avoir découvert à pos-
teriori qu’avant le 1er novembre 2000 elle n’était pas membre de l’Orga-
nisation des Nations Unies et, par conséquent, qu’elle n’était pas partie
au Statut de la Cour, ni partie à la convention sur le génocide. Ainsi, le
23 avril 2001, le défendeur a formé une demande en revision de l’arrêt du
11 juillet 1996 sur les exceptions préliminaires (établissant la compétence
de la Cour sur la base de l’article IX de la convention sur le génocide), au
motif qu’après son admission à l’Organisation des Nations Unies, le
1er novembre 2000, il s’était révélé sans équivoque qu’elle n’était pas par-
tie au Statut de la Cour ni à la convention sur le génocide avant cette
date. Le 4 mai 2001, elle a présenté une Initiative à la Cour aux fins d’un
réexamen d’office de sa compétence dans la présente affaire, où elle se
fonde sur les mêmes arguments pour contester la compétence de la Cour.
De même dans les plaidoiries orales de 2006, la Serbie-et-Monténégro
défend la position qu’elle

      « n’était pas partie au Statut et n’avait pas qualité pour ester devant
      la Cour lorsque la requête a été introduite … le défendeur n’a jamais

346

386      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      été lié par l’article IX de la convention sur le génocide. La Serbie-et-
      Monténégro n’a pas consenti à la compétence de votre éminente
      Cour en l’espèce. » (CR 2006/12, p. 47, par. 1.11.)
   7. Rappelons que l’Etat, personne morale, ne voit pas son identité
atteinte par la substitution dans la personne et l’orientation de ses gou-
vernants. Et bien évidemment, le prétoire de la Cour n’est pas ouvert à
des gouvernements mais à des Etats. D’autre part, le droit international
attache des conséquences juridiques à certaines manifestations de la
volonté unilatérale des Etats. Ainsi, la reconnaissance de situation, la
notification, l’acquiescement, le comportement d’un Etat dans un procès
sont autant de sources d’obligations pour les Etats dont elles émanent.
La jurisprudence de la Cour internationale de Justice a attaché à plu-
sieurs reprises des conséquences juridiques au comportement des Etats.
(Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906,
C.I.J. Recueil 1960, p. 213, « le Nicaragua a, par ses déclarations ex-
presses et par son comportement, reconnu le caractère valable de la
sentence et il n’est plus en droit de revenir sur cette reconnaissance pour
contester la validité de la sentence ») ; Temple de Préah Vihéar
(Cambodge c. Thaïlande), C.I.J. Recueil 1962, p. 32, (« que la Thaïlande,
en raison de sa conduite, ne saurait aujourd’hui affirmer qu’elle n’a
pas accepté la carte ».) Si la Cour a déjà eu l’occasion de dire que
      « [i]l est assurément insolite que l’Etat qui a introduit une demande
      en présentant une requête vienne contester la juridiction de la Cour
      à laquelle il s’est volontairement adressé » (Or monétaire pris à Rome
      en 1943, question préliminaire (Italie c. France, Royaume-Uni de
      Grande-Bretagne et d’Irlande du Nord et Etats-Unis d’Amérique),
      arrêt, C.I.J. Recueil 1954, p. 28),
la Serbie-et-Monténégro est allée bien plus loin et a adopté des positions
qui contredisent ce qu’elle avait antérieurement admis, explicitement ou
tacitement, dans la présente affaire. Ce changement d’attitude de la Ser-
bie-et-Monténégro concernant la compétence de la Cour, à travers la
remise en cause de son appartenance à l’Organisation des Nations Unies
et de ses obligations vis-à-vis de la convention sur le génocide, soulève de
multiples problèmes qui méritent que l’on s’y arrête.

   A. L’incidence du comportement du défendeur et l’accès à la Cour

1. Chronologie
   8. La RFY a constamment soutenu qu’elle était l’Etat continuateur de
l’ex-RFSY et donc Membre de l’Organisation des Nations Unies, situa-
tion fort bien décrite par la Serbie-et-Monténégro au cours des plaidoi-
ries de 2006 :
        « La position adoptée par l’ancien gouvernement de la RFY a été
      en substance la suivante : nous avons gardé le cap. Nous sommes

347

387      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      Membre fondateur de l’Organisation des Nations Unies. Nous avons
      conservé la qualité de Membre de l’Organisation des Nations Unies
      et de partie aux conventions internationales en assurant la continuité
      de la personnalité juridique de l’ex-Yougoslavie. Nous sommes tou-
      jours le même Etat dont d’autres ont tenté de se séparer (ou se sont
      séparés). Notre admission à l’Organisation des Nations Unies n’est
      donc pas en cause, et il est inutile de vérifier si nous remplissons les
      conditions énoncées à l’article 4 de la Charte, puisque nous n’avons
      jamais cessé d’être Membre de l’Organisation. En raison du principe
      de continuité, nous sommes restés Membre de l’Organisation des
      Nations Unies et avons conservé la qualité de partie aux traités aux-
      quels la RFSY était partie. » (CR 2006/12, p. 53, par. 1.33.)
   9. Lors de la proclamation de la République fédérale de Yougoslavie,
le 27 avril 1992, une déclaration formelle a été adoptée en son nom, aux
termes de laquelle :
         « La République fédérale de Yougoslavie, assurant la continuité
      de l’Etat et de la personnalité juridique et politique internationale de
      la République fédérative socialiste de Yougoslavie, respectera stric-
      tement tous les engagements que la République fédérative socialiste
      de Yougoslavie a pris à l’échelon international. »
L’intention ainsi exprimée par la RFY de respecter les traités internatio-
naux auxquels était partie l’ex-Yougoslavie a été confirmée dans une note
officielle du 27 avril 1992 adressée au Secrétaire général par la mission
permanente de la Yougoslavie auprès des Nations Unies (Nations Unies,
doc. A/46/915, annexe I). Dans la présente instance, elle n’a cessé de
prendre des initiatives nombreuses et répétées attestant de sa pleine par-
ticipation. Ainsi :
— le 1er avril 1993 et le 10 août 1993, dans ses observations écrites sur
  les mesures conservatoires demandées par la Bosnie-Herzégovine, la
  RFY formule à son tour des demandes en indication de mesures
  conservatoires ;
— le 26 juin 1995, la RFY soulève des exceptions préliminaires concer-
  nant la recevabilité de la requête et la compétence de la Cour, mais
  aucune de ces exceptions ne concerne la question de l’accès à la Cour,
  l’acceptation de la RFY de la compétence de la Cour ou son appar-
  tenance à la convention sur le génocide ;
— le 23 juillet 1997, la RFY dépose son contre-mémoire dans lequel elle
  formule des demandes reconventionnelles ;
— le 26 avril 1999, la RFY fait une déclaration reconnaissant la juridic-
  tion obligatoire de la Cour en vertu de l’article 36, paragraphe 2, du
  Statut de la Cour ;
— le 29 avril 1999, la RFY dépose des requêtes introductives d’instance
  contre dix Etats membres de l’OTAN. Dans toutes ces requêtes elle a
  choisi de fonder la compétence de la Cour sur l’article IX de la
  convention sur le génocide. Et elle a précisé dans sa demande en indi-

348

388      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


  cation de mesures conservatoires qu’elle est bien Membre des Nations
  Unies ;
— le 20 avril 2001, la RFY retire ses demandes reconventionnelles à
  l’encontre de la Bosnie-Herzégovine.
   10. Toutefois, à côté de ces actes de procédure, d’autres initiatives
beaucoup plus problématiques vont intervenir. Ainsi, en juin 1999,
le membre serbe de la présidence collégiale de Bosnie-Herzégovine,
profitant de l’exercice provisoire par rotation de la fonction de président
de la présidence de Bosnie-Herzégovine2, informe la Cour de deux déci-
sions : la désignation d’un coagent, par une lettre du 9 juin 1999, et
l’intention de la Bosnie-Herzégovine de se désister de l’instance contre
la RFY, par une lettre du 10 juin 1999 ; ces deux lettres sont adressées
à la Cour sans passer par le premier agent qui représentait jusque-là
la Bosnie-Herzégovine, lequel informe la Cour, le 14 juin 1999, qu’aucune
mesure de désistement n’a été prise ; le 15 juin, la RFY s’empresse
d’accepter le désistement tandis que le même premier agent de la
Bosnie-Herzégovine intervient à nouveau, le 21 juin 1999, pour
répéter qu’il n’y a pas eu de désistement. L’affaire rebondit le 3 sep-
tembre 1999, lorsque la RFY indique à la Cour qu’elle a convenu
avec le président serbe de la Bosnie-Herzégovine de mettre fin à la
procédure. Le 15 septembre 1999, le nouveau président de la Bosnie-
Herzégovine dénonce devant la Cour les manœuvres conjointes de la
RFY et du président serbe de la Bosnie-Herzégovine en indiquant
qu’il n’y avait eu ni désistement ni désignation d’un coagent dans
cette affaire.


2. Analyse de la conduite du défendeur
  a) Les implications de la déclaration unilatérale de la RFY se consi-
     dérant Membre de l’Organisation des Nations Unies en tant que
     continuateur de l’ex-RFSY
   11. Le rapporteur spécial de la Commission du droit international sur
les actes unilatéraux des Etats a proposé à la discussion un projet
d’article ainsi libellé pour définir l’acte unilatéral :
        « [U]ne manifestation de volonté non équivoque de l’Etat formulée
      dans l’intention de produire des effets juridiques dans ses relations
      avec un ou plusieurs Etats, ou une ou plusieurs organisations inter-
      nationales, et dont ledit ou lesdits Etats ou ladite ou lesdites organi-
      sations internationales ont connaissance. »3

   2 La présidence de Bosnie-Herzégovine est collégiale avec trois membres (un Bosniaque,

un Croate et un Serbe) présidant à tour de rôle.
   3 Nations Unies, Documents officiels de l’Assemblée générale, rapport de la CDI sur sa

cinquante-deuxième session, supplément n° 10 (A/55/10), p. 93, note 165.

349

389        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


Il est généralement admis que la conduite diplomatique engage l’Etat,
et la Cour reconnaît que certaines déclarations fixent l’attitude d’un
Etat de telle sorte qu’il ne peut plus la modifier de façon discrétion-
naire. Dans l’affaire des Essais nucléaires, la Cour a pris la position
suivante :
          « Il est reconnu que des déclarations revêtant la forme d’actes
       unilatéraux et concernant des situations de droit ou de fait peuvent
       avoir pour effet de créer des obligations juridiques. Des déclarations
       de cette nature peuvent avoir et ont souvent un objet très précis.
       Quand l’Etat auteur de la déclaration entend être lié conformément
       à ses termes, cette intention confère à sa prise de position le caractère
       d’un engagement juridique, l’Etat intéressé étant désormais tenu en
       droit de suivre une ligne de conduite conforme à sa déclaration. Un
       engagement de cette nature, exprimé publiquement et dans l’inten-
       tion de se lier, même hors du cadre des négociations internationales,
       a un effet obligatoire. » (Essais nucléaires (Australie c. France),
       arrêt, C.I.J. Recueil 1974, p. 267, par. 43.)
   12. Ainsi, la déclaration adoptée par le Gouvernement de la RFY le
27 avril 1992, confirmée par la note officielle adressée au Secrétaire géné-
ral de l’Organisation des Nations Unies à la même date, dans laquelle elle
s’engage à respecter les traités internationaux auxquels était partie
l’ex-Yougoslavie, est bien une manifestation unilatérale de volonté, impu-
table à la RFY, destinée à produire intentionnellement des effets de droit.
Bien plus, « pour que ces déclarations eussent un effet juridique, il
n’était pas nécessaire qu’elles fussent adressées à un Etat particulier, ni
qu’un Etat quelconque signifiât son acceptation » (ibid., p. 269, par. 50) ;
la position de la Bosnie-Herzégovine vis-à-vis d’un acte unilatéral pris
par la RFY, n’a pas normalement d’incidences sur les effets juridiques
de celui-ci.

  b) Le problème de l’acquiescement et de l’estoppel

  13. Si l’estoppel et l’acquiescement découlent tous les deux du principe
général de bonne foi, ce qui distingue l’estoppel au sens strict de l’acquies-
cement c’est l’élément de détriment ou de préjudice causé par le change-
ment d’attitude d’un Etat à l’égard d’un autre Etat.
  14. Le Dictionnaire de droit international public définit ainsi l’acquies-
cement : « Consentement prêté à un Etat, en raison de sa conduite (active
ou passive) en présence d’une situation donnée »4. Selon la Cour, l’acquies-
cement est « équivalent à une reconnaissance tacite manifestée par un
comportement unilatéral que l’autre partie peut interpréter comme un
consentement » (Délimitation de la frontière maritime dans la région du

  4   J. Salmon (dir. publ.), Dictionnaire de droit international public, 2001, p. 21.

350

390      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


golfe du Maine (Canada/Etats-Unis), arrêt, C.I.J. Recueil 1984, p. 305,
par. 130). Pour qu’un Etat soit lié par sa passivité, il faut que certains
éléments soient réunis, le simple silence à lui seul n’apparaissant pas suf-
fisant pour engager un Etat ; il doit s’agir d’un « silence qualifié » : « si un
Etat, qui a connaissance des prétentions d’une partie adverse, s’abstient
de réagir pendant un certains laps de temps, en dépit de son intérêt et
malgré les occasions qui se prêtent à une réaction, on peut raisonnable-
ment présumer qu’il entend s’engager »5.
   15. Dans l’affaire en cause, le fait que la RFY procède à la demande
en indication de mesures conservatoires, puis formule des demandes
reconventionnelles dans son contre-mémoire (la Cour dans son ordon-
nance du 17 décembre 1997 a déclaré ces demandes recevables)6, reflète
bien une conduite active manifestant son droit d’ester devant la Cour.
Le fait de soulever des exceptions préliminaires relatives à la receva-
bilité de la requête et à la compétence de la Cour concernant la Bosnie-
Herzégovine, sans qu’une seule de ces exceptions n’évoque la compé-
tence de la Cour à l’égard de la RFY ou son droit d’accès devant elle, est
également très significatif ; alors qu’on pouvait légitimement s’attendre
à ce que l’Etat défendeur soulève toutes les exceptions préliminaires
pouvant amener la Cour à décliner sa compétence, car il s’agit bien là
d’une occasion « se prêtant à une protestation »7, la RFY n’a pas saisi
une telle occasion. Donc le fait de ne pas soulever le problème de l’accès
à la Cour, pendant huit ans de procédure, alors que c’est dans l’intérêt
du défendeur de soulever un tel argument, constitue bien un élément
qui prouve l’acquiescement du défendeur, et une preuve qu’à
l’époque la RFY n’avait pas de doute sur sa qualité d’Etat partie au
Statut de la Cour. Cet acquiescement est bien actif, et non pas passif,
puisque la RFY a effectivement utilisé son droit d’accès à la Cour, non
seulement en participant à la procédure et en présentant elle-même des
demandes reconventionnelles dans cette affaire, mais aussi en déposant
dix requêtes introductives d’instance en 1999 (Licéité de l’emploi de
la force).
   16. Le Dictionnaire de droit international public entend par estoppel
une
      « [o]bjection péremptoire, souvent analysée comme une exception
      procédurale, qui s’oppose à ce qu’un Etat partie à un procès puisse
      faire valoir une prétention ou soutienne un argument contredisant
      son comportement antérieur ou une position prise précédemment et
      dans lequel (ou laquelle) les tiers avaient placé leur confiance légi-
      time »8.

  5 H. Das, « L’estoppel et l’acquiescement : assimilations pragmatiques et divergences

conceptuelles », Revue belge de droit international, 1997, vol. 30, p. 619.
  6 L’article 80 du Règlement de la Cour stipule : « la Cour ne peut connaître d’une

demande reconventionnelle que si celle-ci relève de sa compétence ».
  7 H. Das, op. cit., 1997, vol. 30, p. 622.
  8 J. Salmon (dir. publ.), op. cit., p. 450.



351

391         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


L’estoppel (ou principe d’interdiction de se contredire au détriment
d’autrui) est reconnu expressément par la jurisprudence nationale en
matière d’arbitrage international9. Même si la jurisprudence internatio-
nale qui s’est penchée sur la question de l’estoppel n’est pas abondante, la
Cour internationale de Justice a eu l’occasion de se prononcer parfois sur
ce principe, et d’énoncer les conditions permettant de l’invoquer (Plateau
continental de la mer du Nord (République fédérale d’Allemagne/Dane-
mark) (République fédérale d’Allemagne/Pays-Bas), arrêts, C.I.J.
Recueil 1969, p. 26 ; Délimitation de la frontière maritime dans la région
du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt, C.I.J. Recueil
1984, p. 309 ; Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1984,
p. 415 ; Sentence arbitrale rendue par le roi d’Espagne le 23 décembre
1906 (Honduras c. Nicaragua), arrêt, C.I.J. Recueil 1960, p. 213). Elle a
eu l’occasion de préciser que

        « l’estoppel peut être inféré d’un comportement, de déclarations, etc.,
        d’un Etat qui n’auraient pas seulement attesté d’une manière claire
        et constante l’acceptation par cet Etat d’un régime particulier, mais
        auraient également amené un autre ou d’autres Etats, se fondant sur
        cette attitude, à modifier leur position à leur détriment ou à subir un
        préjudice » (Activités militaires et paramilitaires au Nicaragua et
        contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence et
        recevabilité, arrêt, C.I.J. Recueil 1984, p. 415, par. 51).
   17. En retenant les trois éléments de l’estoppel identifiés habituelle-
ment par la doctrine10 (un comportement ou une déclaration initiaux
clairs et non équivoques ; une confiance effective, légitime et de bonne foi
d’un autre sujet sur cette déclaration ou ce comportement, l’ayant incité
à un comportement de sa part ; un dommage résultant de la confiance ou
un changement des positions relatives des parties), il ne fait guère de
doute, dans les circonstances de l’espèce, que les conditions seraient réu-
nies pour invoquer l’estoppel. Contrairement aux prétentions de la RFY
disant qu’elle ne pouvait pas faire valoir, en 1993 ou en 1996, les objec-

   9 Ainsi, la première chambre civile de la Cour de cassation, dans un arrêt du 6 juillet

2005, a considéré qu’il est irrecevable, « en vertu du principe de l’estoppel », qu’un deman-
deur à l’arbitrage vienne contester l’existence de la convention d’arbitrage sur laquelle il
s’était auparavant fondé sans réserve pour introduire sa demande :

          « M. X..., qui a lui-même formé la demande d’arbitrage devant le Tribunal des dif-
       férends irano-américains et qui a participé sans aucune réserve pendant plus de neuf
       ans à la procédure arbitrale, est irrecevable, en vertu de la règle de l’estoppel, à sou-
       tenir, par un moyen contraire, que cette juridiction aurait statué sans convention
       d’arbitrage ou sur convention nulle, faute de convention qui lui soit applicable. »
       (Ch. Civ. 1, 6 juillet 2005, Bulletin 2005 I, n° 302, p. 252.)

  10   R. Kolb, La bonne foi en droit international public, 2000, p. 360 et suiv.

352

392     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


tions à la compétence qu’elle soulève à présent, en réalité rien n’empê-
chait celle-ci de les soulever, puisqu’elle a bien soulevé la question du
locus standi de la Bosnie-Herzégovine, et qu’elle savait que son statut de
Membre de l’Organisation des Nations Unies était l’objet d’un vif débat,
ce qui aurait dû l’inciter à mettre en œuvre les voies et moyens d’y remé-
dier.
   18. Il convient, néanmoins, de relever également l’ambiguïté de la
position de la Partie demanderesse à propos de l’appartenance de la RFY
à l’Organisation des Nations Unies en tant qu’Etat continuateur de l’ex-
RFSY. En effet, alors même qu’elle contestait la prétention de la RFY à
être le continuateur de l’ex-Yougoslavie et à demeurer Membre de l’Orga-
nisation des Nations Unies, la Bosnie-Herzégovine a introduit une ins-
tance devant la Cour internationale de Justice à l’encontre de cet Etat.
Certes, en se reportant au contexte de l’époque, la contradiction peut
s’expliquer ou se dissiper du fait qu’elle contestait que la RFY soit seul
Etat continuateur, et puisse avoir un statut privilégié par rapport aux
autres Etats successeurs ; elle estimait que tous les Etats devaient être
considérés sur un pied d’égalité comme Etats successeurs, et que chaque
successeur devait faire une demande d’admission à l’Organisation des
Nations Unies. Autrement dit, il conviendrait de distinguer l’action poli-
tique menée devant les instances de l’Organisation des Nations Unies à
l’époque de l’action judiciaire menée devant la Cour, surtout que le statut
de la RFY au regard de l’Organisation des Nations Unies était très com-
plexe pendant cette période et que la Bosnie-Herzégovine entendait sau-
vegarder ses droits pour l’avenir, face à la RFY qui a toujours refusé de
demander la clarification de sa situation. Quoi qu’il en soit, il n’apparaît
pas raisonnable ni équitable que le défendeur puisse tirer profit à présent
de son attitude qu’il qualifie rétroactivement d’erronée, et prétende qu’il
n’avait pas accès à la Cour au moment de l’introduction de la requête. Le
principe de bonne foi impose aux Etats et à leurs agents l’obligation
d’agir avec esprit de loyauté dans le respect du droit et de la fidélité aux
engagements.

      B. L’incidence du comportement du défendeur et la convention
                            sur le génocide

1. Chronologie
   19. Comme nous venons de le voir, tout au long de la procédure et
jusqu’à 2000, la Yougoslavie a constamment soutenu qu’elle était liée par
la convention sur le génocide, aussi bien en acceptant, implicitement ou
explicitement, la compétence sur la base de l’article IX de la convention
sur le génocide qu’en refusant toute autre base de compétence avancée
par le requérant :
— le 1er avril 1993, dans ses observations écrites présentées à la Cour sur
  la demande en indication de mesures conservatoires, le Gouverne-
  ment de la RFY recommande également à la Cour l’indication de

353

393       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


  mesures conservatoires, et déclare qu’il « n’accepte pas la compétence
  de la Cour pour connaître d’une revendication quelle qu’elle soit du
  demandeur sortant du cadre de la convention pour la prévention
  et la répression du crime de génocide » ;
— un conseil de la RFY a déclaré à l’audience publique du 2 avril 1993
  que « [l]a République fédérative de Yougoslavie ne consent à aucune
  extension de la compétence de la Cour au-delà de ce qui est stricte-
  ment stipulé dans la Convention même » (CR 93/13, p. 16) ;
— cette position a été confirmée le 23 août 1993, lorsque dans ses obser-
  vations écrites la RFY a indiqué : « Il va de soi que, en demandant des
  mesures conservatoires le 1er avril 1993, la République fédérative de
  Yougoslavie n’entendait en aucune manière accepter la compétence
  de la Cour si ce n’est dans les limites de ce qui est strictement stipulé
  dans la convention sur le génocide » ;
— l’agent de la RFY a fait référence, le 26 août 1993, à « notre différend
  concernant l’application de la convention pour la prévention et la
  répression du crime de génocide » (CR 93/34, p. 11) ;
— dans les accords de Dayton, entrés en vigueur le 14 décembre 1995,
  les parties se sont engagées à respecter et garantir les droits et libertés
  établis dans plusieurs conventions internationales, dont la convention
  sur le génocide11.

2. Analyse de la conduite du défendeur

   20. Puisque la RFY a soutenu qu’elle n’accepte la compétence de la
Cour que dans la limite de la convention sur le génocide, il s’agit là d’un
comportement actif et sans équivoque de sa part pour reconnaître être
partie à la convention sur le génocide et accepter la compétence de la
Cour sur cette seule base. Cette attitude lui est désormais opposable, et
elle ne peut prétendre le contraire sans porter atteinte au principe de la
bonne foi. En effet, le 1er avril 1993 et le 23 août 1993, la RFY a elle-
même demandé l’indication de mesures conservatoires, et prié la Cour
d’indiquer à la Bosnie-Herzégovine de respecter ses obligations à l’égard
de la convention sur le génocide, et de prendre immédiatement toutes les
mesures nécessaires pour prévenir la commission d’un génocide à l’égard
des Serbes. Depuis lors, la Bosnie-Herzégovine s’est fondée sur

   11 L’article premier du premier chapitre de l’annexe 6 aux accords de Dayton-Paris

stipule :
       « The Parties shall secure to all persons within their jurisdiction the highest level of
    internationally recognized human rights and fundamental freedoms, including the
    rights and freedoms provided in the European Convention for the Protection of
    Human Rights and Fundamental Freedoms and its Protocols and the other inter-
    national agreements listed in the Appendix to this Annex. »
  Cet « Appendix », intitulé « Human Rights Agreements », énumère ces accords et en
premier lieu « 1948 Convention on the Prevention and Punishment of the Crime of
Genocide ».

354

394      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


l’article IX de la convention sur le génocide comme « unique base de
compétence », puisque cette base ne faisait plus aucun doute.
   21. Les éléments de l’estoppel sont réunis dans l’espèce. Première-
ment les déclarations de la RFY sont claires, précises, répétées dans
le temps. Deuxièmement, la confiance effective et de bonne foi du
demandeur dans la position du défendeur à l’égard de la convention
sur le génocide l’a incité à se limiter à cette convention comme
base de compétence de la Cour. Troisièmement, la Bosnie-Herzégovine
subirait un dommage matériel et moral du fait du changement d’atti-
tude du défendeur. Dès lors, le défendeur, qui a acquiescé au fait qu’il
était partie à la convention sur le génocide et a reconnu la compétence
de la Cour sur cette base, est lié par son comportement, et logique-
ment l’estoppel s’oppose à ce qu’il puisse faire valoir une prétention
contraire, surtout qu’à cet argument s’est ajouté un autre lié au forum
prorogatum.
   22. La théorie du forum prorogatum consiste d’une part « dans une
extension de la compétence du juge international … [et, d’autre part,] le
forum prorogatum peut être considéré comme un substitut de la saisine du
juge international »12. La première signification de la théorie est sans inté-
rêt dans l’affaire en cause13, par contre la deuxième signification qui
consiste à ce qu’un Etat accepte « la compétence d’une juridiction inter-
nationale institutionnalisée, telle que la Cour internationale de Justice,
postérieurement à la saisine … par des actes concluants impliquant une
acceptation tacite »14, trouve largement application dans l’affaire relative
à l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie). La Cour a eu
l’occasion d’accepter la substance du forum prorogatum à plusieurs re-
prises (Détroit de Corfou (Royaume-Uni c. Albanie), exception prélimi-
naire, arrêt, C.I.J. Recueil 1947-1948, p. 28 ; Anglo-Iranian Oil Co.
(Royaume-Uni c. Iran), exception préliminaire, arrêt, C.I.J. Recueil 1952,
p. 114 ; Concessions Mavrommatis à Jérusalem, arrêt no 5, 1925, C.P.J.I.
série A n° 5, p. 27-28). La Cour avait considéré dans l’affaire Haya de la
Torre que plaider sur le fond de l’affaire vaut acceptation tacite de sa
compétence :
         « Elles [les Parties] ont discuté au fond toutes les questions sou-
      mises à celle-ci et n’ont rien objecté contre une décision au fond.
      Cette attitude des Parties suffit à fonder la compétence de la Cour. »
      (Haya de la Torre (Colombie/Pérou), arrêt, C.I.J. Recueil 1951,
      p. 78.)

   12 Ch. Rousseau, « Le règlement judiciaire », Droit international public, t. V, Sirey,

1983, p. 398.
   13 La question de l’élargissement de la compétence de la Cour fut soulevée à l’occasion

des demandes en indication de mesures conservatoires déposées par la RFY, dont cer-
taines sortaient du cadre de la convention sur le génocide. Mais la Cour n’a pas retenu cet
argument.
   14 J. Salmon (dir. publ.), op. cit., p. 518.



355

395      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


Et dans l’affaire de l’Anglo-Iranian Oil Co., la Cour a dit :
         « Pour pouvoir s’appliquer en l’espèce, le principe du forum pro-
      rogatum devrait être fondé sur quelque acte ou déclaration du Gou-
      vernement de l’Iran impliquant un élément de consentement à l’égard
      de la compétence de la Cour » (Anglo-Iranian Oil Co. (Royaume-Uni
      c. Iran), exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 114) ;

en l’espèce cet élément faisant défaut, c’est donc à juste titre que la Cour
s’est déclarée incompétente. Ce qui n’est pas le cas dans la présente
affaire.
   23. Il s’agit de savoir dans cette affaire ce qui peut être considéré
comme « actes concluants ». En effet, de 1993 à 2001, la RFY n’a pas
contesté une seule fois qu’elle était partie à la convention sur le génocide
et elle a admis que cette convention constituait la base de la compétence
de la Cour. Et la Cour a avalisé cette position à plusieurs reprises :
— D’abord dans son ordonnance du 13 septembre 1993 :
       « Considérant que la Cour, dans son ordonnance du 8 avril 1993,
    a estimé que l’article IX de la convention sur le génocide, à laquelle
    le demandeur et le défendeur sont parties, semblait
       « constituer une base sur laquelle la compétence de la Cour pour-
       rait être fondée, pour autant que l’objet du différend a trait à
       l’« interprétation, l’application ou l’exécution » de la convention,
       y compris les différends « relatifs à la responsabilité d’un Etat en
       matière de génocide ou de l’un quelconque des autres actes énu-
       mérés à l’article III » de la convention » » (Application de la
       convention pour la prévention et la répression du crime de géno-
       cide (Bosnie-Herzégovine c. Yougoslavie (Serbie et Monténé-
       gro)), mesures conservatoires, ordonnance du 13 septembre 1993,
       C.I.J. Recueil 1993, p. 338, par. 25).
— Ensuite, dans l’arrêt de 1996 sur les exceptions préliminaires :
       « La Cour observe en outre qu’il n’a pas été contesté que la You-
    goslavie soit partie à la convention sur le génocide. Ainsi, la You-
    goslavie était liée par les dispositions de la convention à la date du
    dépôt de la requête en la présente affaire, le 20 mars 1993. » (Appli-
    cation de la convention pour la prévention et la répression du crime
    de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions pré-
    liminaires, arrêt, C.I.J. Recueil 1996 (II), p. 610, par. 17.)

Le demandeur, dans ses plaidoiries de 2006, souligne que,
      « en omettant de soulever une telle exception, la Yougoslavie a, à cet
      égard, accepté de facto la compétence de la Cour sur ce point et créé
      une sorte de forum prorogatum, que la bonne foi la plus élé-
      mentaire lui interdit de contester à nouveau aujourd’hui »
      (CR 2006/3, p. 19, par. 19).

356

396        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


Bien plus, comme nous l’avons vu précédemment, la RFY a reconnu ce
fait publiquement à plusieurs reprises au cours des procédures, en soute-
nant qu’elle n’accepte la compétence de la Cour que dans les limites de la
convention sur le génocide.
— Enfin, la Cour a été saisie par la RFY de demandes reconvention-
  nelles sur la même base de compétence et elle a été invitée à dire que
  la Bosnie-Herzégovine a commis des crimes de génocide contre les
  Serbes (contre-mémoire déposé le 23 juillet 1997). Bien que la Cour ne
  se soit pas prononcée sur ce point, le comportement de la RFY signifie
  que celle-ci n’a pas d’objection à la poursuite d’un débat sur le fond et
  il serait donc justifié d’invoquer la compétence de la Cour dans cette
  affaire sur le principe du forum prorogatum, malgré la contestation
  tardive qui ne s’est manifestée qu’en avril 2001, lors de la demande en
  revision qui a été rejetée par la Cour, celle-ci confirmant à nouveau sa
  compétence.
   24. En conclusion, que cela soit l’acquiescement, l’estoppel ou le forum
prorogatum, le principe de base qui sous-tend ces notions est bien celui de
la bonne foi qui peut s’appliquer directement à ce cas d’espèce et être la
source de droit et d’obligations15. Dans son opinion dissidente dans
l’affaire de la Sentence arbitrale rendue par le roi d’Espagne, le juge
Urrutia Holguin a très bien expliqué que :
        « L’exception de bonne foi qui existe dans presque tous les sys-
      tèmes juridiques et qui interdit de tirer profit de ses propres torts et
      qui, dans le droit anglo-saxon, a pris le nom d’« estoppel », serait
      applicable dans le cas présent s’il est prouvé que les comportements
      d’un des Etats ont déterminé l’autre à se fier aux acquiescements et à
      croire à une renonciation à contester la validité de la sentence. »
      (Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906
      (Honduras c. Nicaragua), arrêt, C.I.J. Recueil 1960, p. 222.)

Dans le même sens, le vice-président Alfaro, dans son opinion indivi-
duelle, dit dans l’affaire du Temple de Préah Vihéar :
         « Quels que soient le ou les termes employés pour désigner le prin-
      cipe tel qu’il a été appliqué dans le domaine international, sa subs-
      tance est toujours la même : la contradiction entre les réclamations ou
      allégations présentées par un Etat et sa conduite antérieure à ce sujet
      n’est pas admissible (allegans contraria non audiendus est). Son objec-
      tif est toujours le même : un Etat n’est pas autorisé à tirer profit de
      ses propres contradictions au préjudice d’un autre Etat (nemo potest
      mutare consilium suum in alterius injuriam). A fortiori, cet Etat ne
      saurait être admis à profiter de ses contradictions lorsque c’est par
      l’effet de sa propre action fautive ou illicite que l’autre partie a été

 15   R. Kolb, op. cit., p. 157.

357

397      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      privée de son droit ou empêchée de l’exercer (nullus commodum
      capere de sua injuria propria). Enfin, l’effet juridique de ce principe
      est toujours le même : la partie qui, par sa reconnaissance, sa repré-
      sentation, sa déclaration, sa conduite ou son silence, a maintenu une
      attitude manifestement contraire au droit qu’elle prétend revendi-
      quer devant un tribunal international est irrecevable à réclamer ce
      droit (venire contra factum proprium non valet). » (Temple de Préah
      Vihéar (Cambodge c. Thaïlande), arrêt, C.I.J. Recueil 1962, p. 40.)
   25. La compétence de la Cour doit être appréciée à la lumière de la
situation en vigueur au moment de l’introduction de la requête ; comme le
rappelle un auteur, « un fait s’apprécie par référence au droit qui lui est
contemporain ; l’évaluer selon une règle non encore en vigueur à l’époque
du fait serait donner anachroniquement à celle-ci une valeur rétroac-
tive »16. Le comportement du défendeur, au moment où il s’agit d’appré-
cier la compétence de la Cour, revenait à manifester un consentement
clair à être lié par le Statut de la Cour et surtout par la convention sur le
génocide, de telle façon qu’il y a là tous les éléments pour asseoir la juri-
diction de la Cour. Le défendeur a relevé que « la Cour ne juge pas dans
un monde platonicien idéal ; elle se prononce à un moment donné, dans
des circonstances données, en fonction des informations dont elle dispose
sur ces circonstances et à ce moment » (CR 2006/37, p. 43, par. 24). Si la
RFY fut réadmise comme nouveau Membre à l’Organisation des Nations
Unies le 1er novembre 2000 et si elle a changé sa politique judiciaire, cela
ne devrait pas avoir d’effet rétroactif sur la situation antérieure, et ses
engagements internationaux, notamment le fait qu’elle demeure liée par
la convention sur le génocide d’où découle la compétence de la Cour au
moment de l’introduction de la requête, en vertu des règles de la succes-
sion d’Etats.
   26. La déclaration de la République fédérale de Yougoslavie et la note
officielle de la mission permanente de la Yougoslavie auprès de l’Organi-
sation des Nations Unies adressée au Secrétaire général (A/46/915),
toutes deux en date du 27 avril 1992, montrent clairement l’intention
de la RFY de se présenter comme le continuateur de la RFSY.
   La première dispose :
         « Les représentants du peuple de la République de Serbie et de la
      République du Monténégro,
         Exprimant la volonté des citoyens de leurs républiques respectives
      de demeurer au sein de l’Etat commun de Yougoslavie,
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         Souhaitent exprimer [dans la présente déclaration] leurs vues sur
      les objectifs fondamentaux, immédiats et à long terme de la poli-
      tique de leur Etat commun, ainsi que sur ses relations avec les

   16 J. Combacau, « L’écoulement du temps », Le droit international et le temps, 2001,

p. 87.

358

398      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      anciennes républiques yougoslaves et, à cette fin, font la déclaration
      suivante :
         1. La République fédérale de Yougoslavie, assurant la continuité
      de l’Etat et de la personnalité juridique et politique internationale de
      la République fédérative socialiste de Yougoslavie, respectera stric-
      tement tous les engagements que la République fédérative socialiste
      de Yougoslavie a pris à l’échelon international.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         Restant liée par toutes ses obligations vis-à-vis des organisations
      et institutions internationales auxquelles elle appartient. »
  La seconde énonce :
         « L’Assemblée de la République fédérative socialiste de Yougosla-
      vie, à la session qu’elle a tenue le 27 avril 1992, a promulgué la Cons-
      titution de la République fédérale de Yougoslavie. Aux termes de la
      Constitution, et compte tenu de la continuité de la personnalité de la
      Yougoslavie et des décisions légitimes qu’ont prises la Serbie et le
      Monténégro de continuer à vivre ensemble en Yougoslavie, la Répu-
      blique fédérative socialiste de Yougoslavie devient la République
      fédérale de Yougoslavie, composée de la République de Serbie et de
      la République du Monténégro.
         Dans le strict respect de la continuité de la personnalité inter-
      nationale de la Yougoslavie, la République fédérale de Yougoslavie
      continuera à exercer tous les droits conférés à la République fédéra-
      tive socialiste de Yougoslavie et à s’acquitter de toutes les obliga-
      tions assumées par cette dernière dans les relations internationales, y
      compris en ce qui concerne son appartenance à toutes les organisa-
      tions internationales et sa participation à tous les traités internatio-
      naux que la Yougoslavie a ratifiés ou auxquels elle a adhéré. »
   27. La RFY a donc, par l’intermédiaire de ces deux actes, exprimé sa
volonté d’assurer la continuité de la RFSY et non sa succession. Sa posi-
tion était clairement en faveur
      « d’une simple amputation de l’Etat yougoslave, lequel continuerait
      d’exister malgré les séparations de quatre de ses républiques. Il
      s’agi[ssai]t là d’une volonté d’appliquer le principe de variabilité
      constitutionnelle et territoriale de l’Etat qui permet à un sujet de
      droit de perdurer malgré des modifications substantielles. »17
La continuation signifie en effet que
      « l’Etat reste juridiquement identique à lui-même, même s’il subit

   17 A. Vahlas, « A propos de trois questions récurrentes en matière de succession

d’Etats : application au cas yougoslave », dans P. M. Eisemann et M. Koskenniemi (dir.
publ.), La succession d’Etats : la codification à l’épreuve des faits — State Succession :
Codification Tested against the Facts, Académie de droit international de La Haye, Mar-
tinus Nijhoff Publishers, 2000, p. 853.

359

399       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      certaines transformations, par exemple, une réduction ou un élargis-
      sement de son territoire, un changement de gouvernement, une
      modification de son nom : en d’autres termes, est affirmée une iden-
      tité juridique au-delà des contingences historiques »18.
   28. Comme on l’a souligné également, la continuation présente cer-
tains avantages par rapport à la succession :
         « [L’]Etat continuateur, réputé identique à l’Etat prédécesseur du
      point de vue de sa personnalité juridique, n’a pas besoin d’intégrer la
      communauté internationale. Le continuateur se substitue naturelle-
      ment à l’Etat prédécesseur et évite ainsi toutes les procédures d’admis-
      sion des organisations internationales ou de reconnaissance par les
      autres Etats. »19
Dès lors, « aucun problème de transmission des droits ou d’obligations ne
devrait se poser dans cette hypothèse puisque, par définition, le sujet de
ces droits et obligations reste le même »20. Les conséquences juridiques de
la continuation sont donc le maintien des droits et obligations de l’Etat
initial. En principe, la prétention de continuité devient effective sans qu’il
soit nécessaire pour la communauté internationale de reconnaître cette
situation. Mais, dans les faits, la reconnaissance des autres Etats apparaît
généralement nécessaire, surtout de la part des Etats les plus concernés.
   29. La succession, quant à elle, signifie qu’il y a « en lieu et place de
l’Etat initial, que l’on peut désormais appeler l’Etat prédécesseur, appari-
tion d’un nouvel Etat qui sera qualifié d’Etat successeur »21. La succes-
sion vise donc la substitution d’un Etat à un autre dans la responsabilité
des relations internationales d’un territoire. Elle implique par conséquent
une certaine discontinuité dans l’organisation, la composition et le fonc-
tionnement de l’Etat. Elle nécessite la reconnaissance de l’Etat successeur
par la communauté internationale.
   30. Dans le cas d’espèce, la déclaration et la note officielle de la RFY,
toutes deux en date du 27 avril 1992, pourraient suffire à faire automa-
tiquement de la RFY le continuateur de la RFSY car aucune exigence
relative à une reconnaissance de la part de la communauté internationale
n’est en principe requise. En effet, « un Etat continuateur bénéficie en
principe ipso facto de la reconnaissance internationale dont il bénéficiait
— et bénéficie toujours — en tant qu’Etat qui continue d’exister »22. La
pratique a néanmoins révélé le caractère nécessaire de l’expression d’une
telle reconnaissance. En effet, l’Etat continuateur est différent de l’Etat
prédécesseur. S’il poursuit sa personnalité juridique et politique interna-
tionale et demeure lié par ses engagements internationaux, le champ

   18 B. Stern, « La succession d’Etats », Recueil des cours de l’Académie de droit interna-

tional, 1996, t. 262, p. 40.
   19 A. Vahlas, op. cit., p. 854.
   20 B. Stern, op. cit., p. 41.
   21 Ibid., p. 40.
   22 Ibid., p. 59.



360

400     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


d’application spatial des obligations assumées s’en voit altéré en raison
des modifications territoriales inhérentes à tout processus successoral.
L’utilité d’une nouvelle reconnaissance internationale se justifie alors par
les adaptations apportées à la situation de l’Etat prédécesseur.
   31. En outre, la détermination de la qualité de continuateur de la RFY
implique la nécessité de s’interroger sur la nature du processus de démem-
brement de la RFSY. La dissolution signifie qu’un Etat a éclaté en deux
ou plusieurs Etats nouveaux dont aucun ne peut réclamer son identifica-
tion avec l’Etat préexistant. Tous les Etats doivent en principe être consi-
dérés comme successeurs. La sécession induit, quant à elle, la continua-
tion par un Etat de la personnalité de l’Etat prédécesseur et la succession
des autres Etats à cet Etat prédécesseur. Il revient donc théoriquement
aux Etats tiers de déterminer si l’éclatement de la RFSY relève de la dis-
solution ou de la sécession par le jeu de la reconnaissance internationale.
Sur ce point, la RFY s’est déclarée continuateur de la RFSY, alors que
les autres Etats nés du démembrement (Croatie, Macédoine, Bosnie-
Herzégovine, Slovénie) se sont considérés comme des Etats successeurs
de la RFSY et ont généralement refusé de reconnaître la qualité de conti-
nuateur à la RFY, encore que des accords ont été conclus dans ce sens
comme nous le verrons plus loin. Par conséquent, si les Etats tiers recon-
naissaient la RFY comme le continuateur de la RFSY, cela signifierait
qu’ils considèrent que les nouveaux Etats ont fait sécession. Dans le cas
contraire, la RFSY serait considérée comme dissoute et la RFY ne pour-
rait être considérée que comme successeur de cet Etat, celui-ci ayant cessé
d’exister. Cependant, la distinction entre la dissolution et la sécession
semble moins ténue qu’elle n’y paraît. Ainsi la convention de Vienne sur
la succession d’Etats en matière de traités envisage la sécession que l’Etat
prédécesseur continue ou non d’exister (art. 34). En outre, en ce qui
concerne les traités, les mêmes règles s’appliquent qu’il s’agisse d’une dis-
solution ou d’une sécession. Selon l’article 34 de la convention de 1978,
dans les deux cas, tout traité en vigueur à la date de la succession d’Etats
à l’égard de l’ensemble du territoire de l’Etat prédécesseur reste en
vigueur à l’égard de chaque Etat successeur. Dès lors, il importe peu que
la RFY soit reconnue ou non comme continuateur de la RFSY : si la
RFSY a été dissoute, la RFY pourrait être reconnue comme un de ses
successeurs et hériter d’une qualité de partie aux traités ratifiés par l’ex-
Yougoslavie ; si le démembrement de la RFSY relève au contraire de plu-
sieurs sécessions de parties de son territoire, la RFY pourrait être alors
fondée à devenir son continuateur et ainsi poursuivre les engagements
internationaux adoptés par la RFSY. Dans les deux cas, la RFY succède
à la RFSY pour ce qui est des traités qui liaient cette dernière et notam-
ment pour la convention sur le génocide, surtout que la RFY a signé et
ratifié la convention sur la succession d’Etats en matière de traités res-
pectivement les 6 février 1979 et 28 avril 1980.
   32. Les deux déclarations du 27 avril 1992 constituent deux actes
unilatéraux autonomes, lesquels, en manifestant la volonté de la RFY
d’être le continuateur de la RFSY, l’engagent à se comporter comme tel.

361

401      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


Comme le relève la Commission du droit international dans son rapport
de sa cinquante-septième session, les actes unilatéraux, tels ceux du
27 avril 1992, comportent certains effets juridiques. Ainsi, selon la CDI,
il paraît « évident … qu’on ne [pouvait] plus avoir des doutes sur l’exis-
tence des actes unilatéraux, produisant des effets juridiques et créant des
engagements précis »23. La jurisprudence de la Cour internationale de
Justice fournit plusieurs exemples de reconnaissance d’actes unilatéraux
et de leurs effets juridiques internationaux, notamment pour l’Etat qui les
émet (Statut juridique du Groënland oriental, arrêt, C.P.J.I. série A/B
n° 53, p. 22 ; Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil
1974, p. 253 ; Essais nucléaires (Nouvelle-Zélande c. France), arrêt,
C.I.J. Recueil 1974, p. 457 ; Temple de Préah Vihéar (Cambodge
c. Thaïlande), arrêt, C.I.J. Recueil 1962, p. 6).
   33. S’agissant de l’intention de la RFY de s’engager sur le plan interna-
tional par ces actes unilatéraux du 27 avril 1992, elle ne semble pas pouvoir
être remise en question. La déclaration est adressée au président du Conseil
de sécurité, ce qui souligne le fait qu’elle n’est pas un acte qui ne pourrait
avoir d’effet qu’en droit interne. De surcroît, la déclaration et la note ont
été transmises, par une lettre du 6 mai 1992, au Secrétaire général des
Nations Unies. Cette lettre précisait que ces deux documents pouvaient
être considérés « comme document[s] officiel[s] de l’Assemblée générale »24.
   34. Bien que les autres Etats successeurs de l’ex-Yougoslavie aient
contesté aux Nations Unies le statut de la RFY pour demander l’égalité
avec elle, ils ont eu l’occasion, pendant cette même période, de se pro-
noncer en faveur de la continuité de la RFY par rapport à la RFSY. Ils
l’ont fait non par des déclarations politiques devant telle ou telle instance
dont la valeur juridique peut être source de débat, mais ils l’ont fait éga-
lement par des accords en bonne et due forme qui engagent clairement
leurs auteurs. C’est ainsi que l’annexe de l’accord de reconnaissance
mutuelle signé entre la Macédoine et la RFY le 8 avril 1996 apparaît
comme une reconnaissance explicite de continuité ; en effet, il est stipulé
ce qui suit :
         « Compte tenu de l’histoire, les deux Etats respectent chacun la
      continuité de l’autre (la République de Macédoine respecte la conti-
      nuité dans son statut d’Etat de la République fédérative de Yougo-
      slavie et vice versa). »25

  35. Par ailleurs, un « Accord portant normalisation des relations
entre la République fédérative de Yougoslavie et la République de
Croatie » a été signé le 23 août 1996, dans lequel il est dit que la Croatie

  23 Rapport de la CDI sur les travaux de sa cinquante-septième session (2005), Nations

Unies, doc. A/60/10, p. 132.
  24 Nations Unies, doc. A/46/915.
  25 Accord de reconnaissance mutuelle entre la Macédoine et la RFY, Belgrade,

8 avril 1996, annexe, Nations Unies, doc. S/1996/291.


362

402      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


a accepté la continuité entre la RFSY et la RFY ; l’article 5 stipule éga-
lement :
         « Etant donné que, historiquement, la Serbie et le Monténégro
      existaient en tant qu’Etats indépendants avant la création de la You-
      goslavie et que la Yougoslavie a assuré la continuité de la personna-
      lité juridique internationale desdits Etats, la République de Croatie
      constate la continuité de la République fédérative de Yougoslavie
      dans son statut d’Etat. »26
   36. Enfin, la Bosnie-Herzégovine s’est prononcée en ce sens, même si
les termes sont différents, dans la déclaration conjointe signée à Paris le
3 octobre 1996 par les présidents serbe et bosniaque ; le point IV dispose
à cet effet :
        « La République fédérative de Yougoslavie respectera l’intégrité
      de la Bosnie-Herzégovine, en conformité avec les Accords de Day-
      ton, qui affirment la continuité des différentes formes d’organisation
      étatique de la Bosnie-Herzégovine que les peuples de Bosnie-Herzé-
      govine avaient connues au long de leur histoire. La Bosnie-Her-
      zégovine accepte la continuité de l’Etat de la République fédérative
      de Yougoslavie.
        Les deux parties sont convenues de résoudre les questions de la
      succession sur la base des règles du droit international relatives à la
      succession des Etats. »27 (Les italiques sont de moi.)
Il résulte de tous ces éléments que les interprétations relatives au statut de
la RFY ont varié selon les instances, les interlocuteurs et les moments ;
ces variations, avec leurs ambiguïtés, ne sauraient être interprétées en
donnant simplement et mécaniquement un effet rétroactif à la décision
d’admission de la RFY aux Nations Unies en novembre 2000. Certes,
cette dernière décision est venue clarifier la situation pour le présent et
l’avenir, mais elle ne résout pas la question pour la période antérieure,
notamment la période cruciale où la requête de la Bosnie-Herzégovine a
été introduite devant la Cour et où le statut de la RFY est demeuré en
suspens. En tout cas, il n’aurait pas été fondé dans cette affaire de
remettre en cause la décision sur la compétence de la Cour du 11 juillet
1996 en se basant sur l’état des choses prévalant à la date d’introduction
de ladite requête en matière de statut de la RFY au sein de l’Organi-
sation des Nations Unies, surtout lorsqu’on prend en considération le
comportement du défendeur de 1993 à 2000 comme nous l’avons vu
précédemment.

  26 Accord portant normalisation des relations entre la RFY et la République de

Croatie, Belgrade, 23 août 1996, article 5, Nations Unies, doc. A/51/318-S/1996/706.
  27 Déclaration conjointe du président serbe Milošević et du président bosniaque Izet-

begović, Paris, 3 octobre 1996, Nations Unies, doc. A/51/461-S/1996/830.


363

403       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


  II. LA RESPONSABILITÉ DES E
                            u TATS AU REGARD DE LA CONVENTION POUR
           LA PRÉVENTION ET LA RÉPRESSION DU CRIME DE GÉNOCIDE


   37. Les dispositions de la convention sur le génocide ont soulevé des
problèmes d’interprétation à propos de l’ambiguïté de leur rédaction, de
l’incertitude de certains concepts utilisés ou de la portée qu’il convient de
leur donner28. L’article IX, qui stipule que

      « [l]es différends entre les parties contractantes relatifs à l’interpréta-
      tion, l’application ou l’exécution de la présente convention, y com-
      pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
      ou de l’un quelconque des autres actes énumérés à l’article III, seront
      soumis à la Cour internationale de Justice, à la requête d’une partie
      au différend »,
n’a pas échappé à ces controverses, bien que celles-ci exagèrent parfois les
difficultés d’interprétation, car certaines références sont suffisamment
claires et n’appellent pas d’observations particulières sauf à vouloir les
solliciter outre mesure pour parvenir à des résultats déraisonnables. A
l’occasion de la présente affaire, la Cour donne une interprétation que je
partage largement ; toutefois, j’estime nécessaire de mieux expliciter ma
position sur ce point.
   38. La référence à la responsabilité des Etats dans cet article a soulevé
des doutes : « there were many doubts as to the actual meaning of the
reference to the responsibility of States »29 ; on a dit aussi que cet ar-
ticle IX est un « mécanisme juridictionnel … déjà si faible »30, avec un
« ambiguous wording »31 ; on a pu soutenir, enfin, que la responsabilité
visée dans cet article comporte un aspect pénal ou criminel de la respon-

   28 La doctrine a relevé ces problèmes d’interprétation, à propos de plusieurs articles, en

soulignant l’absence de pratique qui les rend plus aigus (voir par exemple Joe Verhoeven,
« Le crime de génocide : originalité et ambiguïté », Revue belge de droit international,
vol. XXIV, 1991/1, p. 5 et suiv.). Toutefois, depuis la création des tribunaux pénaux inter-
nationaux et l’apport de leur jurisprudence, beaucoup de points ont été clarifiés, ce qui
réduit d’autant les difficultés d’interprétation sans cependant les épuiser (cf. A. M. La
Rosa et S. Villalpando, « Le crime de génocide revisité. Nouveau regard sur la définition
de la Convention de 1948 à l’heure de son cinquantième anniversaire. Tentative
d’appréhension théorique des éléments constitutifs du crime », dans K. Boustany et
D. Dormoy (dir. publ.), Génocide(s), 1999, p. 53 et suiv. ; W. A. Schabas, « The Crime of
Genocide, Recent Problems of Interpretation », International Humanitarian Law, vol. 1,
Ardsley, Transnational, 2003, p. 239 et suiv. ; G. Verdirame, « The Genocide Definition in
the Jurisprudence of the Ad Hoc Tribunals », The International and Comparative Law
Quarterly, vol. 49, 2000, p. 578 et suiv.).
   29 N. Robinson, « The Genocide Convention. Its Origins and Interpretation », 1949,

p. 42.
   30 A. Cassese, « La communauté internationale et le génocide », Mélanges Michel

Virally : le droit international au service de la paix, de la justice et du développement, 1991,
p. 185.
   31 N. Jorgensen, « State Responsibility and the 1948 Genocide Convention », The

Reality of International Law : Essays in Honour of Ian Brownlie, 1999, p. 273-275.

364

404       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


sabilité de l’Etat32, bien que cette interprétation controversée ne soit pas
partagée par la majorité de la doctrine comme nous le verrons plus loin33.

   39. Le défendeur soutient que les règles régissant habituellement la res-
ponsabilité internationale des Etats ne peuvent pas être invoquées à pro-
pos de l’article IX et il revient sur cette position alors même qu’en 1996 la
Cour avait rejeté l’exception soulevée par la Serbie-et-Monténégro disant
que la responsabilité d’un Etat à raison d’un acte de génocide perpétré
par l’Etat lui-même serait exclue du champ d’application de la Conven-
tion34. Les Parties ont donc débattu à nouveau de cette question aussi
bien dans la procédure écrite qu’orale. Le demandeur s’est basé sur
le sens normal et ordinaire du texte de l’article IX pour établir la res-
ponsabilité de l’Etat en matière de génocide, en insistant sur le fait
qu’« [i]l est dès lors essentiel de garder à l’esprit chaque mot de
l’article IX » (CR 2006/8, p. 18, par. 22.), et que savoir si la convention
sur le génocide prévoit la responsabilité de l’Etat « ne devrait pas dépas-
ser nos capacités d’interprétation des traités » (CR 2006/11, p. 50, par. 7),
pour conclure à la reconnaissance d’une responsabilité de l’Etat pour
tous les actes prohibés par la Convention. La Serbie-et-Monténégro,
quant à elle, a défendu une approche différente, en sollicitant notam-
ment l’interprétation de l’article IX donnée par deux juges de la Cour
dans leur déclaration commune jointe à l’arrêt de 1996, dans laquelle
ils soutiennent :

        « La convention sur le génocide vise essentiellement et au premier
      chef à punir les personnes commettant un génocide ou des actes de
      génocide et à prévenir la commission de tels crimes par des indivi-
      dus.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Donc … la Cour internationale de Justice n’est peut-être pas l’ins-
      tance appropriée pour se prononcer sur les griefs formulés par la
      Partie requérante en la présente instance. » (Application de la
      convention pour la prévention et la répression du crime de génocide
      (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
      C.I.J. Recueil 1996 (II), déclaration commune de MM. Shi et
      Vereshchetin, p. 631-632.)

   32 F. Malekian, International Criminal Law. The Legal and Critical Analysis of Inter-

national Crimes, vol. 1, 1991, p. 305 (« the term responsibility of a state (in article IX) can
also be interpreted as the international criminal responsibility of the state »).
   33 M. N. Shaw, « Genocide and International Law », International Law at a Time of

Perplexity : Essays in Honour of Shabtai Rosenne, 1989, p. 813 et suiv. ; N. Jorgensen,
« State Responsibility and the 1948 Genocide Convention », op. cit., p. 273 et suiv.
   34 « La Cour observera qu’en visant « la responsabilité d’un Etat en matière de génocide

ou de l’un quelconque des autres actes énumérés à l’article III », l’article IX n’exclut
aucune forme de responsabilité d’Etat. » (Application de la convention pour la prévention
et la répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions
préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 616, par. 32.)

365

405      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


   40. Si l’opinion des deux juges reste prudente, avec l’utilisation de
l’expression « peut-être », celle du juge Oda dans sa déclaration
         « J’admets que les dispositions extrêmement vagues et incertaines
      de l’article IX de la convention sur le génocide laissent peut-être à la
      Cour la latitude nécessaire pour se saisir de la présente affaire, mais
      j’estime qu’une telle conclusion reposerait sur une interprétation
      erronée du véritable esprit de la convention » (ibid., p. 630, par. 10)
et surtout celle du juge ad hoc Kreća dans son opinion dissidente : « Je
suis convaincu que la responsabilité civile internationale des Etats pour
crime de génocide n’entre pas dans les prévisions de la convention » (ibid.,
p. 772, par. 105) sont beaucoup plus formelles dans leurs conclusions
pour écarter l’invocation de la responsabilité de l’Etat. Selon le défen-
deur, « la convention sur le génocide n’engage pas la responsabilité des
Etats à raison d’actes de génocide en tant que tels » (CR 2006/16, p. 15,
par. 20) ; l’article IX évoque bien la responsabilité des Etats, mais
      « il faut bien sûr interpréter ce membre de phrase avec les autres dis-
      positions de fond de la convention. Ce sont les particuliers qui sont
      pénalement responsables selon les dispositions du droit interne appli-
      quées par les juridictions nationales. » (Ibid., p. 19, par. 41.)
Le défendeur ajoute, en se fondant sur les travaux préparatoires, que
      « la teneur de l’article IX n’est pas compatible avec les dispositions
      de fond de la convention. Or, l’article IX était consacré aux méca-
      nismes de règlement des différends, il ne peut certainement pas avoir
      la primauté. » (Ibid., p. 21, par. 49.)
L’examen des travaux préparatoires de la Convention nous conduit
cependant à conclure que les rédacteurs de la Convention entendaient
inclure la responsabilité des Etats pour tout acte de génocide prévu dans
la Convention (I), et comme il ne s’agit pas d’une responsabilité pénale
en l’état actuel du droit international, il ne peut s’agir que de la respon-
sabilité internationale des Etats (II).


         A. L’examen des travaux préparatoires de la convention
                            sur le génocide

   41. En principe et conformément à l’article 32 de la convention de
Vienne sur le droit des traités, le recours aux travaux préparatoires
se fait
      « en vue, soit de confirmer le sens résultant de l’application de l’ar-
      ticle 31, soit de déterminer le sens lorsque l’interprétation donnée
      conformément à l’article 31 : a) laisse le sens ambigu ou obscur ; ou

366

406       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


       b) conduit à un résultat qui est manifestement absurde ou déraison-
       nable »35.
Dans l’affaire du Lotus, la Cour permanente de Justice internationale
avait bien dit qu’« il n’y a pas lieu de tenir compte des travaux prépara-
toires si le texte d’une convention est en lui-même suffisamment clair »
(Lotus, arrêt no 9, 1927, C.P.J.I. série A n° 10, p. 16).
   42. Pour la Partie défenderesse, l’article IX de la convention sur le
génocide n’est pas suffisamment clair lorsqu’il établit la responsabilité de
l’Etat à raison d’actes de génocide. Selon le conseil de la partie défende-
resse qui conteste la solution retenue par la Cour :
          « L’interprétation adoptée de manière provisoire par la Cour n’est
       étayée par aucun renvoi aux importants travaux relatifs à la conven-
       tion.
          Dans ces conditions, il n’y a aucune raison de principe ni consi-
       dération de bon sens qui indique que la question de l’interprétation
       n’est désormais plus ouverte. » (CR 2006/16, p. 14, par. 16-17.)
Et il ajoute :
          « Les travaux préparatoires montrent que c’est durant la phase
       finale de l’élaboration de la convention que, par une très courte
       majorité de 19 voix contre 17, avec 9 abstentions, la disposition rela-
       tive à la responsabilité des Etats pour génocide ou des actes de géno-
       cide a été incluse … sans que les modifications nécessaires aient
       été simultanément apportées aux autres articles de la convention. »
       (Ibid., p. 14, par. 18.)
   43. Outre que cela remet en cause l’autorité de la chose jugée, cette
conception donne une interprétation discutable des travaux prépara-
toires. Il n’est pas très convaincant de dire que la référence à la responsa-
bilité des Etats pour génocide fut introduite à la dernière minute dans
l’article relatif au règlement des différends, sans apporter les modifica-
tions nécessaires aux autres articles. Un examen objectif et minutieux des
travaux préparatoires de la Convention montre bien que la question de la
responsabilité des Etats fut débattue tout au long des discussions autour
des articles II, IV, VI et IX, avant qu’une référence à cette responsabilité
soit adoptée dans l’article IX36. D’abord, durant les discussions autour
du projet d’article II du rapport du comité spécial du génocide, la ques-
tion de la responsabilité des Etats fut soulevée indirectement. La déléga-
tion française voulait mettre l’accent sur « le rôle des gouvernements dans
la perpétration du crime de génocide »37, et a proposé unamendement à la

  35 Convention de Vienne sur le droit des traités du 23 mai 1969 (art. 32).
  36 Sur ces débats, voir notamment N. Jorgensen, « State Responsibility and the 1948
Genocide Convention », op. cit., p. 275 et suiv.
  37 Documents officiels de la troisième session de l’Assemblée générale, première partie,

Sixième Commission, 69e séance, p. 56 (France, Chaumont).

367

407       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


définition du génocide en y ajoutant la phrase : « Il est commis, favorisé
ou toléré par les gouvernants d’un Etat. »38 Le représentant du Royaume-
Uni, tout en exprimant son intention de voter contre l’amendement fran-
çais car « il fait l’erreur d’exclure les cas de génocide commis par des
particuliers », souligne cependant que « le texte du comité spécial, lui, ne
fait suffisamment ressortir ni la responsabilité de l’Etat dans les actes de
génocide qui sont commis sur son territoire, ni la responsabilité interna-
tionale dans les cas de génocide commis par un Etat ». M. Fitzmaurice
souligne également qu’« il est, en effet, difficile de concevoir que le géno-
cide puisse être perpétré sur une grande échelle sans la connivence des
gouvernants »39. Durant cette discussion, l’idée de la nécessité d’une res-
ponsabilité des Etats pour prévenir et punir le génocide était soutenue par
plusieurs autres délégations comme le Pérou40, les Etats-Unis — d’une
manière plus restreinte41 — et bien sûr le Royaume-Uni.
   44. Ensuite, durant les discussions parfois assez confuses autour de
l’article V, la Belgique et le Royaume-Uni ont proposé des amendements
liant la commission du génocide à l’Etat. L’amendement de la Belgique
proposait de punir les agents de l’Etat, alors que l’amendement du
Royaume-Uni visait à introduire une « responsabilité criminelle » des
Etats ; ces deux amendements différents proposés pour introduire la com-
pétence de la Cour internationale de Justice à propos de la responsabilité
des Etats, d’abord rejetés, sont revenus à l’ordre du jour durant les dis-
cussions sur l’article VII et, à l’issue d’un assez long débat, il fut finale-
ment admis d’introduire la responsabilité de l’Etat dans l’article IX42,
après plusieurs amendements du texte initial proposé par le comité spé-
cial. Les travaux préparatoires ne vont pas à l’encontre du sens ordi-
naire et clair des termes de l’article IX ; on peut même conclure qu’ils le
confirment comme le montre l’évaluation faite par le représentant du
Royaume-Uni à la Sixième Commission lorsque Fitzmaurice déclare :


  38 Documents officiels de la troisième session de l’Assemblée générale, première

partie, Sixième Commission, annexes aux comptes rendus analytiques des séances,
doc. A/C.6/211, p. 14.
  39 Documents officiels de la troisième session de l’Assemblée générale, première partie,

Sixième Commission, 79e séance, p. 160 (Royaume-Uni, Fitzmaurice).
  40 Documents officiels de la troisième session de l’Assemblée générale, première partie,

Sixième Commission, 69e séance, p. 60 (Pérou, Maurtua) :
        « L’individu doit être protégé par sa propre législation nationale et la juridiction
     internationale doit s’exercer contre les Gouvernements qui ne font pas leur devoir à
     ce sujet ou encouragent le crime de génocide. »
  41 Documents officiels de la troisième session de l’Assemblée générale, première partie,

Sixième Commission, 79e séance, p. 158 (Etats-Unis d’Amérique, Maktos) :
        « [S]i, malgré toutes les mesures prises, l’Etat ne parvient pas, par exemple, à
     arrêter le coupable, une institution internationale, agissant au lieu et place des tribu-
     naux nationaux, n’aura pas plus de chance d’y parvenir. Par contre, si un Etat n’a pas
     fait tout ce qu’il pouvait faire pour prévenir ou réprimer le crime, la responsabilité
     internationale devrait entrer en ligne de compte. »
  42 Article numéro X dans le projet du comité spécial.



368

408       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


        « Tout le monde est d’accord pour qualifier de rupture de la
      convention un acte de génocide commis par un Etat ou un gouver-
      nement, mais il semble y avoir des difficultés considérables à traduire
      cette idée dans le texte même de la convention. »43
   45. Il ressort de l’ensemble de ces explications, que la convention sur le
génocide introduit bien une responsabilité directe de l’Etat à raison d’actes
de génocide44, et pas seulement une obligation de prévenir et de punir la
commission de celui-ci par des individus comme le prétend le défendeur. Il
ne peut en être autrement car une entreprise génocidaire est difficilement
envisageable sans la participation ou la complicité d’un Etat, et surtout
toute autre solution aboutirait à un résultat aussi paradoxal qu’absurde, en
contradiction avec les règles d’interprétation de l’article 32 de la conven-
tion de Vienne sur le droit des traités45 ; ainsi que le relève L. A. Sicilianos :
        « Il serait absurde, en effet, que la convention couvre seulement la
      responsabilité découlant du manquement d’un Etat à ses obligations
      de prévention et de répression et non pas la responsabilité d’un Etat
      à raison d’un acte de génocide imputable à lui-même ; d’autant plus
      que l’article IV de la convention énonce que les « personnes ayant
      commis le génocide … seront punies, qu’elles soient des gouvernants,
      des fonctionnaires ou des particuliers ». Une approche différente
      viderait la convention de sa raison d’être. »46
C’est dans ce sens que se prononce clairement et fermement la Cour dans
un paragraphe de son arrêt du 11 juillet 1996 qui mérite d’être cité dans
son intégralité :
        « La Cour observera qu’en visant « la responsabilité d’un Etat en
      matière de génocide ou de l’un quelconque des autres actes énumérés
      à l’article III », l’article IX n’exclut aucune forme de responsabilité
      d’Etat. » (C.I.J. Recueil 1996 (II), p. 616, par. 32.)

  43 Nations Unies. Documents officiels de la troisième session de l’Assemblée générale,

première partie, Sixième Commission, Comptes rendus analytiques des séances, 21 sep-
tembre-10 décembre 1948, 96e séance, p. 352.
  44 De ce fait, il est difficile de comprendre l’approche extrêmement restrictive du juge

Oda, dans une phrase incidente de sa déclaration jointe à l’arrêt du 11 juillet 1996, selon
laquelle la Convention serait
      « un nouveau type de traité concernant les droits des individus dans leur ensemble,
      mais non les droits et obligations des Etats dans leurs relations » (Application de la
      convention pour la prévention et la répression du crime de génocide (Bosnie-Herzé-
      govine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
      déclaration de M. Oda, p. 629, par. 9).
   45 En effet, le processus d’interprétation ne doit pas vider de leur contenu les termes d’une

convention à moins que le texte, le contexte et l’objet n’entraînent clairement une telle con-
clusion (voir les affaires suivantes : Détroit de Corfou (Royaume-Uni c. Albanie), fond,
arrêt, C.I.J. Recueil 1949, p. 4 et 24 ; Actions armées frontalières et transfrontalières (Nica-
ragua c. Honduras), compétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 69 et 89).
   46 L. A. Sicilianos, « La responsabilité de l’Etat pour absence de prévention et de répres-

sion des crimes internationaux », Droit international pénal, 2000, p. 116.

369

409       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


La Cour confirme et explicite les motifs qui fondent cette solution dans le
paragraphe 166 du présent arrêt dans des termes auxquels je souscris plei-
nement. Il en résulte naturellement que la Cour est à même d’en tirer les
conséquences qui peuvent en découler pour la responsabilité de l’Etat
concerné47.


                   B. La nature de la responsabilité des Etats

   46. Si l’idée d’une responsabilité de l’Etat ne fait plus de doute dans les
ordres juridiques internes et internationaux, l’idée d’une responsabilité
pénale de l’Etat n’est pas partagée par tous, le qualificatif « pénale »
accolé à la responsabilité de l’Etat paraît même abusif pour certains, car
« même lorsqu’un fait internationalement illicite de l’Etat reçoit la quali-
fication de crime, il n’entraîne pas les mêmes conséquences juridiques que
les actes criminels des individus »48. La longue histoire des débats au sein
de la CDI, lors des examens du projet d’articles sur la responsabilité des
Etats pour faits internationalement illicites, reflète bien les problèmes
théoriques et pratiques de ces concepts49 ; on sait que la Commission,
après avoir retenu en première lecture la notion de crime international de
l’Etat, y a renoncé en deuxième lecture pour éviter précisément toute
confusion entre les crimes des individus et les actes illicites particulière-
ment graves des Etats50; de ce fait, elle a préféré qualifier ces derniers en
ayant recours à une longue périphrase visant les « violations graves
d’obligations découlant de normes impératives du droit international

   47 Sur le rôle de la Cour dans ce domaine, voir le chapitre 9 de W. A. Shabas, « State

Responsibility and the Role of the International Court of Justice », Genocide in Interna-
tional Law, 2000, p. 418-446.
   48 M. Kamto, « Responsabilité de l’Etat et responsabilité de l’individu pour crime de

génocide — Quels mécanismes de mise en œuvre ? », Génocide(s), 1999, p. 489.
   49 Les deux points de vue opposés qui se sont manifestés durant ces débats, à propos de

la distinction entre les délits et les crimes, se trouvent résumés dans les positions prises par
deux membres de la Commission, l’un en faveur et l’autre à l’encontre de la reconnais-
sance du crime de l’Etat, dans l’ouvrage contenant la contribution de la Commission à la
décennie des Nations Unies pour le droit international, International Law on the Eve of
the Twenty-first Century : The Views of the International Law Commission — Le droit
international à l’aube du XXIe siècle : réflexions de codificateurs, Nations Unies, New
York, 1997 ; selon A. Pellet (« Vive le crime ! Remarques sur les degrés de l’illicite en droit
international ») : « De très fortes raisons, tant théoriques que pratiques, militent en faveur
du maintien de la distinction entre les deux catégories de faits internationalement illi-
cites », p. 287-288 ; selon R. Rosenstock (« An International Criminal Responsibility of
States ? », International Law on the Eve of the Twenty-first Century : The Views of the
International Law Commission — Le droit international à l’aube du XXIe siècle : réflex-
ions de codificateurs, op. cit.) : « Rien dans la pratique des Etats ne fonde une distinction
entre les « délits » et les « crimes ». De l’avis de l’auteur, il ne semble y avoir aucune raison
logiquement ou politiquement convaincante d’opérer une telle distinction. » (P. 284. [Tra-
duction du Greffe.])
   50 Cf. E. Wyler, « From « State Crime » to Responsibility for « Serious Breaches of Obli-

gations under Peremptory Norms of General International Law » », European Journal of
International Law, vol. 13 (2002), no 3, p. 1156 et suiv.

370

410        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


général » (chap. III, art. 40 et 41 du projet)51, évitant ainsi le mot crime
tout en recouvrant cependant l’idée qu’il contient.
   47. La Serbie a consacré une bonne partie de ses plaidoiries orales
pour montrer que la convention sur le génocide ne renvoie à aucune res-
ponsabilité pénale des Etats pour génocide (CR 2006/16, p. 19-30,
par. 38-82 (Brownlie)), alors qu’il n’y a pas réellement de divergence entre
le défendeur et le demandeur sur ce point précis ; cela s’explique sans
doute par l’ampleur prise par ce même débat dans les travaux de codifi-
cation de la Commission du droit international concernant le projet
d’article 19 relatif au crime international de l’Etat52. En fait, la divergence
est ailleurs car, si le défendeur a raison de dire que la Convention ne
retient pas la notion de responsabilité pénale des Etats, cela ne signifie
pas pour autant que toute autre responsabilité des Etats soit écartée de la
Convention. Si la Bosnie-Herzégovine ne soutient pas l’idée que la Serbie
doive être pénalement responsable53, c’est que cette responsabilité des
Etats vient s’ajouter à la responsabilité des individus. C’est la solution
retenue dans le projet d’articles sur la responsabilité de l’Etat adopté par
la CDI à sa cinquante-troisième session en 2001 et par le Statut de la
Cour pénale internationale dont l’article 25 précise qu’« [a]ucune disposi-
tion du présent Statut relative à la responsabilité pénale des individus
n’affecte la responsabilité des Etats en droit international »54. C’est éga-
lement la position générale de la doctrine ainsi résumée :
       « ni civile ni pénale, mais tenant de l’une et de l’autre, la responsa-
       bilité internationale présente des caractères propres et ne saurait être
       assimilée aux catégories du droit interne tant il est vrai que la société
       des Etats a peu à voir avec la communauté nationale »55.



  51   Voir le commentaire de ces articles (rapport de la CDI, 2001, p. 298 et suiv.).
  52  On retrouve l’écho de ces débats dans les délibérations de la Cour lorsqu’elle a rendu
son arrêt de 1996 comme le montrent les opinions des juges Shi, Vereshchetin, Oda et
surtout du juge ad hoc Kreća qui consacre plusieurs pages à la notion de responsabilité
pénale de l’Etat (C.I.J. Recueil 1996 (II), p. 767-772, par. 103-105).
   53 « La responsabilité des Etats en droit international n’est ni civile ni pénale — elle est

internationale. » (CR 2006/8, p. 11, par. 6 (Pellet).)
   54 L’article 10 du Statut dispose également : « Aucune disposition du présent chapitre ne

doit être interprétée comme limitant ou affectant de quelque manière que ce soit les règles du
droit international existantes ou en formation qui visent d’autres fins que le présent Statut. »
   55 P. Daillier et A. Pellet, « Droit international public », LGDJ, 7e éd., 2002, p. 764. Il

n’est pas sûr, cependant, que cette double négation — ni civile ni pénale —, partagée par
d’autres auteurs (cf. J. Barbosa, « State Crimes : a Decaffeinated Coffee ? », dans L. Bois-
son de Chazournes et V. Gowlland-Debas (dir. publ.), Liber Amicorum Georges Abi
Saab, 2001, p. 360), clarifie entièrement le problème ; il serait sans doute plus clair de dire
qu’il s’agit d’une responsabilité civile, puisque le principal résultat recherché est la répara-
tion ; il se peut qu’il y ait un aspect répressif dans l’idée de réparation, mais, dans l’état
actuel du droit international, l’aspect sanction à l’égard d’un Etat reste une décision poli-
tique relevant du Conseil de sécurité agissant au titre des dispositions pertinentes de la
Charte des Nations Unies.

371

411       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


   48. Il a aussi été soutenu que, puisque aucune procédure de répara-
tion ne fut prévue par la Convention, la Cour ne peut être compétente
en la matière56. Il est vrai qu’il peut y avoir des lacunes dans les traités,
et dans la convention sur le génocide en particulier, notamment en ce qui
concerne les procédures de réparation. Mais la Cour est à même de
remédier à ces lacunes en recourant au droit international général ; les
travaux de la CDI en la matière sont d’un apport de première impor-
tance en clarifiant le contenu des règles relatives à la responsabilité des
Etats.
   49. En somme, comme l’a indiqué clairement la Cour, dans son arrêt
de 1996 ayant autorité de la force jugée, « l’article IX n’exclut aucune
forme de responsabilité d’Etat » et cette interprétation est conforme aux
travaux préparatoires de la Convention qui montrent que le principe de
la responsabilité de l’Etat pour génocide fut acquis à l’issue d’une longue
discussion qui suivit la proposition conjointe du Royaume-Uni et de la
Belgique. La Cour confirme cette interprétation de façon claire et expli-
cite pour conclure que « les parties contractantes peuvent être tenues pour
responsables d’un génocide ou de tout autre acte énuméré à l’article III
de la Convention » (par. 169). Cela est conforme aussi à l’idée que la pro-
hibition du génocide est également une règle du droit international cou-
tumier qui oblige les Etats même en l’absence de tout lien conventionnel
(Réserves à la convention sur le génocide, avis consultatif, C.I.J. Recueil
1951, p. 23 (« les principes qui sont à la base de la convention sont des
principes reconnus par les nations civilisées comme obligeant les Etats
même en dehors de tout lien conventionnel »)) ; de ce fait, toute violation
de cette prohibition constitue non seulement un acte illicite, mais une
violation grave d’obligations découlant de normes impératives du
droit international général57, entraînant pour l’Etat auteur toutes les
conséquences juridiques découlant des règles pertinentes de la respon-
sabilité internationale, notamment l’obligation d’y mettre fin, d’offrir
des garanties de non-répétition et de réparer les dommages résultant de
cette violation58.




   56 N. Robinson, op. cit., p. 43 : « étant donné que la convention sur le génocide ne men-

tionne pas expressément de réparation, les parties à la convention n’ont pas déclaré avoir
accepté la juridiction obligatoire de la Cour en la matière » [traduction du Greffe].
   57 Article 40 de la Commission du droit international sur la responsabilité de l’Etat

pour fait internationalement illicite.
   58 Cf. art. 28 et suiv. de la CDI.



372

412      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


                       III. LE PROBLÈME DES PREUVES

   50. En rendant sa première ordonnance du 8 avril 1993 sur les mesures
conservatoires, la Cour avait déjà relevé l’existence d’un « risque grave
que des actes de génocide soient commis » dans cette affaire. Saisie d’une
nouvelle demande en mesures conservatoires, la Cour a constaté, dans sa
seconde ordonnance du 13 septembre 1993, que non seulement le défen-
deur n’avait pas respecté les mesures indiquées pour prévenir et réprimer
lesdits actes, mais il avait encore pris des mesures de nature à aggraver la
situation ; elle déclare en effet :
         « [D]epuis que l’ordonnance du 8 avril 1993 a été rendue, et en
      dépit de cette ordonnance et de nombreuses résolutions du Conseil
      de sécurité de l’Organisation des Nations Unies, de très vives souf-
      frances ont été endurées et de lourdes pertes en vies humaines ont été
      subies par la population de Bosnie-Herzégovine dans des circons-
      tances qui bouleversent la conscience humaine et sont à l’évidence
      incompatibles avec la loi morale ainsi qu’avec l’esprit et les fins des
      Nations Unies. » (C.I.J. Recueil 1993, p. 348, par. 52.)
Et surtout, elle a ajouté qu’elle « n’[était] pas convaincue que tout ce qui
pouvait être fait [av]ait été fait pour prévenir la commission du crime de
génocide sur le territoire de la Bosnie-Herzégovine » (ibid., p. 348-349,
par. 57).
   Malgré toute la prudence des termes employés par la Cour et le fait
qu’il s’agisse là de constats faits prima facie, il apparaissait d’ores et déjà
que les éléments de preuve produits par le demandeur étaient suffisam-
ment convaincants pour étayer l’accusation portée contre le défendeur,
réaffirmer les mesures conservatoires déjà ordonnées et faire référence à
la commission d’un génocide.
   51. Depuis 1996, et notamment en raison du déroulement des procès
devant le Tribunal pénal international pour l’ex-Yougoslavie (TPIY), les
preuves se sont accumulées sous la forme d’une impressionnante masse
d’informations : documents officiels ou officieux de diverses instances
serbes impliquées, directement ou indirectement, dans les actes de géno-
cide ; déclarations orales ou écrites des protagonistes du drame bosniaque,
y compris des principaux responsables jugés ou accusés de ces actes ;
résolutions, rapports et autres documents des Nations Unies ; rapports et
documents des services de renseignement de différents Etats ; témoignages
de victimes et d’auteurs d’actes d’atrocités devant le TPIY ou des tribu-
naux nationaux ; déclarations de témoins, témoins-experts ou experts
devant la Cour ; procédures et jugements du TPIY (chambres et chambre
d’appel) ; etc. Naturellement toutes ces informations ne sont pas suscep-
tibles d’un traitement uniforme en tant qu’éléments de preuve ; comme
l’indique à juste titre la Cour, elles doivent être examinées avec toute
l’attention et la circonspection nécessaires en vue d’établir la véracité ou
la plausibilité des faits, leur imputation et la part de responsabilité sus-
ceptible d’en découler pour le défendeur.

373

413     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


   52. Il s’agissait, dans cette affaire, d’apporter des preuves montrant
qu’un Etat est impliqué dans un génocide, soit comme auteur ou coau-
teur de ce crime, soit comme complice dans sa commission, soit en ne
faisant rien pour le prévenir ou punir les auteurs. Or, l’Etat étant une per-
sonne morale, c’est-à-dire une abstraction qui ne peut agir par elle-même,
les actes ou les omissions qu’on lui impute sont commis matériellement
par des personnes physiques, agissant individuellement ou collective-
ment, relevant à un titre ou un autre de l’Etat mis en cause.
   Ce sont donc ces actes ou omissions dont il convient de prouver, d’une
part, l’existence et, d’autre part, le lien éventuel avec l’Etat défendeur.
D’autres instances que la Cour ont déjà eu l’occasion de connaître de ces
situations puisque un tribunal pénal international a été institué et que
quelques tribunaux nationaux ont parfois été saisis pour poursuivre et
juger des personnes accusées de génocide en ex-Yougoslavie. Ces procès,
auxquels s’ajoutent ceux du Tribunal pénal international pour le Rwanda,
qui concernent des individus, ont été l’occasion d’un examen des diffé-
rents aspects du crime de génocide et constituent un apport considérable
pour la compréhension des multiples facettes de ce crime, la clarification
de ses éléments constitutifs et la qualification des actes devant relever de
cette accusation.
   53. S’agissant plus particulièrement du Tribunal pénal international
pour l’ex-Yougoslavie, son activité recouvre très largement et directement
les mêmes faits que ceux soumis à l’appréciation de la Cour ; toutefois, il
y a une différence importante dans la mesure où ils sont appréhendés par
le TPIY sous un angle particulier, celui de la seule responsabilité pénale
individuelle de chaque accusé, alors que la Cour les appréhende sous un
autre angle, celui de la responsabilité internationale d’un Etat. Bien que
les jugements du TPIY ne lient pas la Cour internationale de Justice, ils
partent de constatations factuelles qui constituent des éléments pertinents
et même décisifs de preuve de l’existence du crime de génocide que la
Cour ne peut ignorer.
   En effet, dans le déroulement de chaque procès, le Tribunal a respecté
toutes les procédures et garanties permettant d’établir les circonstances
exactes des crimes commis ; il a examiné de façon contradictoire chacune
des nombreuses preuves ou présomptions relatives aux actes reprochés
aux accusés ; il a examiné tous les arguments à charge ou décharge avant
de parvenir à une décision, en première instance et parfois en appel, plei-
nement réfléchie et bien pesée compte tenu du profil de l’accusé et de cha-
que situation concrète. Pour chaque affaire, un temps nécessaire et géné-
ralement fort long a été consacré pour « prouver au-delà de tout doute
raisonnable » que l’inculpé a ou non participé à des actes de génocide. En
tout cas, tout jugement reconnaissant l’existence d’actes de génocide en
Bosnie-Herzégovine est un point de départ pour se demander si et dans
quelle mesure ils incombent à des organes ou personnes relevant ou agis-
sant pour le compte du défendeur dont la responsabilité serait alors enga-
gée.
   54. On sait que si les accusations de génocide ont visé plusieurs per-

374

414       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


sonnes, les chambres de première instance n’ont retenu cette charge que
pour condamner quelques personnes comme auteur ou complice du
crime de génocide dans le cas du massacre de Srebrenica (affaires Tadić,
Krstić, Blagojević) ; la chambre d’appel n’a pas suivi tous ces jugements
et, à ce jour, elle n’a retenu le crime de génocide que dans un seul cas
pour condamner l’accusé comme complice et non comme auteur ou coau-
teur d’un tel crime (affaire Krstić)59 en se montrant très exigeante sur la
qualité des preuves. Toutefois, même lorsque le jugement ne parvient pas
à conclure, sur la base des preuves produites, que l’accusé est coupable de
génocide (affaires Brdanin, Jelisić, Stakić et Sikirica et consorts), cela ne
signifie pas pour autant l’absence d’un génocide. Il me semble que les exi-
gences de preuve ne sont pas exactement les mêmes selon qu’il s’agit de
l’implication personnelle d’un individu ou de l’implication d’un Etat.
L’exigence la plus rigoureuse se justifie lorsque nous sommes en matière
pénale où il s’agit de juger un comportement individuel précis et où il
convient d’apporter la preuve de l’intention avérée — au-delà de tout
doute raisonnable — d’un accusé de commettre un acte de génocide ; on
sait que le degré de rigueur de cette exigence est source de discussion et de
contestation ainsi que le montrent aussi bien les opinions divergentes
accompagnant parfois certains jugements60 que les nombreux commen-
taires suscités pas ces jugements dans la doctrine. Il reste que, même si
une telle exigence n’est pas satisfaite et que la participation personnelle
au génocide n’est pas retenue, l’acquittement d’un individu du chef de ce
crime n’exclut pas pour autant l’existence de celui-ci ; en effet, un accusé
peut exécuter des actes effroyables en obéissant à des ordres sans être
pleinement informé ou sans avoir conscience que ceux-ci s’insèrent dans
une politique ayant pour objet un génocide.
   Il peut donc y avoir des discordances jurisprudentielles, notamment
entre une chambre du TPIY reconnaissant la culpabilité pour génocide et
la chambre d’appel rejetant cette culpabilité, sans que cela soit détermi-
nant pour l’existence d’une politique de génocide61. En effet, dans ce cas,
il ne s’agit pas tant de prouver que l’accusé a perpétré personnellement
un acte de génocide ou en a été complice ; il s’agit plutôt d’identifier des
éléments de preuve de nature à convaincre que des crimes ont été commis
dans des circonstances telles qu’ils se rattachent directement à une poli-


   59 La chambre d’appel ne s’est pas encore prononcée dans l’affaire Blagojević reconnu

coupable de complicité de génocide par la chambre de première instance, le 17 jan-
vier 2005.
   60 Voir, par exemple, les opinions partiellement dissidentes du juge Shahabuddeen dans

les affaires Krstić et Jelisić, des juges Wald et Pocar dans l’affaire Jelisić.
   61 C’est d’ailleurs ce que relève la doctrine (cf. W. A. Schabas, op. cit., p. 227 ; L. van

den Herik et E. van Sliedregt, « Ten Years Later, the Rwanda Tribunal Still Faces Legal
Complexities : Some Comments on the Vagueness of the Indictment, Complicity in Geno-
cide and the Nexus Requirement for War Crimes », Leiden Journal of International Law,
vol. 17, 2004, p. 537-557 ; C. Eboe-Osuji, « Complicity in Genocide versus Aiding and
Abetting Genocide, Construing the Difference in the ICTR and ICTY Statutes », Journal
of International Criminal Justice, vol. 3, 2005, p. 56-81).

375

415     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


tique génocidaire imputable à un Etat et, plus précisément, qu’ils ont été
commis par ou à l’instigation de personnes relevant directement de l’Etat
défendeur ou agissant en son nom ou pour son compte ou sous son
contrôle en exécution d’un tel projet criminel.
   55. Comme nous l’avons relevé, il est rare qu’un Etat proclame offi-
ciellement ou publiquement son intention de mener une action illicite ; à
fortiori, il est plus rare encore qu’il proclame son intention de commettre
un crime grave, en l’occurrence un génocide que l’opinion générale consi-
dère comme le « crime des crimes ». Même dans le cas des deux exemples
où un tel crime a été reconnu comme ayant été commis, celui du génocide
des Juifs par l’Allemagne nazie et du génocide des Tutsis au Rwanda, il
n’a pas été assumé clairement de manière officielle et publique, car la pro-
clamation d’une politique de la « solution finale » dans le premier cas et le
projet du « nettoyage ethnique » dans le second cas gardent une certaine
ambiguïté ; il a fallu, en réalité, la défaite et la chute des deux régimes
concernés, avec l’accès aux archives notamment de certains documents
confidentiels ou secrets, pour que l’on puisse rassembler un ensemble de
preuves attestant qu’un génocide avait été programmé et mis en œuvre à
l’encontre de certains groupes particuliers nettement identifiés.
   56. Dans la présente affaire, le changement de régime politique et la
chute du président Milošević, considéré comme l’un des principaux res-
ponsables de la guerre et des crimes commis en Bosnie-Herzégovine, n’ont
entraîné qu’un accès limité et partiel aux sources d’informations sur la
façon dont les opérations ont été menées. L’une des principales pièces à
conviction relative à l’implication directe de l’Etat serbe dans les opéra-
tions engagées à l’encontre des populations non serbes est le compte
rendu des réunions du Conseil suprême de la défense ; ce document a été
produit devant le TPIY et porté à la connaissance de la Cour, mais en
étant censuré pour une bonne partie de son contenu qui a été noircie pour
la rendre illisible. Cette opération de camouflage suscite légitimement le
soupçon que les autorités de Belgrade veulent empêcher la Cour de
prendre connaissance de certaines informations, sans doute des déci-
sions révélatrices de l’implication directe d’officiers de l’armée de Serbie
en activité dans l’armée de l’entité serbe de Bosnie (Republika Srpska)
pendant toute la durée de la tragédie. En effet, si un nombre important
d’officiers serbes de haut rang étaient présents en Bosnie-Herzégovine,
cela veut dire qu’un nombre encore plus considérable de soldats et autres
éléments des forces paramilitaires y étaient également, ce qui pourrait
amener à inférer que l’Etat serbe est effectivement impliqué directement
dans l’entreprise criminelle, y compris éventuellement des actes de géno-
cide. La Bosnie-Herzégovine a demandé à la Cour de requérir du défen-
deur la production de ce document non expurgé, d’abord par une requête
écrite puis lors des plaidoiries, sans avoir été suivie dans sa demande.
C’est sur ce point très important que la position de la Cour apparaît
contestable puisque non seulement elle rejette la requête du demandeur,
mais elle ne donne pas d’explication ou de justification ; elle se contente
d’indiquer de manière très laconique que « le demandeur dispose d’abon-

376

416     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


dants documents et autres éléments de preuve provenant notamment des
dossiers facilement accessibles du TPIY » et qu’« [i]l y a eu très largement
recours » (arrêt, par. 206). Or le problème n’est pas là. Le problème est
que, dans cette abondance de documents et de dossiers disponibles du
TPIY, il s’agit de rechercher et de produire ceux qui sont susceptibles de
constituer des éléments de preuve de nature à emporter la conviction.
Grâce au remarquable travail d’enquête accompli par le TPIY, le deman-
deur a pu obtenir un document de cette nature, mais un document
incomplet par la volonté du défendeur. Le souhait du demandeur de
prendre connaissance de l’ensemble du document est tout à fait légitime,
parce que son contenu pourrait être un élément important, voire décisif,
pour révéler l’implication plus ou moins directe du défendeur dans l’entre-
prise criminelle qui lui est reprochée. Or, il n’a pas été suivi dans sa
requête et la Cour elle-même n’a utilisé aucun de ses pouvoirs pour obte-
nir un document quelconque.
   57. On sait, en effet, que la Cour « peut, même avant tout débat,
demander aux agents de produire tout document » (Statut, art. 49) et elle
peut également « inviter les parties à produire les moyens de preuve ou à
donner les explications qu’elle considère comme nécessaires pour préciser
tout aspect des problèmes en cause » (Règlement, art. 62, par. 1). Faute
pour la Cour d’accéder à la requête du demandeur ou d’inviter proprio
motu le défendeur à fournir le document, il n’a pas été possible d’avoir
des clarifications sur le document occulté ; il a fallu se contenter d’une
simple question posée par un juge au défendeur à propos du lien entre
son refus de produire ce document dans son intégralité et la présente ins-
tance devant la Cour avec une réponse du défendeur qui n’apporte pas les
clarifications souhaitées. La réponse du défendeur, selon laquelle le noir-
cissement des documents produits devant le TPIY serait lié à la protec-
tion des intérêts nationaux et n’aurait pas de lien avec la présente ins-
tance devant la Cour, n’est pas satisfaisante.
   Plus de dix années après le déroulement des faits, il apparaît difficile de
comprendre en quoi la divulgation du contenu des procès-verbaux du
Conseil suprême de la défense pourrait porter atteinte aux intérêts de la
sécurité nationale ; il apparaît, à l’évidence, que les occultations ont eu
surtout pour objectif de rendre illisibles les noms des nombreux officiers
des forces militaires serbes engagées directement sur le territoire de la
Bosnie-Herzégovine où se déroulaient des crimes et éventuellement des
actes de génocide.
   58. Certes, on peut comprendre l’hésitation ou les scrupules de la Cour
à répondre à une requête ou à décider proprio motu pour ordonner la
production d’un document ; cela peut comporter un certain nombre
d’inconvénients que l’on peut résumer brièvement ainsi :

— donner l’impression que la Cour va aider — voire suppléer — la par-
  tie qui fait la demande dans la mission qui lui incombe de la charge
  de la preuve alors que cela n’est pas son rôle et qu’elle doit tenir une
  balance parfaitement égale entre les parties ;

377

417       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


— prendre une mesure dont la force symbolique risque de froisser la
  souveraineté d’un Etat, ce qui pourrait aviver encore la méfiance des
  autres Etats à l’égard des pouvoirs et du rôle de la Cour ;
— se heurter à un refus du demandeur qui invoquerait l’intérêt de la
  défense nationale et le secret qui l’entoure, et se retrouver ainsi dans
  une situation embarrassante pour le crédit de la Cour qui n’a pas les
  moyens d’obliger un Etat à respecter ses décisions62. Dans une affaire
  moins dramatique que la présente affaire, la Cour a demandé au
  Royaume-Uni la communication de certains documents relatifs aux
  ordres de passage des navires de guerre dans le détroit de Corfou,
  mais ces documents ne furent pas produits en arguant du secret naval
  et les témoins s’abstinrent de répondre aux questions les concernant
  (Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J.
  Recueil 1949, p. 32).
   59. Toutefois, l’intérêt et la pertinence de ces arguments ne suffisent
pas à les rendre convaincants dans le cas d’espèce. On peut laisser ici de
côté les deuxième et troisième arguments qui relèvent de la politique juris-
prudentielle de la Cour et du dosage qu’il convient d’opérer entre les exi-
gences de la justice et l’opportunité de ménager la souveraineté et la
susceptibilité des Etats ; le problème n’est pas propre au cas d’espèce et,
bien qu’il y revête un intérêt particulier, il n’apparaît pas nécessaire de
développer davantage la discussion. En revanche, le premier argument
relatif au rôle de la Cour dans le domaine de la preuve63 mérite que l’on
s’y arrête brièvement surtout que, pour la première fois, la Cour est saisie
d’une accusation grave de génocide à l’encontre d’un Etat et que, devant
une telle accusation, le problème des preuves revêt une importance et une
acuité singulières ; il est donc logique et normal qu’elle soit sollicitée ou
qu’elle mette en œuvre d’elle-même tous les moyens que lui offre son Sta-
tut afin de parvenir à des conclusions claires sur la réalité de certains faits
allégués.
   60. Il est bien établi dans tous les systèmes juridiques, qu’ils soient
nationaux ou internationaux, que la charge de la preuve incombe à la
partie qui s’en prévaut ; en l’occurrence, devant la Cour internationale de
Justice, il appartient à la Bosnie-Herzégovine de montrer que la Serbie a

   62 Sur le problème du secret, voir G. Niyungeko, « La preuve devant les juridictions

internationales », thèse, Université libre de Bruxelles, 1988, p. 188-189 et 287-292.
   63 Sur le problème plus général de la preuve devant la Cour, voir G. Guillaume,

« Preuve et mesures d’instruction devant les juridictions internationales », La Cour inter-
nationale de Justice à l’aube du XXIe siècle : le regard d’un juge, 2003, p. 85-110 ;
M. Lachs, « La preuve et la Cour internationale de Justice », dans Ch. Perelman et
P. Foriers (dir. publ.), La preuve et le droit, 1981, p. 109-123 ; C. F. Amerasinghe, « Princi-
pes en matière de preuve dans le procès international », Annuaire de l’Institut de droit
international, vol. 70, no 1, 2002-2003, p. 139-398 ; H. W. A. Thirlway, « Evidence before
International Courts and Tribunals », dans R. Bernardt et al. (dir. publ.), Encyclopedia of
Public International Law, 1995, 2, p. 330 et suiv. ; J. C. Witenberg, « La théorie des
preuves devant les juridictions internationales », Recueil des cours de l’Académie de droit
international, 1936, vol. 56, p. 5-102.

378

418         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


commis un génocide ou, à défaut, qu’elle en a été complice. L’une des
principales allégations est que des membres des forces militaires et para-
militaires serbes ont été les auteurs ou, à tout le moins, les complices des
actes de génocide qui ont eu lieu sur le territoire bosniaque et, à l’appui
de cette allégation, elle fournit un document produit devant le TPIY
susceptible d’étayer et de rendre crédible l’allégation ; mais ce document
est incomplet par la volonté de la Partie défenderesse qui en a occulté
une grande partie et il est impossible d’en avoir une connaissance
complète sans l’intervention de la Cour pour demander sa production
intégrale. Par ailleurs, il y a des présomptions suffisamment étayées et
graves qui justifient une telle intervention puisque ce document est
susceptible de « préciser tout aspect des problèmes en cause » (Règlement
précité, art. 62), c’est-à-dire le degré et la nature de l’implication de
la Serbie dans le déroulement des tragiques événements de Bosnie-
Herzégovine ; en outre, bien que ce document incomplet fasse maintenant
partie des éléments du dossier, la Cour l’a examiné trop succinctement
et dans des conditions peu favorables à son interprétation pour
tirer des conclusions dans un sens ou un autre à propos des parties
occultées.
   61. Il est permis de penser que ce document n’a pas été l’objet du trai-
tement approprié par la Cour qui s’est abstenue d’utiliser ses pouvoirs en
vue d’appréhender la vérité des faits. Nous sommes dans une situation
tout à fait particulière où la partie sur laquelle pèse la charge de la preuve
a honoré son obligation jusqu’à un certain point où elle se heurte à la
volonté de son adversaire qui détient la pièce demandée et par là même la
clef de la solution ; il en résulte une situation d’inégalité au détriment du
requérant et une intervention de la Cour n’aurait fait que rétablir l’égalité
des parties en appliquant, raisonnablement et équitablement, le principe
de la charge de la preuve. Une telle solution serait conforme aux conclu-
sions tirées des débats de l’Institut de droit international64 et ne mettrait
pas en cause, selon l’opinion d’un ancien président de la Cour, l’impar-
tialité ou l’indépendance de celle-ci65.
   Par ailleurs, bien qu’il n’y ait pas, dans le Statut et le Règlement de la
Cour, de règle relative à l’obligation de coopération en matière de preuve,
la Partie adverse doit cependant se comporter de bonne foi et ne pas
s’opposer à la production d’une pièce qu’elle détient et qui est nécessaire


  64   Selon le rapporteur, C. F. Amerasinghe,
          « In the application of this principle the tribunal may in the appropriate circum-
       stances divide the burden of proof in relation to a particular situation »
et il propose, dans le projet d’articles, des dispositions prévoyant que les parties doivent
coopérer avec le tribunal pour la production de preuves, notamment celles qui sont en leur
possession ou sous leur contrôle (cf. « Principes en matière de preuve dans le procès inter-
national », op. cit., p. 197 et 392 et suiv.).
   65 Cf. les observations du président G. Guillaume, sur le rapport de C. F. Amerasinghe

à l’Institut de droit international, « Principes en matière de preuve dans le procès inter-
national », op. cit., p. 314.

379

419       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


pour l’établissement des faits66 ; la doctrine est généralement d’accord pour
dire qu’il y a là un principe général de droit67 et, comme le rappelle le rap-
porteur de la Commission du droit international, le professeur George
Scelle, lors des travaux relatifs au modèle de règles sur la procédure arbi-
trale : « il est … un principe certain, c’est que les Etats en litige ont l’obliga-
tion de collaborer de bonne foi à l’administration de la preuve »68. On ne
peut donc que relever ou déplorer la pusillanimité et le refus de la Cour de
se donner, en toute légalité et équité, un moyen parmi d’autres de s’assurer
de la réalité d’une allégation dans un dossier où la recherche de la vérité est
particulièrement attendue et nécessaire. Une position excessivement rigide
dans ce domaine ne peut qu’aboutir à des résultats déraisonnables ou
injustes69, parce que « les circonstances de fait » que la Cour doit prendre
en considération (Règlement, art. 95, par. 1) ne l’ont pas été effectivement,
en raison de l’absence d’un élément de preuve dont elle aurait pu requérir
la production ; il est loisible de rappeler ici la pertinente observation du
juge Bustamante, dans l’affaire de la Barcelona Traction :
        « Certes, j’admets que, dans chaque cas, la charge de la preuve
      appartient à une des Parties ; mais il est aussi vrai que les intérêts
      supérieurs de la justice donnent à la Cour la faculté de faire tout son
      possible pour amener les Parties à préciser les faits non suffisamment
      éclaircis. » (Barcelona Traction, Light and Power Company, Limited,
      (Belgique c. Espagne), exceptions préliminaires, arrêt, C.I.J. Recueil
      1964, p. 80.)
   Il est permis de penser que la Cour a laissé passer une occasion favo-
rable de mettre en œuvre légitimement les pouvoirs que lui accorde son
Statut en matière de preuve ; si cela est particulièrement regrettable dans
le contexte dramatique de la présente affaire, cela peut l’être de manière
plus générale, pour l’avenir, dans toutes les affaires où des crimes seraient
allégués sur la base d’éléments de preuve identifiés mais détenus par l’une
des parties qui refuse de les communiquer. En s’abstenant d’intervenir, à
la demande de l’autre partie ou de sa propre initiative — alors que la
recherche de la vérité requiert une telle intervention —, la Cour risque de
créer un précédent troublant et préoccupant.
   62. Si, dans l’avenir, la Cour devait se prononcer à nouveau sur l’exis-
tence d’un génocide, on peut se demander comment elle pourrait s’acquit-

   66 C’est incontestablement ce principe qui a inspiré le comportement de la Suisse dans

l’affaire de l’Interhandel, lorsqu’elle déclare :
        « Toutefois, si la Cour le désirait, le Gouvernement suisse serait disposé à se
      départir de toute règle stricte relative à la répartition du fardeau de la preuve entre la
      partie demanderesse et la partie défenderesse. » (Mémoire de la Suisse du 3 mars 1958,
      C.I.J. Mémoires, Interhandel, p. 128, par. 82.)
   67 Cf. G. Niyungeko, op. cit., p. 172 et suiv. ; J. C. Witenberg, op. cit., p. 47-49 ;

C. F. Amerasinghe, op. cit., p. 305-306, ainsi que les observations de sir Ian Sinclair,
p. 327.
   68 Cf. Annuaire de la Commission du droit international, vol. II, 1950, p. 134.
   69 Cf. C. F. Amerasinghe, op. cit., p. 219.



380

420     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


ter véritablement d’une telle mission. Dans la présente affaire, s’il n’y
avait pas eu l’énorme travail d’investigation accompli par le procureur du
TPIY et le minutieux travail de vérification effectué par les chambres du
TPIY pour établir les faits et constater la réalité des actes de génocide, la
Cour n’aurait pas été en mesure de disposer d’une connaissance appro-
priée des faits lui permettant de se prononcer sur les crimes allégués et les
responsabilités encourues. Quoi qu’elle dise, et contrairement à ce qu’elle
laisse entendre au paragraphe 181, la Cour n’est pas équipée juridique-
ment et matériellement pour mener les enquêtes nécessaires pour établir
la culpabilité des personnes qui seraient les auteurs d’actes de génocide,
alors même que cela est le point de départ pour ensuite établir si ces actes
sont imputables à des personnes ou organes relevant, à un titre ou un
autre, de l’Etat mis en cause pour violation de la convention pour la pré-
vention et la répression du crime de génocide. Dans la présente affaire, le
rôle joué par le TPIY, l’apport des différents organes des Nations Unies
et d’autres instances régionales ou nationales ainsi que le changement de
régime opéré à Belgrade, avec la chute des dirigeants de la RFY impli-
qués dans les violences en Bosnie, ont facilité l’établissement des faits et
l’accès aux preuves. Mais, dans un autre contexte où les dirigeants de
l’Etat mis en cause seraient toujours en place et où il n’y aurait pas de
tribunal pénal international chargé de poursuivre les auteurs d’actes de
génocide, la Cour serait pratiquement dans l’impossibilité de réunir les
éléments suffisants pour lui permettre de se prononcer sur la réalité des
actes de génocide et d’en tirer les conclusions sur l’implication éventuelle
d’un Etat ; cela serait d’autant plus vrai que la Cour a montré qu’elle a
une approche très restrictive dans la mise en œuvre et l’interprétation de
son Règlement, en refusant de jouer un rôle plus actif dans l’établisse-
ment des faits et la recherche de la vérité.
   63. Tout en refusant de demander la production du document, la Cour
laisse entendre qu’elle est libre de tirer les conclusions pertinentes de sa
non-communication (par. 206) ; toutefois, il n’en a rien été en l’espèce. En
effet, la principale conclusion défavorable résultant de l’arrêt — qui
consiste en l’espèce à dire que le défendeur n’a pas respecté son obligation
de prévenir et de punir le crime de génocide — semble sans lien avec le
document dont la Cour n’a pas jugé utile de demander la production.
Faute de connaître le contenu exact de ce document occulté, il est objec-
tivement difficile et très aléatoire de dire si ce contenu aurait eu ou non
une influence décisive pour se prononcer dans un sens ou dans un autre à
propos des principales allégations portées contre le défendeur :
— la commission du génocide par l’intermédiaire de ses organes ou de
  personnes pour les actes desquelles sa responsabilité est engagée ;
— l’entente en vue de commettre le génocide ou l’incitation à commettre
  le génocide ;
— la complicité dans le génocide.
  Du fait de cette incertitude et compte tenu des explications qui vont
suivre, on ne peut qu’éprouver de sérieux doutes devant la démarche de

381

421      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


la Cour ; en concluant à l’absence de violation des trois obligations sus-
mentionnées, sans avoir effectué l’effort approprié pour encourager la
production d’éléments de preuve, la Cour ne peut que susciter des inter-
rogations et des objections tant en ce qui concerne l’application et
l’interprétation de son Règlement que les conclusions auxquelles elle est
parvenue.


      IV. LE PROBLÈME DE L’INTENTION DANS LE CRIME DE GÉNOCIDE

   64. La définition du crime de génocide donnée par la Convention dans
son article II repose sur la réunion de deux éléments constitutifs du crime,
l’élément matériel (actus reus) et l’élément intentionnel (mens rea).
Outre le génocide, la Convention punit les actes d’entente, d’incitation,
de tentative et de complicité dans le génocide. Il incombe aussi à tous les
Etats liés par la Convention de prévenir et de punir la commission du
génocide. Les actes de génocide sont toujours commis par des individus
relevant d’une entité qui est le véritable chef d’orchestre de ces actes70 ;
celle-ci est généralement un Etat qui agit à travers ses organes ou à tra-
vers des organes tiers opérant pour son compte, en son nom ou même sur
la base d’un rapport de fait avec l’Etat, sans être légalement investis d’un
pouvoir. Donc le lien de la personne morale qu’est l’Etat avec l’infraction
est médiat, par l’intermédiaire de personnes physiques dépendant d’elle à
un titre ou un autre et, de ce fait, susceptible d’engager la responsabilité
de l’Etat concerné. Cette réalité a une incidence majeure sur la preuve de
l’intention génocidaire, à savoir quels sont les auteurs dont l’intention est
requise : l’auteur matériel de l’acte, le planificateur du crime ou les deux.

   65. Les crimes punis par la Convention étant tous des crimes inten-
tionnels, ils peuvent être invoqués pour fonder, d’une part, la responsa-
bilité individuelle de leurs auteurs, d’autre part, la responsabilité de
l’Etat, puisque la Convention ne restreint pas les actes énumérés à l’ar-
ticle III à la seule responsabilité individuelle, comme nous l’avons vu dans
les développements précédents. La particularité du crime de génocide est
qu’il nécessite la réunion d’une intention générale et d’une intention spé-
cifique, les moyens de preuve de l’élément intentionnel étant soumis aux
règles générales de la preuve devant la Cour qui doit rechercher ou
déduire l’intention des circonstances de l’espèce, avec cependant cette cir-
constance que sa tâche est grandement facilitée par le travail déjà accom-

   70 Selon le TPIR, « quand bien même l’existence d’un plan précis visant à détruire le

groupe ne constituerait pas en soi un élément du génocide, il semble, cependant, qu’il soit
virtuellement impossible de perpétrer le crime de génocide en l’absence d’un tel plan ou
d’une telle organisation » (affaire Kayishema, jugement du 21 mai 1999, par. 94). Quant
au TPIY, il remarque « qu’il sera en pratique très difficile d’apporter la preuve de
l’intention génocidaire d’un individu si les exactions commises n’ont pas un caractère mas-
sif et si l’acte criminel reproché n’est pas soutenu par une organisation ou un système »
(affaire Jelisić, chambre de première instance, jugement du 14 décembre 1999, par. 101).

382

422       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


pli par les tribunaux pénaux internationaux qui apportent à la fois des
éléments de preuve et des éclaircissements sur l’intention.

                               A. L’élément intentionnel

   66. On débat souvent de l’importance accordée à l’élément intention-
nel, certains regrettant le subjectivisme introduit dans la Convention avec
la crainte de voir « les auteurs d’un crime échapper à la répression sous le
prétexte d’absence d’intention coupable »71, et que ceci « offre une échap-
patoire commode pour les Etats »72. « Une opinion répandue préfère en
effet considérer qu’il y a génocide dès qu’il y a extermination massive,
sans qu’il faille avoir égard à la finalité poursuivie »73, mais cette position
risque d’altérer la définition conventionnelle du génocide qui met l’accent
sur une intention spéciale de détruire un groupe comme tel. Si les exter-
minations massives ne visent pas les individus en raison même de leur
appartenance à un groupe particulier, on ne peut parler de génocide au
regard de la Convention ; par contre, comme le souligne un auteur :

          « Il y aura … génocide dès l’instant où, dans le cours d’une poli-
       tique dont les conséquences dommageables apparaissent sans ambi-
       guïté, quel qu’en soit l’objet propre, l’intention de détruire un groupe
       en tant que tel survient. Poursuivre, sinon définir, une telle politique
       doit en pareil cas être constitutif de génocide, même si ses effets des-
       tructeurs n’ont aucunement été voulus initialement. »74
   67. Certains auteurs soutiennent que le crime de génocide recouvre des
actes, qui, sans avoir pour objectif premier de faire disparaître physique-
ment un groupe, entraînent la disparition ou le risque de disparition du
fait de leur accomplissement. Cette acception « permettrait de qualifier de
crime de génocide, outre l’anéantissement délibéré d’un groupe, les pra-
tiques de déplacements forcés de population et autres actes de « purifica-
tion ethnique » »75, comme nous le verrons plus loin. Dans tous les cas, la
caractéristique du crime de génocide tel que défini par la Convention
réside dans l’existence d’un dol et plus précisément d’un dol général et
d’un dol spécial.
   68. Le dol général est la connaissance effective des éléments matériels
de l’infraction et de la volonté d’agir de l’auteur. La définition du géno-
cide exige une intention générale qui est celle de commettre un des cinq
actes énumérés par l’article II, à savoir

  71  J. Verhoeven, op. cit., p. 17.
  72  A. Cassese, op. cit., p. 184.
   73 J. Verhoeven, op. cit., p. 23.
   74 Ibid., p. 19-20.
   75 L. Boisson de Chazournes, « Les ordonnances en indication de mesures conserva-

toires dans l’affaire relative à l’Application de la convention pour la prévention et la répres-
sion du crime de génocide », AFDI, 1993, vol. XXXIX, p. 530.

383

423       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


a) le meurtre de membres du groupe ;
b) l’atteinte grave à l’intégrité physique ou mentale de membres du
   groupe ;
c) la soumission intentionnelle du groupe à des conditions d’existence
   devant entraîner sa destruction physique totale ou partielle ;
d) les mesures visant à entraver les naissances au sein du groupe ;
e) le transfert forcé d’enfants du groupe à un autre groupe.
  Par leur nature même, ces actes constituent des actes conscients et déli-
bérés, et ne peuvent résulter d’un accident ou d’une négligence. L’accent
mis sur l’intention dans l’alinéa c) (soumission intentionnelle) n’a pas de
véritable conséquence juridique, puisque l’intention doit être établie pour
chacun des actes énumérés. Comme on l’a fait remarquer :
          « Le caractère limitatif de l’énumération contenue à l’article II se
       comprend en principe aisément, compte tenu des règles tradition-
       nelles qu’expriment en droit pénal les adages nullum crimen sine
       lege et nulla poena sine lege. Il ne faut d’ailleurs pas l’exagérer, tant
       les termes utilisés sont relativement larges et doivent le demeurer
       malgré le principe de l’interprétation restrictive des dispositions
       répressives. »76
   69. Dans le crime de génocide, il ne suffit pas que l’auteur ait voulu
commettre un des actes énumérés à l’article II, encore faut-il qu’il ait agi
« dans l’intention de détruire, en tout ou en partie, un groupe national,
ethnique, racial ou religieux ». Cette intention spécifique exige donc que
l’acte soit susceptible d’engendrer un dommage particulier, et que l’auteur
soit conscient de cela. La destruction effective du groupe n’est pas une
condition nécessaire à la qualification du crime de génocide, la seule
intention de rechercher ce dommage particulier suffit pour conclure à
l’existence de l’infraction77.
   70. L’intention spécifique doit être distinguée du mobile. Certains
auteurs considèrent que le dol spécial est l’inclusion du mobile dans
l’intention délictueuse, et que « la théorie du génocide … déroge [ainsi] au
droit commun en ce qu’elle englobe le mobile dans la constitution légale
du délit »78. Toutefois, ces analyses ne sont pas toujours claires et intro-
duisent un doute sur deux notions différentes qui semblent parfois être
utilisées l’une pour l’autre, surtout lorsque certains assimilent le mobile

  76  J. Verhoeven, op. cit., p. 15.
  77  N. Robinson, The Genocide Convention : A Commentary, 1960, p. 58 (« Il n’est pas
nécessaire que la destruction effective ait lieu ; l’intention suffit ») ; M. N. Shaw, « Geno-
cide in International Law », International Law in a Time of Perplexity : Essays in Honour
of Shabtai Rosenne, 1989, p. 797-805 (« La destruction physique effective n’est pas
nécessaire ; ce qui est essentiel, c’est qu’il faut apporter la preuve de l’élément subjectif »)
[traduction du Greffe].
   78 H. Donnedieu De Vabres, « De la piraterie au génocide : les nouvelles modalités de la

répression criminelle », Mélanges G. Ripert, 1950, t. 1, p. 245 (cité par Joe Verhoeven,
op. cit., p. 17).

384

424       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


au dol spécial, et appellent « motifs » les autres raisons indifférentes à
l’infraction. Par exemple ce que certains auteurs appellent « mobiles » et
excluent de la définition de l’infraction79, d’autres l’appellent « motifs » et
ils l’excluent également de la définition de l’infraction80. Ce qui importe
dans l’application de la convention sur le génocide est que ses rédacteurs
aient décidé d’inclure dans la définition du crime de génocide l’intention
spécifique de détruire un groupe particulier (que certains appellent
« mobile »), et d’exclure les autres raisons qui peuvent sous-tendre cette
volonté destructrice. L’intention consiste en la volonté d’un résultat délic-
tueux, alors que le mobile est la raison qui pousse l’agent à accomplir
l’infraction (par exemple la vengeance, l’enrichissement, etc.) ; le mobile
pouvant varier d’une personne à une autre dans un même type d’acte,
l’infraction est indifférente aux mobiles, quels qu’ils puissent être81.
L’intention spécifique dans le crime de génocide peut être complexe et
comporter plusieurs aspects, mais il doit toujours s’agir de l’intention de
« détruire, en tout ou en partie, un groupe … comme tel », le groupe visé
pouvant être « national, ethnique, racial ou religieux » (convention sur le
génocide, art. II).

1. Détruire, en tout ou en partie, un groupe ... comme tel

   71. Littéralement, détruire c’est « altérer profondément et violemment
(quelque chose d’organisé) de manière à faire perdre l’aspect, la forme,
les caractères essentiels »82. Tuer est l’une des manières de détruire mais
pas la seule. La Chambre d’appel du TPIY a indiqué, dans l’affaire
Krstić, que l’intention de détruire le groupe en tant qu’entité séparée et
distincte peut se manifester par le transfert forcé d’une population, qui
est un autre moyen de parvenir à la destruction physique de la com-
munauté visée83. L’acte prohibé doit être commis en raison de l’appar-
tenance de la victime à un certain groupe et dans le but de réaliser
l’objectif global de destruction du groupe. Mais il n’est pas nécessaire
que l’auteur du génocide cherche à détruire tout le groupe, il suffit que
son intention soit d’en détruire une partie. Selon certains auteurs,
l’adjonction du mot « comme tel » « a pour seule raison d’être de mettre
en lumière l’essence d’un crime particulier, qui tient dans la volonté de
détruire un groupe d’êtres humains ; elle ne véhicule aucune autre restric-

   79 A. M. La Rosa et S. Villalpando, « Le crime de génocide revisité. Nouveau regard sur

la définition de la convention de 1948 à l’heure de son cinquantième anniversaire. Tenta-
tive d’appréhension des éléments constitutifs du crime », op. cit. (« l’infraction est indif-
férente aux mobiles, quels qu’ils puissent être »).
   80 J. Verhoeven, op. cit., p. 19 (« les motifs pour lesquels le génocide est perpétré sont

parfaitement indifférents »).
  81 A. M. La Rosa et S. Villalpando, op. cit., p. 83.
  82 Le Robert, dictionnaire de la langue française, 2e éd., 1992.
  83 Arrêt du 19 avril 2004, par. 31.



385

425      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


tion, pour discutable que puisse paraître son emploi »84. D’après le com-
mentaire du projet de code des crimes contre la paix et la sécurité de
l’humanité, qui reprend la définition du génocide de la convention de
1948, détruire le groupe « comme tel » signifie détruire « une entité sépa-
rée distincte, et non simplement quelques individus en raison de leur
appartenance à ce groupe »85.

   72. Notons que la Convention ne prévoit pas de seuil quantitatif pour
la réalisation du crime de génocide. Dès lors que l’intention est établie et
que l’exécution du crime a commencé, rien n’empêche qu’un génocide
soit commis même si le nombre de victimes est réduit. Il suffit d’avoir
commis l’un quelconque des actes énumérés dans l’intention de parvenir
à la destruction totale ou partielle d’un groupe protégé ; sur le plan du
principe et à la limite, on peut dire qu’« un seul meurtre, une seule atteinte
à l’intégrité physique d’un membre du groupe seraient suffisants, pourvu
qu’ils soient accompagnés de l’intention spécifique de leur auteur »86 ; tou-
tefois, une telle situation relève plutôt de l’hypothèse d’école, car dans
toute politique de génocide il y a inévitablement ou nécessairement un
aspect quantitatif et à tout le moins le crime doit viser un nombre suffi-
samment important, ou une partie substantielle du groupe protégé,
comme le relève la Cour (arrêt, par. 198). Dans la présente affaire, les
preuves d’un grand nombre de meurtres et d’autres atrocités commises
systématiquement dans différents endroits du territoire bosniaque ne
manquent pas. Les écritures et les plaidoiries du demandeur abondent
d’exemples que le défendeur — faute d’en contester la réalité pour la plu-
part d’entre eux — s’efforce de minimiser ou de leur donner une qualifi-
cation différente. Selon le recoupement de multiples témoignages, des
dizaines de milliers de non-Serbes, musulmans pour la plus grande partie
d’entre eux, ont été tués de 1992 à 1995, et ces pratiques constantes cons-
tituaient pour une partie d’entre elles des formes de destruction de la
communauté « non serbe », si on admet que le groupe peut être défini
d’une manière négative. Sans prétendre être exhaustive, la Cour donne
une illustration accablante de l’importance et de la gravité des meurtres
commis contre les populations civiles dans les paragraphes 245 à 276 ; si
leur nombre se compte souvent par dizaines ou centaines, il se compte
parfois par milliers comme cela est indiqué par la Cour dans plusieurs
paragraphes (247, 252, 257-259, 262 et 271).

2. Un groupe national, ethnique, racial ou religieux

  73. Le but de la Convention est de protéger des groupes aussi larges

  84J. Verhoeven, op. cit., p. 19.
  85Rapport de la CDI sur les travaux de sa quarante-huitième session, Nations Unies,
doc A/51/10, p. 47.
  86 A. M. La Rosa et S. Villalpando, op. cit., p. 87.



386

426      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


que possible, dès lors qu’ils présentent « l’élément essentiel de stabilité »87.
La stabilité et la permanence du groupe sont parmi les raisons pour les-
quelles les rédacteurs de la Convention n’ont pas inclus les groupes éco-
nomiques, politiques, culturels ou sociaux parmi les groupes protégés. La
Convention ne fournit pas de définition des termes « national, ethnique,
racial ou religieux », ce qui n’est pas une véritable lacune car ce qui
importe n’est pas tant la détermination objective des caractéristiques
propres à chaque groupe que le fait que « des mesures ont été prises
dans la pratique pour les distinguer »88. Examinant les travaux prépara-
toires de la convention de 1948, le TPIR précise que la Convention a
pour but de protéger « tout groupe stable et permanent »89. C’était le
cas des Tutsis, dont la carte d’identité faisait apparaître leur apparte-
nance ethnique. C’est également le cas des Serbes, des Croates et des
Musulmans, reconnus comme tels dans la Constitution de la RFSY,
puis celle de la Bosnie-Herzégovine.
   74. L’identité musulmane n’est pas considérée en Bosnie-Herzégovine
comme une simple appartenance à une religion ; elle se réfère à un « groupe
de personnes qui ont en commun une culture, une langue et un mode de
vie traditionnel particuliers », comme l’indique le demandeur. C’est donc
l’expression « groupe ethnique » qui recouvre le plus justement la motiva-
tion à la base des crimes commis en Bosnie-Herzégovine par les Serbes.
L’ethnie définit en effet généralement un groupe culturel ou linguistique,
infra-national et infra-étatique. La victime peut être les « Musulmans de
Srebrenica »90 ou de toute autre municipalité, puisqu’ils constituent une
partie d’un groupe plus large que sont « les Musulmans de Bosnie ». Le
demandeur a évoqué la possibilité de définir le groupe d’une manière
négative, à savoir « les non-Serbes » (CR 2006/32, p. 23, par. 9) ; cela
n’implique pas l’absence d’actes de génocide pour absence de groupes spé-
cifiques visés, comme le soutient le défendeur ; en effet, deux communau-
tés ont été spécialement visées : les Croates de Bosnie-Herzégovine et sur-
tout les Musulmans de Bosnie-Herzégovine. Comme le constate la Cour à
la suite du TPIY, sur la base d’informations établissant les faits, le géno-
cide a visé principalement les Musulmans : quantitativement parce qu’ils
ont été les principales victimes des crimes massifs ; intentionnellement
parce qu’ils sont visés par les déclarations belliqueuses de dirigeants serbes
(notamment le chef politique des Serbes de Bosnie, R. Karadžić). Le fait
que des Croates aient été également victimes de crimes ne prive pas le
schéma criminel de sa dimension génocidaire. Dans tous les génocides
commis et reconnus (Juifs, Tutsis), des personnes d’autres groupes que le
groupe visé initialement ont été victimes, sans que cela n’affecte la réalité


  87 Documents officiels de la troisième session de l’Assemblée générale, première partie,

Sixième Commission, 69e séance, p. 58 (M. Pérez Perozo, Venezuela).
  88 A. M. La Rosa et S. Villalpando, op. cit., p. 90.
  89 Affaire Akayesu, jugement du 2 septembre 1998, par. 701.
  90 Cette dénomination est retenue par le TPIY dans plusieurs affaires (Tadić, Krstić,

Blagojević).

387

427      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


et la qualification du génocide. De ce fait, on peut s’interroger s’il est jus-
tifié de retenir seulement une définition positive du groupe visé et d’exclure
toute définition négative ; une telle position est excessivement restrictive et
l’interprétation dans le sens des travaux préparatoires de la convention sur
le génocide et de l’avis consultatif de la Cour de 1951 (Réserves à la
convention pour la prévention et la répression du crime de génocide), au
paragraphe 194 de l’arrêt, ne repose pas sur des bases convaincantes.
   75. C’est sur la base du massacre d’environ 7000 Musulmans que le
TPIY a qualifié les actes commis en 1995 à Srebrenica de génocide. Le
général Radislav Krstić, dont l’intention individuelle génocidaire n’a pas
été retenue, a été condamné pour complicité dans le génocide par le Tri-
bunal en première instance le 2 août 2001, ce qui a été confirmé par la
Chambre d’appel le 19 avril 2004. C’est sur la base de réalités factuelles et
de l’intention globale à l’origine des crimes commis que le demandeur
soutient, avec des arguments suffisamment convaincants, l’existence d’une
volonté des Serbes non seulement d’extirper en totalité les non-Serbes, en
particulier les Musulmans, de certains territoires bosniaques, mais aussi
d’en détruire la plus grande partie et parfois la totalité dans certaines
régions. Eu égard au contexte particulier des actes commis en Bosnie-
Herzégovine, il est en effet justifié d’élargir l’acception du « groupe
ethnique », ou plutôt d’en adopter une définition négative ou inversée.
C’est conscients de leur propre appartenance à un groupe ethnique que
les Serbes ont eu l’intention de détruire sur le territoire bosniaque les
personnes n’en faisant pas partie. La conception de la réalité objective
de l’ethnie mérite d’être nuancée en fonction des circonstances, pour
prendre également en considération une conception subjective de l’ethnie
par les auteurs des crimes dans le choix de leurs victimes. L’important
est le choix discriminant des victimes, sur la base d’une appartenance
ou non-appartenance jugée subjectivement par les criminels.
   76. Analysant les actes commis en Bosnie, Victor-Yves Ghebali rap-
pelle qu’avant l’éclatement de la RFSY elle regroupait divers rameaux de
l’ethnie slave (donc Serbes, Croates et Musulmans) et des ethnies non
slaves (telles que les Albanais)91 ; le conflit ethnique éclate dès lors que l’un
des protagonistes érige la protection de l’identité collective de sa proto-nation
en enjeu d’un combat. L’auteur rappelle également la dimension fantas-
matique inhérente à tout génocide, la surestimation du « soi collectif »
d’une ethnie, accompagnée de la diabolisation ontologique d’un autre
groupe ethnique de l’Etat-nation en déconstruction. La nécessité de res-
taurer un Etat mythique de pureté ethnique originelle justifie alors l’éli-
mination de l’ethnie diabolisée. Dénonçant l’auto-surestimation ethno-
nationaliste des Serbes, M. Ghebali confirme que la purification ethnique

  91 V.-Y. Ghebali, « Les Nations Unies et les organisations régionales dans les conflits

yougoslaves : complémentarité ou concurrence ? », Les Nations Unies et l’ex-Yougoslavie,
rencontres internationales d’Aix-en-Provence, 1998, p. 41. Du même auteur, « Le sem-
blable et le différent. Réflexions sur les conflits ethniques de l’Europe post-commu-
niste », Mélanges en l’honneur de Nicolas Valticos, 1998.

388

428      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


fut l’objectif, et non la conséquence, de la guerre, avec sa dérive vers
l’incitation à commettre un génocide.
   77. Notons que l’incitation doit être directe et publique à la fois, une
incitation privée n’ayant pas été retenue par les rédacteurs de la Conven-
tion. L’élément intentionnel de cette infraction consiste en la conscience
de l’auteur que les actes qu’il commet incitent à la commission d’un géno-
cide. Il s’agit de la volonté d’inciter, indépendamment du fait que ces inci-
tations ont atteint leur but et conduit effectivement à un génocide ; l’inci-
tation directe et publique à commettre un génocide ne nécessite pas la
preuve qu’un génocide ait été commis. Le fait de propager de manière
délibérée l’idéologie de la « Grande Serbie », et de susciter la haine raciale
dans le contexte de l’époque en appelant à la création d’un Etat exclusi-
vement serbe, d’inciter au « nettoyage ethnique » et de faire naître un
esprit général de haine ethnique et religieuse, etc., constitue autant d’incita-
tions directes et publiques au sens de la Convention. A titre d’exemple,
dans l’affaire Tadić, le TPIY retrace la campagne de propagande qui fut
menée dès 1989 pour préparer les Serbes de Bosnie à la suite des événe-
ments, en leur disant qu’ils étaient la cible d’un massacre que les Musul-
mans étaient en train de fomenter92. La création d’un climat malsain de
haines et de peurs focalisées sur un groupe déterminé est toujours le point
de départ d’une politique de discrimination qui se transforme peu à peu
en campagne d’exactions, puis d’élimination.
   78. L’élément intentionnel de l’entente en vue de commettre un géno-
cide consiste en la résolution d’agir dans le but de commettre un géno-
cide, et la participation à un plan commun. L’existence d’un plan fait
partie logiquement d’une telle entreprise criminelle, même s’il n’a pas
nécessairement abouti dans la pratique. De l’ensemble des éléments réu-
nis par le demandeur, il ressort l’existence d’une entente entre les autori-
tés de Belgrade et de Pale, pour planifier et mettre en œuvre une politique
d’élimination des populations musulmanes par le biais des différentes for-
mations armées de la Republika Srpska, des paramilitaires serbes et de
certains éléments des forces militaires serbes (VRS ou armée de la Répu-
blique serbe). Si l’intention peut parfois se constater, elle se déduit géné-
ralement d’un certain nombre d’actes et de comportements dont l’appré-
ciation est laissée naturellement à la libre appréciation des juges, bien
qu’il faille tenir compte « de la prépondérance des preuves ou de la
balance des probabilités »93.

                  B. La déduction de l’intention génocidaire
  79. Celui qui allègue un fait doit le prouver et, une fois que le deman-
deur a satisfait à l’obligation d’établir les preuves des violations de la

  92 Tadić, IT-94-1-T, chambre de première instance, jugement du 7 mai 1997, par. 96.
  93 A. M. La Rosa et S. Villalpando, « Le crime de génocide revisité. Nouveau regard sur
la définition de la Convention de 1948 à l’heure de son cinquantième anniversaire. Ten-
tative d’appréhension théorique des éléments constitutifs du crime », op. cit., p. 101.

389

429      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


Convention, c’est au défendeur qu’il appartient de produire les preuves à
décharge démontrant que les faits allégués ne sont pas exacts ou qu’ils
n’étaient pas commis dans l’intention de détruire un groupe protégé par
la Convention. Les juges peuvent dès lors accepter tous les moyens de
preuve qu’ils jugent pertinents et probants, puisque
      « [la Cour] dispose, dans les limites de son Statut et de son Règle-
      ment, d’une certaine latitude pour apprécier librement la valeur des
      divers moyens de preuve, étant clair par ailleurs que les principes
      généraux de procédure judiciaire gouvernent nécessairement la déter-
      mination de ce qui peut être tenu pour établi » (Activités militaires et
      paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
      Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 40, par. 60).
   80. Les preuves documentaires demeurent un moyen de preuve privi-
légié, mais les déclarations officielles sont aussi une source importante à
laquelle la Cour recourt pour prouver la matérialité des faits. La Cour
elle-même avait dit que
      « [l’]un des effets juridiques qui peuvent s’attacher à ces déclarations
      [déclarations de responsables] est qu’elles peuvent être considérées
      comme établissant la matérialité de faits, leur imputabilité aux Etats
      dont les autorités ont fait les déclarations et, dans une moindre
      mesure, la qualification juridique desdits faits. » (Ibid., p. 43, par. 71.)

Par ailleurs, « la Cour n’est pas tenue de se limiter aux éléments [de
preuve] que lui soumettent formellement les parties » (ibid., p. 25, par. 30)
et elle peut d’elle-même chercher à obtenir d’autres éléments de preuve.
Toutefois, comme nous l’avons regretté précédemment, la Cour n’a pas
mis en œuvre les moyens dont elle dispose, y compris lorsque cela était
apparu opportun.

1. La preuve de l’élément intentionnel
   81. La Convention ne fournit aucune règle particulière en matière de
preuve de l’élément moral. L’intention spécifique de détruire un groupe
national, ethnique, racial ou religieux en tout ou en partie, qui s’inscrit
dans une politique générale étatique, est rarement expresse et doit néces-
sairement être déduite des circonstances de l’espèce, surtout quand il
s’agit de prouver l’intention coupable d’un Etat. Pour démontrer l’inten-
tion génocidaire de la Serbie, il n’est pas nécessaire que tous les actes cri-
minels soient commis par les agents de cet Etat directement, ni que tous
les individus ayant commis des atrocités aient partagé l’intention génoci-
daire. L’établissement de l’existence d’un plan concerté de politique géno-
cidaire prôné par des unités militaires et paramilitaires, auquel l’Etat en
cause a adhéré, apporté aide et soutien pour sa réalisation, suffirait à éta-
blir l’intention de commettre le génocide ou d’en être complice, ce qui
engage alors la responsabilité de cet Etat.

390

430      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


   82. Le demandeur a soutenu qu’il est possible de « présumer l’intention
de commettre un génocide », mais il s’agit plutôt de déduire cette inten-
tion des éléments de l’espèce, et non d’émettre de simples présomptions
lorsqu’il s’agit de la preuve d’un crime et surtout d’un crime aussi grave.
On a pu dire : « Il est évident que la meilleure preuve d’un élément inten-
tionnel réside dans les déclarations, les écrits et autres indices directs de la
pensée de l’auteur du crime »94 ; certes, mais dans la pratique, en raison de
la nature même de ce crime, il est difficilement concevable que des gou-
vernants proclament publiquement ou par écrit qu’ils ont un plan de
génocide, et c’est pour cela qu’il est indispensable de procéder par déduc-
tion pour établir l’intention de participer à un tel crime. Donc la preuve
de l’intention se fait par déduction logique à la lumière des actes de
l’accusé en vertu du principe selon lequel un auteur est censé vouloir les
conséquences de ses actes. En matière de génocide, la multiplication et la
systématisation de discours haineux, de manifestations violentes d’agres-
sivité, des destructions95, de comportements cruels et à fortiori de mas-
sacres envers un groupe protégé par la Convention suggèrent ou supposent
l’intention de commettre un génocide. Le nombre de victimes est aussi un
élément de preuve important, car lorsque le nombre de victimes dépasse
des dizaines de milliers de personnes appartenant à un même groupe et
s’étend à plusieurs zones géographiques, cela montre qu’il s’agit là d’un
élément sérieux de l’intention de génocide. En somme, parce qu’un élé-
ment aussi subjectif que l’intention de détruire un groupe est difficile à
établir concrètement, il est indispensable de tenir compte de toutes les cir-
constances pertinentes de l’espèce, et surtout de la convergence d’indices.
De ce fait, je ne peux pas souscrire à ce qui est affirmé dans certains para-
graphes de l’arrêt de la Cour, notamment les paragraphes 373 à 376, où
elle rejette toute existence d’un plan général tendant à détruire une partie
substantielle de la population musulmane bosniaque ; dans son examen
de l’affaire, elle ne prend pas réellement en considération et ne met pas en
perspective l’ensemble des éléments matériels et intentionnels qui
ressortent du dossier soumis à son examen.


2. Le nettoyage ethnique96

   83. L’expression « clinique » nettoyage ethnique a été apparemment uti-
lisée pour la première fois en 1981 dans les médias yougoslaves, qui évo-

   94 D. Boyle, « Génocide et crimes contre l’humanité: convergences et divergences », La

justice pénale internationale dans les décisions des tribunaux ad hoc — Etudes des Law
Clinics en droit pénal international, 2003, p. 137.
   95 Par exemple, dans les affaires Karadžić et Mladić, le chef d’accusation du Tribunal

s’est appuyé, entre autres, sur la destruction de monuments culturels pour conclure à la
présence de cette intention spécifique.
   96 D’autres expressions (épuration ethnique, purification ethnique) sont parfois

utilisées, sans que l’on puisse déceler de différence car elles s’avèrent être des syno-
nymes.

391

431      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


quaient l’établissement de « territoires ethniquement purs » au Kosovo97
et, au départ, il s’agissait d’un vocabulaire journalistique et militaire sans
définition juridique précise. Le terme fut par la suite utilisé par différents
organismes, à commencer par le Conseil de sécurité des Nations Unies,
pour décrire la situation en Bosnie ; il a estimé que le nettoyage ethnique
était illégal et inacceptable, justifiant le maintien et même l’intensification
des sanctions à l’encontre de la RFY (résolution 752 (1992) du 15 mai
1992 ; résolution 787 (1992) du 16 novembre 1992). Le fait que la résolu-
tion 827 (1993) du 25 mai 1993 créant le TPIY pour juger les diverses vio-
lations du droit humanitaire en Bosnie (préambule de la résolution) men-
tionne expressément le « nettoyage ethnique » dans son préambule comme
crime grave est déjà un premier indice pour le considérer comme pouvant
relever du crime de génocide. Pour sa part, l’Assemblée générale considéra
dans un premier temps « l’odieuse pratique du nettoyage ethnique », qui
constitue une violation grave et sérieuse du droit international humani-
taire (résolution 46/242 du 25 août 1992), puis elle y revient de manière
plus précise pour condamner « l’ignoble politique de « nettoyage eth-
nique », qui est une forme de génocide » (résolution 47/121 du 18 décembre
1992). La Commission des droits de l’homme usa de l’expression « purifi-
cation ethnique » le 13 août 1992. L’année suivante, elle reprit les posi-
tions de l’Assemblée générale en rappelant que, d’une part, la population
musulmane était « virtuellement menacée d’extinction », d’autre part, que
le nettoyage ethnique dont elle était la principale victime constituait une
forme de génocide. Selon le rapporteur spécial de la Commission des
droits de l’homme sur les exécutions extrajudiciaires, « [q]ualifier de
« nettoyage ethnique » les atrocités commises avec l’intention de dé-
truire, en tout ou en partie, un groupe national, ethnique, racial ou reli-
gieux semble tout particulièrement relever de l’euphémisme »98, et il fut
d’avis que les exécutions de Musulmans et de Croates commises par les
Serbes correspondaient bien au génocide tel que défini dans la conven-
tion de 1948. Dans l’affaire Brdjanin, le TPIY parle d’une « stratégie de
nettoyage ethnique cohérente et constante à l’encontre des Musulmans de
Bosnie »99.
   84. La purification ethnique peut être, au départ, un simple transfert
forcé de population qui ne figure pas parmi les actes énumérés dans la
Convention et ne peut constituer à lui seul une preuve de l’intention de
détruire, puisque le déplacement suppose la survie du groupe, alors que le
génocide vise sa disparition. Mais, l’opération peut dégénérer pour
prendre une autre allure comme l’indique W. Schabas et devenir des :
« [acts] aimed at displacing a population in order to change the ethnic


  97 D. Petrović, « Ethnic Cleansing — An Attempt at Methodology », European Journal

of International Law, 1994, vol. 5, n° 3, p. 342.
  98 « Exécutions extrajudiciaires, sommaires ou arbitraires », note du Secrétaire général,

Nations Unies, doc. A/51/457, par. 69.
  99 IT-99-36-T, jugement du 1er septembre 2004, par. 548-551 ; CR 2006/5, p. 30 (Kara-

giannakis).

392

432        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


composition of a given territory, and generally to render the territory
ethnically homogenous or « pure » »100. Surtout, la purification ethnique
est rarement un acte isolé de déplacement forcé, car elle est généralement
accompagnée de meurtres, viols, tortures et autres actes de violence, des-
truction des biens religieux et culturels pour effacer toute trace de l’ethnie
pourchassée. Dès lors, sur le terrain des faits, le nettoyage ethnique et le
génocide sont deux notions qui se rapprochent et W. Schabas admet que
le nettoyage ethnique est le signal d’alarme annonçant un génocide101.
L’annonce fut malheureusement confirmée à Srebrenica où tous les
hommes en âge de porter les armes furent systématiquement tués, et le
reste de la population fut déplacé par la force ; environ 7000 Musulmans
ont été tués, ce qui représente 20 % de la population de cette région. Dans
l’affaire Krstić, comme nous l’avons déjà indiqué, le TPIY a dit
que « le transfert forcé pouvait être un autre moyen de parvenir à la des-
truction physique de la communauté des Musulmans »102, et il ajoute :
           « Le fait que le transfert forcé ne constitue pas en lui-même un acte
        génocidaire n’empêche pas pour autant une chambre de première
        instance de se fonder dessus pour établir l’intention des membres de
        l’état-major principal de la VRS. L’intention génocidaire peut être
        déduite, entre autres, de la preuve de « la perpétration d’autres actes
        répréhensibles systématiquement dirigés contre le même groupe ». »103
   85. Par ailleurs, l’apport de l’affaire Nikolić est intéressant à ce sujet
parce qu’il instaure une vision globalisante du génocide qui est décrit
comme un crime traduisant et chapeautant une série d’actes divers, où
l’intention peut être déduite de la politique de « nettoyage ethnique » et
même de la gravité des actes discriminatoires104. C’est donc dans un tel
contexte qu’il convient de situer le nettoyage ethnique et qui fait que peu
à peu il n’y a plus de frontière avec le génocide lui-même ; il en est à la
fois le signe avant-coureur, le moyen et l’objectif.

3. La jurisprudence du TPIY
   86. Le Statut du TPIY, article 4, paragraphe 2, définit le génocide en
incorporant les articles II et III de la Convention de 1948, permettant
ainsi aux juges d’appliquer cette Convention, tout en reconnaissant que
celle-ci avait codifié une norme de jus cogens. Les jugements du TPIY
sont d’une grande utilité et d’une réelle pertinence pour la Cour dans la
détermination des faits et la définition du génocide puisque le Tribunal a
eu l’occasion d’évaluer les faits ainsi que les intentions de leurs auteurs,
relevant ce faisant des éléments de preuve de l’existence d’un plan de

  100 W. Schabas, Genocide in International Law, 2000, p. 199.
  101 Ibid., p. 201.
  102 Le procureur c. Krstić, chambre d’appel, arrêt du 19 avril 2004, par. 31.
  103 Ibid., par. 33.
  104 Le procureur c. Nikolić, décision du 20 octobre 1995, par. 34.



393

433      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


génocide au niveau des auteurs et planificateurs des opérations engagées
en Bosnie-Herzégovine. Parmi les personnes poursuivies devant le TPIY,
dix-huit ont été mises en accusation du chef de génocide et/ou de com-
plicité de génocide. La chambre de première instance s’est déclarée
« convaincue au-delà de tout doute raisonnable qu’un crime de génocide
avait été commis à Srebrenica » dans deux cas (affaire Radislav Krstić105
et affaire Blagojević106) et elle a reconnu les deux accusés coupables de
complicité de génocide. Quatre autres personnes ont été acquittées du
crime de génocide, mais jugées coupables d’autres crimes107, trois per-
sonnes ont plaidé coupable et le chef d’accusation de génocide a été
retiré108, six affaires sont encore pendantes109, et trois accusés sont
toujours en fuite110.
   87. La jurisprudence des arrêts des tribunaux pénaux, s’agissant de
l’élément intentionnel, peut être éclairante. Par exemple, la contribution
de l’arrêt Ntakirutimana111 réside dans le fait que la chambre d’appel du
TPIR a repris, dans cette affaire, certaines conclusions de la chambre
d’appel du TPIY dans l’affaire Krstić. En conséquence, les conclusions de
l’arrêt Krstić s’imposent désormais aux chambres de première instance du
TPIY et du TPIR. Au terme de son analyse, la chambre d’appel du TPIR
a retenu et appliqué les conclusions de l’arrêt Krstić, en jugeant que
« l’intention de commettre le génocide n’est pas requise pour qu’un accusé
soit déclaré coupable d’avoir aidé et encouragé le génocide » (par. 508)
[traduction du Greffe] et que « le Statut et la jurisprudence du tribunal de
céans permettent de déclarer un accusé coupable d’avoir aidé et encou-
ragé le génocide s’il est établi que cet accusé connaissait l’intention géno-
cide de l’auteur principal » (par. 501) [traduction du Greffe]. Considérant
les faits de l’espèce, la chambre d’appel a considéré que la responsabilité
pénale de Gérard Ntakirutimana était engagée pour avoir « aidé et encou-
ragé le génocide » et elle a prononcé une nouvelle condamnation à cet
effet (par. 509 et 560).
   88. Le jugement Blagojević et consorts (TPIY, 17 janvier 2005) for-
mule les développements les plus importants depuis l’arrêt Krstić à pro-
pos de certains éléments du crime de génocide. Dans cette affaire, en
effet, une chambre de première instance du TPIY a, d’une part, précisé la
notion de « destruction physique ou biologique » d’un groupe (entrant
dans la définition du dolus specialis) et, d’autre part, défini la mens rea du
supérieur hiérarchique requise par l’article 7, paragraphe 3, du Statut du
TPIY pour une condamnation pour crime de génocide.

  105 Krstić (IT-98-33).
  106 Blagojević (IT-02-60).
  107 Brdjanin (IT-99-36), Jelisić (IT-95-10), Sikirika (IT-95-8) et Stakić (IT-97-24).
  108 Momir Nicolić (IT-98-33), Obrenović (IT-02-60/2) et Plavsić (IT-00-39 et 40/1).
  109 Beara (IT-02-58), Borovcanin (IT-02-64), Krajisnik (IT-00-39 et 40), Drago Nikolić

(IT-03-63), Pandurević (IT-05-86) et Popović (IT-02-57).
  110 Karadžić, Mladić et Tolimir.
  111 Le procureur c. Ntakirutimana, ICTR-96-10-A et ICTR-96-17-A, chambre d’appel,

arrêt du 13 décembre 2004.

394

434      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


  89. En s’appuyant sur l’opinion du juge Shahabuddeen dans l’arrêt
Krstić, et après avoir analysé les textes et la situation, la chambre a consi-
déré que « le terme « détruire » figurant dans la définition du génocide
peut s’étendre au transfert forcé d’une population » (par. 665) [traduction
du Greffe] et que :
      « la destruction physique ou biologique d’un groupe n’implique pas
      nécessairement la mort de ses membres. Si le massacre d’un nombre
      important de membres du groupe peut être le moyen le plus direct de
      détruire celui-ci, d’autres actes ou séries d’actes peuvent aussi
      conduire au même résultat. Un groupe est défini non seulement par
      ses membres, mais aussi par son histoire, ses coutumes, par le lien
      unissant ses membres et celui qu’ils entretiennent avec leur terre et
      avec d’autres groupes. La Chambre de première instance considère
      que la destruction physique ou biologique d’un groupe est la consé-
      quence probable de son transfert forcé lorsque celui-ci s’effectue de
      telle façon que le groupe ne peut se reconstituer, en particulier en cas
      de dispersion de ses membres. Dans ces circonstances, la Chambre
      de première instance estime que le transfert forcé peut conduire
      à la destruction matérielle du groupe, dans la mesure où celui-
      ci cesse d’exister en tant que groupe ou, du moins, en l’état. La
      Chambre de première instance souligne que le raisonnement qu’elle
      a suivi et les conclusions qu’elle a tirées ne doivent pas s’interpré-
      ter comme un plaidoyer en faveur de la reconnaissance du géno-
      cide culturel, mais comme une tentative de préciser le sens de la
      destruction physique ou biologique. » (Par. 666.) [Traduction du
      Greffe.]
   90. Au regard des faits de l’espèce et conformément à cette approche,
le jugement Blagojević et consorts a conclu : « les actes criminels perpétrés
par les forces serbes de Bosnie n’avaient d’autre but que de commettre
un génocide contre les Musulmans de Srebrenica » (par. 674) [traduc-
tion du Greffe]. En poursuivant, dans cette affaire, son examen de la
complicité de génocide en vertu des articles 4, alinéa 3) e), 7, alinéa 1) et
7, alinéa 3) du Statut, la chambre est venue préciser l’apport de l’arrêt
Krstić à propos de la complicité des supérieurs hiérarchiques et de la
mens rea en concluant :
        « La Chambre de première instance considère que, pour être tenu
      responsable d’un génocide sur la base de l’article 7, alinéa 3) du Sta-
      tut, le supérieur hiérarchique devait savoir ou avait des raisons de
      savoir que ses subordonnés 1) s’apprêtaient à commettre ou avaient
      commis un génocide et 2) étaient animés de l’intention spécifique
      nécessaire. » (Par. 686.) [Traduction du Greffe.]
   91. Il est vrai que les décisions rendues sur le fond par le TPIY dans
des cas de génocide ne sont pas nombreuses, mais les constatations de fait
et de droit concernant la commission de crimes contre l’humanité, d’actes
de meurtres, de viols, de déplacements forcés, de destructions de mos-

395

435      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


quées et autres traces de la culture musulmane sont nombreuses et,
lorsque ces constatations sont prises de manière cumulative, elles per-
mettent de dégager l’existence d’un plan plus large porteur d’une poli-
tique de génocide ; comme l’indique le demandeur, en s’appuyant sur
cette masse d’actes criminels, « c’est ce terrible schéma qui, en fin de
compte, transforme de manière implacable une série de crimes ordi-
naires en un génocide général » (CR 2006/5, p. 19, par. 34).


V. LE PROBLÈME DE L’IMPUTABILITÉ AU DÉFENDEUR DE LA RESPONSABILITÉ
                            POUR ACTES DE GÉNOCIDE


   92. Pour que la responsabilité d’un Etat soit engagée sur la base de la
perpétration du crime de génocide, il est nécessaire de démontrer que le
comportement des organes et personnes ayant effectivement commis ce
crime est attribuable à l’Etat. Les articles de la Commission du droit
international relatifs à la responsabilité de l’Etat pour fait internationa-
lement illicite, annexés à la résolution 56/83 de l’Assemblée générale112,
prévoient différents modes d’attribution d’un comportement à l’Etat. Le
comportement incriminé peut ainsi être le fait d’un organe de l’Etat,
auquel cas ce comportement sera directement imputable à l’Etat ou il
peut avoir été commis par un organe ou une personne ne relevant pas
officiellement de l’autorité de l’Etat mais agissant comme son organe de
fait ou sous ses instructions ou son contrôle.
   93. En l’espèce, la responsabilité du crime de génocide commis en Bos-
nie-Herzégovine peut être imputable au défendeur dans la mesure où plu-
sieurs de ses organes auraient participé, directement ou indirectement, à
sa commission. Le comportement des différents organes de la Republika
Srpska est également attribuable au défendeur s’ils apparaissent comme
ses organes de facto ou au moins comme agissant sous son contrôle.
Enfin, la responsabilité du défendeur est engagée non seulement s’il a
commis directement un génocide, mais elle peut l’être également pour des
actes en relation avec le génocide comme nous le verrons plus loin.

       A. La responsabilité du défendeur pour les actes commis par
                           ses organes de jure
  94. Aux termes de l’article 4 des articles précités de la Commission du
droit international,
      « [l]e comportement de tout organe de l’Etat est considéré comme un
      fait de l’Etat d’après le droit international, que cet organe exerce des
      fonctions législative, exécutive, judiciaire ou autres, quelle que soit la
      position qu’il occupe dans l’organisation de l’Etat, et quelle que soit

   112 Assemblée générale, résolution 56/83, A/RES/56/83, 12 décembre 2001, cinquante-

sixième session.

396

436      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      sa nature en tant qu’organe du gouvernement central ou d’une col-
      lectivité territoriale de l’Etat ».

Il est de notoriété publique et surtout il y a des preuves devant le TPIY
que des organes, aussi bien politiques que militaires, relevant du défen-
deur ont effectivement commis des crimes de guerre et des crimes contre
l’humanité, dans le contexte d’une politique de « nettoyage ethnique »
avec de fortes présomptions d’intention génocidaire et ils ont continué
leur perpétration même après le retrait « officiel » de l’armée yougoslave
du défendeur du territoire bosniaque. L’exécution de ces opérations par
les forces combattantes serbes ne pouvait que reposer sur un projet de
grande envergure mis en place par les plus hautes autorités politiques du
défendeur pour permettre le contrôle de certains territoires et en exclure
les non-Serbes, y compris par leur déportation ou parfois extermination
de groupes protégés.
   95. L’intégralité des actes de la JNA puis de la VJ et des unités des
paramilitaires serbes sont imputables au défendeur et ce, que ces actes
constituent des actions ou des omissions. On parviendrait à la même
conclusion même s’il était démontré que ses forces armées agissaient en
fait sous le contrôle de la Republika Srpska, car le défendeur ne peut
dégager sa responsabilité pour des faits internationalement illicites com-
mis par des éléments relevant de ses forces armées ; en effet, l’article 7 des
articles de la CDI prévoit la responsabilité de l’Etat même quand ses
organes n’ont pas suivi ses instructions ou ont suivi celles d’une autre
autorité. Déterminer la responsabilité des autorités de Belgrade dans les
actes commis en Bosnie-Herzégovine revient à montrer que la JNA et les
autres forces combattantes étaient les exécutants d’un projet voulu et mis
en œuvre avec l’accord et la participation desdites autorités.

   96. La purification ethnique a ainsi été préparée pas les autorités poli-
tiques du défendeur. Une propagande allant dans ce sens a été mise en
place depuis la dissolution du parti communiste yougoslave en janvier
1990. Cette propagande tourne autour de l’idée que le peuple serbe est
victime de « génocides » depuis plus d’un siècle et qu’il doit s’en préserver
pour l’avenir, d’où l’idée de la « Grande Serbie » sur la base d’un principe
simple : tous les Serbes dans un même Etat. L’idée directrice est que, en
cas d’éclatement de la Yougoslavie, les frontières du nouvel Etat serbe ne
devraient pas être tracées par rapport à celles des anciennes républiques
mais en fonction de critères ethniques. Dès le 15 janvier 1991, Milošević
va faire référence à cette nation serbe réunie au sein d’un même et seul
Etat qui comprendrait au moins trois unités fédérales : la Serbie, le Mon-
ténégro et une région unie de Bosnie et Knin.
   97. Les événements de Bosnie faisaient donc partie d’un plan global
qui ne représente qu’un aspect du projet de la « Grande Serbie » et qui se
traduit par une triple opération : une opération militaire, une opération
politique et une opération de propagande. L’opération militaire a visé à
organiser le nettoyage ethnique mené par l’armée régulière yougoslave et

397

437        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


les forces combattantes enrôlées à ses côtés. Il a fallu préalablement
« débarrasser » l’armée du défendeur de ses éléments non serbes pour
s’assurer de sa fidélité dans les conflits à venir puis organiser l’armement
des populations serbes. Ce sont les autorités de Belgrade qui ont d’ailleurs
lancé les hostilités contre la Bosnie-Herzégovine juste après son indépen-
dance. L’opération politique a consisté à coordonner les actions des dif-
férents belligérants serbes et aider à la mise en place des institutions
parallèles, tant au niveau de la Republika Srpska, qu’aux niveaux infé-
rieurs de cette nouvelle entité. Le pouvoir politique serbe a œuvré égale-
ment pour que le retrait « officiel » de la JNA ne mette pas en péril le
nettoyage ethnique. La volonté de la RFY de réaliser ce plan, et son
implication directe bien après le 19 mai 1992, a d’ailleurs été dénoncée
par l’Assemblée générale dans sa résolution 49/10 du 8 novembre 1994.
Dans cette résolution, l’Assemblée générale des Nations Unies
        « engage toutes les parties, en particulier la République fédérative de
        Yougoslavie (Serbie et Monténégro), à se conformer pleinement à
        toutes les résolutions du Conseil de sécurité concernant la situation
        dans la République de Bosnie-Herzégovine et à respecter strictement
        l’intégrité territoriale de cette dernière et conclut, à cet égard, que les
        activités visant à réaliser l’intégration des territoires occupés de la
        Bosnie-Herzégovine aux systèmes de l’administration, de l’armée, de
        l’enseignement, des transports et des télécommunications de la Répu-
        blique fédérative, qui équivaudrait à une occupation de fait, sont
        illégales, nulles et non avenues et doivent cesser immédiatement »113.
L’Assemblée a dénoncé les plans qu’elle lui attribue, en particulier celui
de créer une « Grande Serbie », et lui ordonne de renoncer à l’exécution
des mesures entreprises sur le terrain par la Republika Srpska mais dont
elle attribue la responsabilité au défendeur.

   98. La JNA (armée du défendeur) ainsi que les forces de sécurité et les
forces paramilitaires serbes n’ont donc pas dépassé leurs compétences ; en
fait, elles ont agi avec la coopération conjointe de deux autorités, le
défendeur et la Republika Srpska et en intervenant sur le territoire de la
Bosnie-Herzégovine. La présence des forces du défendeur ressort des
documents internes des forces de la Republika Srpska qui signalent
notamment cette présence lors du massacre de Srebrenica en juillet 1995,
citant avec précision les entités impliquées (forces spéciales du ministère
de l’intérieur serbe et unité paramilitaire des Scorpions)114. Or, comme la
Cour le rappelle par ailleurs, « le comportement de tout organe d’un Etat
doit être regardé comme un fait de cet Etat » (Différend relatif à l’immu-
nité de juridiction d’un rapporteur spécial de la Commission des droits de

  113 Assemblée générale, résolution 49/10 du 8 novembre 1994, doc. A/RES/49/10.
  114 Les documents attestant cette présence sont des télégrammes du commandement de
Trnovo cités dans la réplique du demandeur, produits en annexe et commentés lors des
plaidoiries.

398

438      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


l’homme, avis consultatif, C.I.J. Recueil 1999 (I), p. 87, par. 62). Ce
principe, issu du droit international général relatif au droit des conflits
armés, codifié dans les conventions de Genève, repris par le projet d’arti-
cles de la CDI, a été réaffirmé récemment par la Cour internationale de
Justice dans l’affaire opposant le Congo et l’Ouganda :
         « D’après une règle bien établie, de caractère coutumier, énoncée à
      l’article 3 de la quatrième convention de La Haye concernant les lois
      et coutumes de la guerre sur terre de 1907 ainsi qu’à l’article 91 du
      protocole additionnel I aux conventions de Genève de 1949, une par-
      tie à un conflit armé est responsable de tous les actes des personnes
      qui font partie de ses forces armées. » (Activités armées sur le terri-
      toire du Congo (République démocratique du Congo c. Ouganda),
      arrêt, C.I.J. Recueil 2005, p. 242, par. 214.)
La Cour devait d’ailleurs appliquer ce principe et reconnaître dans cette
même affaire que
      « l’Ouganda est responsable de l’ensemble des actes et omissions de
      ses forces armées sur le territoire de la RDC, qui violent les obliga-
      tions lui incombant en vertu des règles, pertinentes et applicables à la
      situation de l’espèce, du droit international relatif aux droits de
      l’homme et du droit international humanitaire » (ibid., p. 203,
      par. 180 ; voir aussi par. 220, 250 et 345).
   99. Le défendeur a reconnu récemment la responsabilité de certains de
ses organes dans certains crimes commis pendant le conflit. Cette recon-
naissance est toutefois exprimée en des termes flous et s’apparente davan-
tage à une condamnation de criminels et de crimes de guerre que de
crimes de génocide. Le 15 juin 2005, le Conseil des ministres de Serbie-
et-Monténégro a ainsi adopté une déclaration officielle et a condamné
solennellement « les crimes commis contre des prisonniers et des civils
bosniaques à Srebrenica en 1995 ». La déclaration comporte un autre
paragraphe beaucoup plus significatif :
         « Ceux qui ont accompli les tueries à Srebrenica et ceux qui ont
      ordonné et organisé le massacre ne représentaient ni la Serbie ni le
      Monténégro, mais un régime antidémocratique de terreur et de
      mort, contre lequel la grande majorité des citoyens de Serbie-et-
      Monténégro ont opposé la plus forte résistance. Notre condamna-
      tion ne s’arrête pas aux exécutants directs. Nous demandons que
      soient poursuivis tous ceux, et non seulement pour Srebrenica, qui
      ont commis, organisé ou ordonné des crimes de guerre. Les criminels
      ne peuvent être des héros. Toute protection des criminels de guerre,
      pour quelque raison que ce soit, est aussi un crime. »
  100. Le Conseil des ministres de Serbie-et-Monténégro condamne donc
bien un « massacre » impliquant des exécutants et des dirigeants de cet
Etat. La non-représentativité évoquée des autorités de l’époque ne saurait
avoir pour effet d’atténuer et à fortiori d’effacer les conséquences juri-

399

439      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


diques qui en découlent pour le défendeur, car il s’agissait bien du gouver-
nement d’un Etat établi à l’époque, exerçant effectivement le pouvoir et
reconnu comme tel par la communauté internationale. Les agissements de
ce gouvernement, au nom du principe universellement reconnu de la
continuité de l’Etat malgré les changements de régime115, restent des faits
de cet Etat qui continuent d’engager sa responsabilité internationale.
Même si la déclaration évite de parler de génocide, il y a au moins la
reconnaissance du massacre de Srebrenica ; elle parle de « crimes », « tue-
ries » et « crimes de guerre », mais il n’appartient pas à la Serbie-et-Mon-
ténégro de qualifier unilatéralement les faits ; ce qu’elle considère comme
des « crimes », « tueries », « crimes de guerre » et autres exactions peut très
bien être qualifié autrement. Il est patent que cette déclaration tardive
peut être considérée comme une forme de reconnaissance de la responsa-
bilité de l’Etat serbe pour les « tueries » de Srebrenica qualifiées de géno-
cide par le TPIY. Il n’est pas insignifiant qu’elle reconnaisse la véracité de
certains faits et qu’elle les attribue au gouvernement de l’époque dont les
agissements engagent la responsabilité internationale de l’Etat. Par ailleurs,
le génocide de Srebrenica ne peut être détaché de son contexte et il n’est
que l’aboutissement d’un projet criminel entrepris depuis quelques années.

       B. La responsabilité du défendeur pour les actes des organes
                         de la Republika Srpska
   101. Après le retrait apparent des forces du défendeur, le 19 mai 1992,
la pratique du nettoyage ethnique battit son plein par le biais de la Repu-
blika Srpska et des institutions parallèles créées par les Serbes de Bosnie.
Cette « prise en charge » des crimes n’était dans une grande mesure qu’un
subterfuge destiné à éviter que la pression de la communauté internatio-
nale sur le défendeur ne devienne trop forte et ne mette en péril le projet
serbe. La Republika Srpska et ses forces combattantes étaient en réalité
sous un contrôle si étroit du défendeur qu’elles peuvent même être assi-
milées à des organes de facto de ce dernier.


1. Les organes de la Republika Srpska considérés comme des organes
   de facto du défendeur
  102. Avant de déterminer si les organes de la Republika Srpska sont
assimilables à des organes du défendeur, il est nécessaire de revenir sur la
nature et le but des institutions parallèles mises en place sur le territoire
bosniaque. L’objectif en Bosnie était de créer une continuité territoriale
entre tous les territoires serbes de Bosnie-Herzégovine de façon à per-
mettre le rattachement de ces territoires à la Serbie et de rendre tout Etat
non serbe impossible sur ces territoires. Pour ce faire, les Serbes de Bosnie

  115 Il est fait référence ici au changement de régime au sein de la RFY et non pas à la

disparition de la RFSY.

400

440      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


créèrent des institutions parallèles au niveau de leur République ainsi
qu’au niveau régional et municipal. L’Assemblée serbe de Bosnie-Herzé-
govine fut ainsi créée le 24 octobre 1991. Le 9 janvier 1992, cette Assem-
blée proclama la République serbe de Bosnie, rebaptisée Republika
Srpska (RS) le 12 août 1992. En mars 1992, un ministère de l’intérieur
(MUP) rattaché à la structure fédérale (MUP) du défendeur fut créé pour
les Serbes de Bosnie. La création de ces institutions était censée officiel-
lement permettre de faire valoir l’autonomie des territoires de Bosnie
ayant une population à majorité serbe et faciliter leur rattachement à la
RFY. Elles devaient surtout être instrumentalisées pour procéder au net-
toyage ethnique, de sorte que les territoires convoités deviennent, par
tous les moyens, des territoires où la population serait uniquement ou
majoritairement serbe.
   103. Il peut sembler, de prime abord, peu évident d’affirmer que les
actes des forces armées des Serbes de Bosnie (VRS) sont attribuables au
défendeur par simple assimilation à un organe de l’Etat serbe. Apparem-
ment, ces forces ne sont pas formellement qualifiées d’organes du défen-
deur par son droit interne ; en effet, l’article 4, alinéa 2, des articles pré-
cités de la CDI précise : « [U]n organe comprend toute personne ou entité
qui a ce statut d’après le droit interne de l’Etat. » Le critère principal pour
déterminer la qualité d’organe de l’Etat d’une personne ou d’un groupe
de personnes repose donc sur la qualification que le droit interne de l’Etat
confère à cette personne ou à ce groupe de personnes. Toutefois, selon le
commentaire de la CDI, « un Etat ne saurait, pour se soustraire à sa res-
ponsabilité du fait d’une entité qui agit véritablement en tant qu’un de ses
organes, se contenter de dénier ce statut à l’entité en cause en invoquant
son droit interne. C’est cette idée que rend le mot « comprend » employé
au paragraphe 2 »116. Une classification incorrecte d’une personne, par le
droit interne, dans le but de dédouaner l’Etat de sa responsabilité inter-
nationale ne pourra être invoquée si cette personne se comporte en fait
comme un organe de l’Etat au sein de la structure étatique.
   104. Dans la présente affaire, le défendeur, dans ses plaidoiries
(CR 2006/10), évoque ce comportement en parlant d’une assimilation à
un organe de l’Etat sur le plan de l’effectivité. Dans ce cas, ce sont les
liens effectifs qui unissent l’Etat à ces entités apparemment extérieures
qui doivent être pris en compte. L’organe par lequel l’Etat agit peut être
de jure ou de facto, ce qui importe c’est qu’il se comporte en cette qualité
et qu’il agisse au nom de l’Etat, que les personnes ou groupes de per-
sonnes concernés puissent être assimilés à des organes de l’Etat. Dans
l’affaire Tadić, le TPIY considère que les actes commis par un groupe de
personnes peuvent être assimilés « même en l’absence d’instructions don-
nées par un Etat à des organes de l’Etat en conséquence de leur compor-
tement dans les faits au sein de la structure dudit Etat »117.

  116 Rapport de la Commission du droit international, cinquante-troisième session,

2001, A/56/10, par. 11.
  117 TPIY, Tadić, IT-94-1-A, chambre d’appel, arrêt du 15 juillet 1999, par. 141.



401

441         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


   105. Or, la Republika Srpska et ses structures se sont considérées
comme des subdivisions territoriales du défendeur. La Republika Srpska
avait pour seul objectif de se rattacher à la RFY, de se comporter en
république fédérée, ce qui implique qu’elle ne voulait pas se comporter
comme une entité indépendante et ne devait avoir qu’une autonomie très
relative par rapport à la RFY. Cet objectif est d’ailleurs confirmé solen-
nellement par la « Constitution » de la Republika Srpska : selon l’article 3
de la version consolidée de ce texte, « [l]a République est partie de la
République fédérale de Yougoslavie » ; selon son article 6, « [l]es citoyens
de la République ont la nationalité de la Yougoslavie ainsi que la natio-
nalité de la République ». Cette constitution admet ainsi les liens de
subordination et la soumission de la Republika Srpska à la RFY d’autant
que cette version consolidée a été adoptée après le retrait des forces
armées de la JNA et la prétendue déclaration d’indépendance de la Repu-
blika Srpska. Ces institutions parallèles n’étaient pas reconnues par la
communauté internationale et n’avaient d’existence légale que par le biais
du défendeur, ainsi que le montre la négociation des accords de Dayton
où il n’y avait qu’une seule délégation serbe représentant à la fois la RFY
et les autorités de Pale.
   106. A bien des égards, la création d’une armée de la Republika
Srpska (VRS), en tant que structure distincte de l’armée du défendeur, est
largement formelle, car, dans les faits, elle apparaît davantage comme
une unité de commandement de l’armée yougoslave reconstruite, un pro-
longement de la JNA (armée de la RFY) avec une certaine autonomie
plutôt qu’une armée indépendante. Il est très instructif de se référer ici à
l’acte d’accusation visant le général Momcilo Perisić ; en effet, celui-ci, en
tant que chef d’état-major général de l’armée de la RFY de 1993 à 1998
et responsable de l’exécution des décisions du Conseil suprême de défense
de la RFY, était la cheville ouvrière de l’action de soutien à la VRS,
comme le constate l’acte d’accusation :
           « Dans le cadre de ses fonctions ... Momcilo Perisić a exercé son
        autorité, selon les modalités et limites fixées par le Conseil suprême
        de la défense, pour fournir une aide militaire importante à la VRS
        tout en sachant que celle-ci était en grande partie utilisée pour com-
        mettre les crimes visés par le présent acte d’accusation.
           Cette aide se traduisait notamment par le maintien de la pratique
        consistant à fournir la majorité des officiers supérieurs de la VRS
        ainsi que de grandes quantités d’armes, de munitions et de matériel
        logistique nécessaires à la commission des crimes... Dans certains
        cas, cette aide se traduisait par l’envoi en Bosnie-Herzégovine de
        troupes régulières de la VJ stationnées en RFY. Momcilo Perisić a
        apporté cette aide en personne ou par l’intermédiaire de ses subor-
        donnés. »118


  118   TPIY, IT-04-81, acte d’accusation modifié, par. 8-9.

402

442      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


L’acte d’accusation ajoute un peu plus loin le constat suivant :

         « Il existait entre la VJ et la VRS une coordination si étroite que
      les dirigeants politiques de la Republika Srpska et le général Ratko
      Mladić pouvaient demander que tel ou tel officier de la VJ soit placé
      sous leur commandement opérationnel ou soit retiré par le biais du
      30e centre du personnel. » (Par. 14.)

Certes, il ne s’agit que d’un acte d’accusation dont les allégations n’ont
pas encore été confirmées par une chambre du Tribunal, mais elles ont
toutes les chances de l’être si l’on se reporte aux décisions déjà interve-
nues à propos de personnes d’un niveau de responsabilité moins élevé ;
comme l’affirme la chambre de première instance du TPIY, dans l’affaire
Le procureur c. Brdjanin,

      « les mesures prises pour créer une VRS indépendante de la JNA
      n’étaient qu’un stratagème pour parer à toute éventuelle accusation
      d’intervention de la RFY dans le conflit armé qui se déroulait sur le
      territoire de Bosnie-Herzégovine et pour répondre à la demande de
      la communauté internationale de cesser toute participation au
      conflit »119.

   107. Le commandement de l’armée de la Republika Srpska en Bosnie
n’a pas été réellement indépendant et l’on peut parler plutôt d’autonomie
par rapport à la JNA dont beaucoup d’officiers ont été détachés auprès
de la VRS pour l’assister et parfois assurer la direction d’opérations mili-
taires. Le 25 avril 1992, alors que la Bosnie-Herzégovine était déjà recon-
nue comme un Etat indépendant, le général Mladić fut nommé comman-
dant du deuxième district de la JNA par les autorités de Belgrade. Il lui
était ainsi confié la responsabilité du commandement de toutes les forces
de la JNA en Bosnie.
   Après le retrait « officiel » des troupes serbes, il resta cependant en
place. La JNA changea de nom sur ce territoire pour devenir la VRS,
mais le général Mladić ne fut pas rappelé à Belgrade et, au contraire, il
devint le commandant en chef de cette armée en conservant les mêmes
responsabilités (mêmes troupes, même territoire, etc.) ; le 24 juin 1994, le
Conseil suprême de la défense de Belgrade — la plus haute autorité poli-
tique et militaire du défendeur — l’a promu au grade de général de corps
d’armée de l’armée du défendeur, grade qu’il conservera jusqu’au mois de
mai 2002.
   108. A Belgrade, au sein de l’armée du défendeur rebaptisée la VJ, un
nouveau service était créé par le Conseil suprême de la défense pour gérer
et contrôler tous les officiers de l’armée du défendeur (VJ) engagés dans
le conflit bosniaque au sein de la VRS : le 30e centre du personnel. Par

  119 TPIY, Le procureur c. Brdjanin, IT-99-36-T, jugement du 1er septembre 2004,

par. 151.

403

443      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


l’intermédiaire de ce service, les officiers continuaient de recevoir leur
traitement par la VJ alors qu’ils accomplissaient leurs missions au service
de la VRS. Toutes les questions de personnel concernant ces officiers
(solde, retraite, promotion, etc.) ont été prises en charge par ce service de
la VJ puisqu’ils continuaient de demeurer des officiers de l’armée du
défendeur tandis que le reste des militaires de la VRS était payé sur le
budget de la République serbe de Bosnie, encore que ce budget était lui-
même assuré en grande partie par Belgrade. Les procès-verbaux des
séances du Conseil suprême de la défense prouvent que Belgrade avait
la mainmise sur une partie significative des officiers de l’armée de la Re-
publika Srpska qui étaient avant tout des officiers de l’armée du défendeur,
à commencer par le commandant en chef. A cet égard, il y a des conclu-
sions surprenantes de la Cour dans le paragraphe 388. L’une d’entre elles
relève qu’aucune preuve n’a été apportée démontrant que le général Mla-
dić et l’un quelconque des autres officiers qui relevaient du 30e centre du
personnel étaient, au regard du droit interne, des officiers de l’armée du
défendeur. Comment peut-on promouvoir des officiers à des grades très
élevés du commandement du défendeur s’ils n’appartiennent pas au corps
des officiers supérieurs de ce commandement ? Quelle preuve peut-on
apporter de plus que l’inscription sur la liste officielle du défendeur des
officiers en cause qui ne peut faire figurer sur cette liste que des officiers
relevant statutairement de son ordre juridique interne ? L’autre indique
que cette appartenance n’apparaît pas au regard du droit interne du
défendeur, ce qui est non seulement contestable, comme je viens de le
dire, mais s’avère, en outre, en contradiction avec ce qui est dit à la fin du
même paragraphe ; en effet, la Cour note que les officiers (et plus parti-
culièrement le général Mladić) auraient pu relever « sur le plan adminis-
tratif » de Belgrade ; or ils ne peuvent relever de Belgrade, même sur « le
plan administratif », que s’ils sont régis par le droit interne du défendeur.
Par ailleurs, l’argument de la gestion « sur le plan administratif » par Bel-
grade, avancé comme justification par le défendeur et repris par la Cour,
n’est en réalité qu’un subterfuge juridique comme l’a relevé le TPIY dans
certains de ses jugements, pour occulter l’implication d’agents du défen-
deur.
   109. Même si l’on ne considère pas la VRS comme un organe de
facto du défendeur — alors même qu’on peut la qualifier ainsi sur la
base du critère du contrôle global comme nous le verrons plus loin —,
elle apparaît clairement, en raison des liens effectifs qui l’unissent
à cet Etat et de l’étroite osmose réalisée par la présence assez consé-
quente d’officiers du défendeur, comme agissant sous la direction
et le contrôle de celui-ci. Pour la chambre de première instance du
TPIY,

        « Tout au long de 1991 et jusqu’en 1992, les responsables serbes de
      Bosnie ont entretenu des contacts avec leurs homologues de la
      RFSY sur la stratégie à adopter au cas où la Bosnie-Herzégovine
      accéderait à l’indépendance. La Chambre de première instance estime

404

444      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      que ces facteurs, conjugués au fait que les soldes des officiers de la
      VRS ont continué d’être versées par Belgrade, attestent de manière
      satisfaisante qu’après le 19 mai 1992 la VRS [armée de la Republika
      Srpska] et la VJ [armée yougoslave] ne constituaient pas deux armées
      distinctes ; qu’à compter de cette date la JNA ait été rebaptisée
      armée de la République serbe de Bosnie-Herzégovine, puis VRS, n’a,
      dans les faits, eu aucune incidence. De même que le changement de
      nom ne signalait aucune modification des objectifs et stratégies mili-
      taires, de même l’équipement, la hiérarchie, les infrastructures et les
      sources d’approvisionnement sont-ils demeurés inchangés. »120
   110. Nous avons déjà également relevé que le MUP (ministère de
l’intérieur) des Serbes de Bosnie — et ses forces combattantes, notam-
ment les groupes de paramilitaires — était également en osmose avec le
MUP fédéral. Les liens fonctionnels de dépendance des organes de la
Republika Srpska envers le défendeur confirment la possibilité de les assi-
miler à des organes de celui-ci. L’effectivité de ces liens, notamment au
plan structurel, est suffisante sans qu’il soit nécessaire de démontrer que
la RS était sous la « dépendance totale » de la RFY. Le défendeur a inté-
gralement assuré l’armement de la VRS en prenant soin de lui laisser son
propre arsenal lors du retrait du 19 mai 1992 ; il n’a pas manqué d’appro-
visionner la VRS et les paramilitaires en armes, munitions et essence, de
verser leurs soldes aux officiers par le biais du 30e centre du personnel, de
réaménager ses structures financières qui ont abouti à une certaine forme
d’intégration des économies de la RFY et de la Republika Srpska. Le
budget de la Republika Srpska était, sinon entièrement du moins en
majeure partie, assuré par Belgrade ; si la solde des autres militaires de la
VRS était théoriquement payée sur le budget de la République serbe de
Bosnie, elle était en fait prise en charge par des émissions de monnaie du
défendeur. La Republika Srpska était dans une relation si étroite à
l’égard de la RFY que l’indépendance revendiquée n’était qu’une sorte
d’affichage pour éviter de compromettre la RFY vis-à-vis de la commu-
nauté internationale et d’entraîner des sanctions, notamment celles du
Conseil de sécurité des Nations Unies.
   111. C’est ce constat qui a amené le président de la chambre de pre-
mière instance, dans l’affaire Tadić, du TPIY à se séparer des deux autres
membres de la juridiction pour soutenir, dans son opinion individuelle et
dissidente, que l’implication du défendeur était manifeste après une ana-
lyse circonstanciée et très argumentée dont il est intéressant de reprendre
les éléments essentiels contenus dans les trois paragraphes suivants :
        « 7. Les éléments de preuve établissent que la création de la VRS
      était une fiction juridique. Les seuls changements intervenus après la
      résolution du Conseil de sécurité en date du 15 mai 1992 ont été le

  120 TPIY, Le procureur c. Brdjanin, IT-99-36-T, jugement du 1er septembre 2004,

par. 151.

405

445      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      transfert de troupes, l’établissement d’un état-major général de la
      VRS, un changement de dénomination de l’organisation militaire et
      des diverses unités ainsi qu’un changement d’insignes. Restaient les
      mêmes armes, le même matériel, les mêmes officiers, les mêmes com-
      mandants, en grande partie les mêmes troupes, les mêmes centres de
      logistique, les mêmes fournisseurs, la même infrastructure, la même
      source de paiements, les mêmes buts et missions, les mêmes tactiques
      et les mêmes opérations. Plus important encore, l’objectif demeurait
      le même : créer un Etat serbe ethniquement pur en unissant les
      Serbes en Bosnie-Herzégovine et en étendant cet Etat de la Répu-
      blique fédérale de Yougoslavie (Serbie et Monténégro) à la Krajina
      croate le long des importantes voies de logistique et d’approvision-
      nement qui traversaient l’opstina de Prijedor, exigeant de ce fait
      l’expulsion de la population non serbe de l’opstina.
         8. Peu de preuves établissent que la VRS continuait d’être officiel-
      lement sous le commandement de Belgrade après le 19 mai 1992,
      mais la VRS a clairement continué d’opérer en tant qu’élément inté-
      gré et décisif de l’effort de guerre serbe. Cette conclusion est étayée
      par la preuve que chacune de ses unités avait été une unité de la
      JNA, le commandement et le personnel restant pratiquement les
      mêmes après avoir pris une autre dénomination. L’état-major géné-
      ral de la VRS, dont les membres avaient tous été des généraux de la
      JNA et dont bon nombre avaient été nommés à leur poste par l’état-
      major général de la JNA, entretenait des communications directes
      avec l’état-major général de la VJ par l’intermédiaire d’une liaison de
      communication émanant de Belgrade. Le colonel Selak, comman-
      dant du peloton de logistique qui assurait l’appui logistique des
      unités dans la région de Banja Luka (tant avant qu’après le 19 mai
      1992), a déclaré :
           « [C]ertains officiers avaient reçu des lignes [téléphoniques] di-
        rectes, Belgrade/Pale. Il y avait une liaison qui était utilisée dans
        les communications quotidiennes en raison de la nécessité de com-
        munications directes entre le chef d’état-major de l’armée de la
        Republika Srpska avec l’armée de Yougoslavie. »
      De surcroît, la VRS a continué de recevoir des approvisionnements
      des mêmes fournisseurs en République fédérale de Yougoslavie (Ser-
      bie et Monténégro) qui avaient conclu des marchés avec la JNA,
      bien que les demandes après le 19 mai 1992 soient passées par le chef
      d’état-major de la VRS, qui les envoyait ensuite à Belgrade. Les liens
      entre l’armée en Bosnie-Herzégovine et le parti politique SDS, par-
      tisan d’une Grande Serbie, sont, de même, restés identiques après le
      changement de dénomination.
         10. Tous ces éléments, y compris les moyens de preuve auxquels
      se réfèrent la majorité, montrent à l’évidence que le changement de
      dénomination était motivé uniquement par le désir de la République
      fédérale de Yougoslavie (Serbie et Monténégro) d’éviter d’offenser la

406

446       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      communauté mondiale en contrevenant à la résolution du Conseil
      de sécurité ordonnant à la JNA de cesser d’intervenir en Bosnie-
      Herzégovine. »121
C’est à la lumière de cette argumentation que le président de la Chambre
reproche aux deux autres juges, d’une part, d’avoir opté pour un critère
du contrôle effectif qui est inadéquat et n’était pas requis en l’espèce,
d’autre part, d’avoir mal appliqué ce critère parce que, en tout état de
cause, il ressort des éléments analysés qu’un tel contrôle a existé122. Nous
ne pouvons que souscrire à cette analyse et à ces conclusions.

2. Le contrôle exercé par le défendeur sur les organes de la Republika
   Srpska
   112. La responsabilité de la Serbie pour les actes et les omissions d’agir
de ses organes n’exclut pas sa responsabilité pour d’autres chefs et
notamment pour le comportement de personnes ou de groupes de per-
sonnes agissant en fait sur les instructions ou directives, ou encore sous le
contrôle des autorités de Belgrade. Du fait de l’osmose signalée plus haut
entre les personnels des armées de la Republika Srpska et du défendeur,
il en résulte que les instructions et les directives étaient en quelque sorte
quasiment automatiques en ce qui concerne aussi bien la planification
que l’exécution des opérations militaires menées par la VRS. Le système
d’information dont disposait l’armée de la RFY lui permettait d’être plei-
nement au courant du déroulement des opérations. L’acte d’accusation
précité visant Momcilo Perisić, le chef d’état-major de l’armée de la RFY,
donne une bonne illustration de ce système :
         « Pendant toute la période couverte par le présent acte d’accusa-
      tion, la VJ disposait de son propre service de renseignements qui
      recueillait activement des informations sur le développement du
      conflit en Bosnie-Herzégovine ... Ce service a fourni à Momcilo
      Perisić, en temps utile et à intervalles réguliers, des rapports sur les
      événements. L’état-major général de la VJ recevait également des
      rapports que lui adressaient les services de renseignements de la
      VRS. D’autres facteurs ont nécessairement contribué à attirer l’atten-
      tion de Momcilo Perisić sur les crimes commis par les personnels de
      la VJ ou avec le soutien matériel et logistique de celle-ci. »123
Comme l’attestent de nombreux documents produits tant dans les mé-
moires écrits que lors des audiences, non seulement des communications
intenses et ininterrompues se sont établies et maintenues tout au long de

   121 TPIY, IT-94-1-A, Tadić, chambre de première instance, jugement du 7 mai 1997,

opinion individuelle et dissidente du juge Gabrielle Kirk McDonald.
   122 Selon le juge McDonald : « Ainsi, si le contrôle effectif est le degré de preuve requis

pour établir la qualité d’agent dans [l’affaire] Nicaragua, nous concluons que ce critère a
été observé. » (Ibid., par. 15.)
   123 IT-04-81, acte d’accusation modifié, par. 33.



407

447      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


la guerre de Bosnie, entre les instances militaires et politiques, mais il y a
eu des réunions importantes et régulières de coordination entre les prin-
cipaux responsables du défendeur et ceux de la Republika Srpska, ainsi
que le montre notamment le fameux procès-verbal du Conseil suprême de
la défense. L’objet essentiel de ces réunions est précisément de faire le
bilan des événements intervenus pour en tirer des leçons et arrêter de
nouvelles instructions ou directives pour la suite des événements. Dans
un tel contexte, il y a une articulation entre diverses modalités de contrôle
aboutissant à un contrôle global qui offre la voie la plus pertinente pour
décrire et rendre compte des relations entre les organes de la Republika
Srpska et ceux du défendeur de nature à entraîner la responsabilité de ce
dernier.
   113. La Cour a eu l’occasion de préciser ce critère d’attribution de la
responsabilité à un Etat sur la base du contrôle dans d’autres affaires. La
Cour a estimé dans son arrêt dans l’affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique) qu’il aurait dû en principe être établi que [les Etats-Unis]
avaient le contrôle effectif des opérations militaires au cours desquelles
les violations en question se seraient produites. La Cour retient une défi-
nition restrictive du contrôle et devait estimer dans cette même affaire
que
      « même prépondérante ou décisive, la participation des Etats-Unis à
      l’organisation, à la formation, à l’équipement, au financement et à
      l’approvisionnement des contras, à la sélection de leurs objectifs
      militaires ou paramilitaires et à la planification de toutes leurs opé-
      rations demeure insuffisante en elle-même … pour que puissent être
      attribués aux Etats-Unis les actes commis par les contras au cours de
      leurs opérations militaires ou paramilitaires au Nicaragua. Toutes
      les modalités de participation des Etats-Unis qui viennent d’être
      mentionnées, et même le contrôle général exercé par eux sur une
      force extrêmement dépendante à leur égard, ne signifieraient pas par
      eux-mêmes, sans preuve complémentaire, que les Etats-Unis aient
      ordonné ou imposé la perpétration des actes contraires aux droits de
      l’homme et au droit humanitaire allégués par l’Etat demandeur. Ces
      actes auraient fort bien pu être commis par des membres de la force
      contra en dehors du contrôle des Etats-Unis. » (C.I.J. Recueil 1986,
      p. 64-65, par. 115.)
   114. En suivant ce raisonnement, dans le cadre de la présente affaire,
pour que soit imputée au défendeur la responsabilité des actes de la
Republika Srpska, le contrôle exercé par lui ne doit pas seulement être un
contrôle présentant un caractère général exercé sur une force extrême-
ment dépendante à leur égard ; le contrôle devrait être tel que la Repu-
blika Srpska aurait perdu son autonomie ou son « libre arbitre ». Autre-
ment dit, il faut démontrer que l’étendue du contrôle était telle que le
défendeur avait effectivement ordonné ou imposé la perpétration des
actes de génocide et que la commission de ceux-ci eût été impossible en

408

448      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


dehors d’instructions spécifiques données par les organes du défendeur.
Si l’exigence d’un tel niveau de contrôle, qui paraît très rigoureux, peut
s’expliquer dans l’affaire du Nicaragua, il n’est pas sûr que le même cri-
tère doive s’appliquer dans l’affaire de Bosnie-Herzégovine. Il suffit de
comparer les deux situations pour voir les limites d’une telle comparaison
et pour se rendre compte que si les circonstances de l’affaire du Nicara-
gua et de l’affaire de Bosnie-Herzégovine présentent quelques similitudes,
elles présentent surtout des différences beaucoup plus importantes et
significatives.
   115. Les circonstances dans lesquelles la Cour a rendu son arrêt dans
l’affaire Nicaragua sont les suivantes : les contras n’étaient pas des ressor-
tissants américains ; ils ne faisaient pas partie d’un appareil organique
hiérarchisé, relié de manière structurelle aux Etats-Unis ; ils ne combat-
taient pas pour rattacher le territoire du Nicaragua à celui des Etats-
Unis ; ils n’exerçaient pas de contrôle sur une partie du territoire du
Nicaragua puisqu’ils étaient essentiellement basés sur les frontières des
Etats limitrophes. Si les Etats-Unis soutenaient cette organisation para-
militaire, leurs « projets » respectifs étaient assez éloignés et ne se rejoi-
gnaient que sur un point : déstabiliser et renverser le gouvernement en
place au Nicaragua. Dans ces conditions, il est difficile de prouver l’impli-
cation des Etats-Unis à travers un contrôle général vague et incertain, il
fallait donc rechercher des éléments très précis pour soutenir que les
Etats-Unis exerçaient un « contrôle effectif » sur les activités des contras,
ce qui peut expliquer, en l’espèce, les termes de la définition du contrôle
retenue par la Cour.
   116. Or, s’agissant des liens entre la Republika Srpska et le défendeur,
nous venons de voir longuement quelle était leur nature et le type de
contrôle qui s’exerçait effectivement entre les deux entités. C’est pour la
même raison que le TPIY a retenu un critère du contrôle différent de
celui de l’affaire du Nicaragua, en se fondant sur les faits qu’il a analysés
avec beaucoup de rigueur et d’à-propos pour conclure à la notion de
« contrôle global ». Selon le TPIY, « le degré de contrôle peut … varier
selon les circonstances factuelles propres à chaque affaire »124. Dans
l’affaire Delalić, la chambre d’appel a conclu que « le critère du « contrôle
global » pourrait … être rempli même si les forces armées agissant au
nom de « l’Etat exerçant le contrôle » avaient, tout en participant à une
stratégie établie d’un commun accord avec ledit Etat, le choix des moyens
et de la tactique »125. La chambre d’appel, dans l’affaire Tadić, a égale-
ment indiqué que le degré de contrôle pouvait varier et elle distingue au
moins deux cas de figure tenant compte de la situation sur le terrain et
des enjeux des protagonistes126 :


  124 TPIY, Tadić, IT-94-1-A, arrêt du 15 juillet 1999, par. 117.
  125 TPIY, Delalić et consorts, IT-96-21, chambre d’appel, arrêt du 20 février 2001,
par. 47.
  126 Cf. arrêt précité du 15 juillet 1999, par. 138-139.



409

449     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


— celui où l’Etat dont la responsabilité est recherchée n’est pas celui sur
  le territoire duquel les affrontements armés se produisent, auquel cas
  l’existence d’un contrôle effectif doit être établi au cas par cas ;
— l’Etat exerçant le contrôle est le voisin immédiat de l’Etat où se
  déroulent les affrontements qui s’insèrent dans une politique tendant
  à satisfaire un projet expansionniste. Dans ce cas de figure, un contrôle
  général suffit pour que le défendeur s’implique réellement et efficace-
  ment dans l’action entreprise par les différentes forces serbes opérant
  sur le territoire de la Bosnie-Herzégovine.
   117. Cette distinction implique une différence importante avec l’affaire
Nicaragua c. Etats-Unis d’Amérique où l’objectif américain se limitait
simplement au renversement du pouvoir en place alors que, dans la pré-
sente affaire, il existe une parfaite concordance de vues entre le défendeur
et la Republika Srpska sur le projet d’une « Grande Serbie » réunissant
l’ensemble des Serbes relevant des deux entités. Dans ce cas, il n’est pas
nécessaire de démontrer une implication qui s’apparenterait à un contrôle
précis sur chaque opération effectuée sur le territoire de la Bosnie-Herzé-
govine ; il suffit d’un contrôle global pour influer de manière détermi-
nante sur la politique pratiquée par la Republika Srpska. En d’autres
termes, exercer un contrôle strict sur chaque acte de la VRS n’était pas
particulièrement nécessaire, étant donné l’identité d’objectifs entre les
deux partenaires. En finançant et en fournissant la majeure partie de son
budget et de son armement, en contrôlant une partie de ses officiers,
notamment aux plus hauts niveaux de la Republika Srpska, en propa-
geant l’idée de la « Grande Serbie » ethniquement propre, le défendeur a
exercé effectivement un contrôle global suffisant, même si cela n’excluait
pas éventuellement une certaine autonomie ou parfois quelques diver-
gences et conflits sur les voies et moyens d’atteindre l’objectif commun.
A supposer d’ailleurs que les forces armées du défendeur n’aient pas
participé directement aux actes de génocide constatés par le TPIY,
elles ont apporté à tout le moins une aide multiforme si importante et
décisive qu’elle a incité les forces combattantes de la Republika Srpska
à persévérer dans une politique de nettoyage ethnique dont tout portait
à croire qu’elle allait dévier vers des actes de génocide.

      C. La responsabilité du défendeur pour les autres actes liés
                             au génocide
   118. Selon l’article III de la convention sur le génocide de 1948, il
existe trois types d’actes punissables autres que le génocide proprement
dit, à savoir l’incitation directe et publique à commettre le génocide,
l’entente en vue de commettre le génocide et la complicité dans le géno-
cide.
   119. L’incitation et l’entente sont deux chefs de responsabilité dis-
tincts du génocide. La RFY peut être reconnue responsable de ces deux
infractions sans que cela ne remette en cause sa responsabilité directe
pour la commission du génocide proprement dit. Pour la complicité,

410

450      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


selon le TPIR, « une même personne ne peut être à la fois l’auteur prin-
cipal et le complice d’un fait spécifique. Le même fait reproché à un
accusé ne peut donc être à la fois constitutif de génocide et de complicité
dans le génocide. »127. La RFY ne pourrait donc être reconnue complice
du génocide que si la Cour considère qu’elle n’est pas son auteur
principal.
   120. Concernant l’incitation directe et publique à commettre le géno-
cide (art. III, al. c), et IX), la Cour a eu l’occasion d’affirmer l’interdic-
tion de l’incitation à d’autres violations du droit international que le
génocide. Dans son arrêt dans l’affaire Nicaragua, la Cour a considéré
que les Etats-Unis avaient, au titre des « principes généraux du droit
humanitaire dont les conventions [de Genève de 1949] ne sont que
l’expression concrète », « l’obligation de ne pas encourager des personnes
ou des groupes prenant part au conflit au Nicaragua à agir en violation »
(C.I.J. Recueil 1986, p. 114, par. 220) des dispositions fondamentales
de celles-ci.
   121. La RFY n’est pas étrangère à l’incitation aux violences, y compris
les plus extrêmes, en propageant l’idéologie de la « Grande Serbie », en
appelant à la création d’un « Etat de tous les Serbes » et en préparant le
terrain pour le nettoyage ethnique avec la dérive pouvant mener aux
actes de génocide. Dans son jugement Tadić du 7 mai 1997, la chambre
de première instance du TPIY relève les faits établissant cette incitation
directe et publique128. La campagne de propagande de la « Grande Ser-
bie » s’accompagna d’un autre mouvement qui démarra dès 1989, avec la
célébration du 600e anniversaire de la bataille du Kosovo. Les médias
sous domination serbe déclarèrent que les Serbes avaient été abandonnés
à leur sort lors de l’invasion de l’Empire musulman ottoman. Les dangers
liés à l’intégrisme musulman au sein même de l’ex-RFSY étaient égale-
ment soulignés. Le thème principal était que, si la RFSY devait être dis-
soute et les Serbes se trouver en minorité, toute leur existence risquait
d’être mise en péril et que, devant une telle situation, la seule alternative
serait soit de mener une guerre totale, soit de se retrouver comme par le
passé dans un camp de concentration. Au début des années quatre-vingt-
dix, des rassemblements auxquels participèrent des dirigeants serbes furent
organisés pour défendre et propager ces idées. En 1992, Radoslav Brdja-
nin, président de la cellule de crise de la région autonome serbe de Banja
Luka, déclara publiquement que 2 % était le pourcentage maximal de
non-Serbes qu’il était possible de tolérer dans la région129. Il préconisait
de se débarrasser des non-Serbes en trois étapes : 1) par la création de
conditions de vie insupportables pour les non-Serbes, 2) par la déporta-
tion et le bannissement, 3) par la liquidation des non-Serbes restant. Les

  127 TPIR, ICTR-96-13, Le procureur c. Alfred Musema, chambre de première instance,

jugement et sentence, 27 janvier 2000, par. 175.
  128 Cf. Tadić, chambre d’appel, arrêt du 15 juillet, par. 30-35.
  129 Déclaration rapportée par le TPIY dans Tadić, IT-94-1-T, jugement du 7 mai 1997,

par. 89.

411

451        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


journaux serbes et la télévision de Belgrade dénonçaient la menace des
non-Serbes extrémistes et répandaient l’idée qu’ils s’armaient pour exter-
miner les Serbes. Cette campagne de propagande se poursuivit jusqu’en
1993.
   122. En matière d’entente, il s’agit de déterminer qu’il existait un plan
concerté en vue de commettre des crimes de guerre, des crimes contre
l’humanité et éventuellement des actes de génocide. Ce plan résulte de
l’ensemble de la conduite du défendeur, lequel, après avoir incité directe-
ment et publiquement au nettoyage ethnique, a permis de créer les condi-
tions nécessaires à sa perpétration. Cet Etat a ainsi éliminé de l’armée
yougoslave tous les éléments non serbes de façon à s’assurer sa fidélité. Il
l’a enrichie de « volontaires » de façon à remplacer les éléments non
serbes. Tout en organisant le retrait de la JNA sous la pression internatio-
nale, il a été prévu d’armer les Serbes de Bosnie et de désarmer les non-
Serbes. Il a été également prévu d’intégrer officieusement les Serbes de
Bosnie et leurs institutions parallèles à la structure fédérale de façon à
pouvoir les contrôler et à continuer à leur fournir les armements et le
budget nécessaires. Ces préparatifs précis et minutieux, et l’étroite colla-
boration entre la Republika Srpska et les autorités de Belgrade qu’ils sup-
posent, attestent de l’existence d’une entente en vue de perpétrer les plus
grandes violences, avec le risque grave de glisser sur la pente du génocide.
Ce qui est important en l’espèce est l’existence d’un « acte délibéré » et que
celui-ci influe « directement sur la préparation du crime proprement
dit »130.

          D. L’aide ou l’assistance du défendeur pour la commission
                                 du génocide
   123. L’opinion soutenue ici est que le défendeur est l’un des auteurs
des crimes commis sur le territoire de la Bosnie-Herzégovine et, par
conséquent, la complicité est écartée puisque logiquement on ne peut pas
à la fois être l’auteur principal et le complice d’un même fait ; ainsi que le
rappelle le Tribunal pénal international pour le Rwanda et comme nous
l’avons déjà relevé au paragraphe 119 : « Le même fait reproché à un
accusé ne peut donc être à la fois constitutif de génocide et de complicité
de génocide. »131 Toutefois, il convient d’examiner cette hypothèse,
puisque la Cour n’a pas retenu le crime de complicité alors qu’il y a à
mon avis suffisamment d’éléments permettant d’aboutir à une conclusion
différente.
   124. Les articles de la Commission du droit international sur la res-
ponsabilité de l’Etat visent l’aide ou l’assistance dans la commission du
fait internationalement illicite à l’article 16, selon lequel
          « L’Etat qui aide ou assiste un autre Etat dans la commission du

  130   Tadić, IT-94-1-T, jugement du 7 mai 1997, par. 678.
  131   TPIR, Le procureur c. Alfred Musema, op. cit., par. 220.

412

452         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


        fait internationalement illicite par ce dernier est internationalement
        responsable pour avoir agi de la sorte dans le cas où :
        a) ledit Etat agit ainsi en connaissance des circonstances du fait
             internationalement illicite ; et
        b) le fait serait internationalement illicite s’il était commis par cet
             Etat. »
Apparemment, cette disposition relative aux rapports entre Etats ne
semble pas applicable directement en l’espèce dans la mesure où l’aide
visée concerne une entité, la Republika Srpska, qui n’a pas de statut
international. Mais, comme le déclare à bon escient la Cour, si cette
disposition n’est pas directement pertinente, elle
        « n’aperçoit pas de raison d’établir une différence substantielle entre
        « la complicité dans le génocide » au sens du litt. e) de l’article III de
        la Convention et l’« aide ou assistance » d’un Etat à la commission
        d’un acte illicite par un autre Etat au sens de l’article 16 précité »
        (arrêt, par. 420).
Il en résulte que l’Etat ayant porté son aide ou son assistance sera res-
ponsable dans la mesure où il aurait facilité la commission du fait inter-
nationalement illicite.
   125. La complicité suppose une pluralité de participants intervenant à
des titres divers dans la réalisation d’une même entreprise délictueuse.
L’auteur direct est celui qui commet l’infraction et le complice facilite la
commission de l’infraction dont il a connaissance et conscience. Le com-
plice peut intervenir aussi bien avant qu’après l’acte criminel132. Il est
communément admis dans l’ensemble des systèmes répressifs nationaux
que la complicité est indissociable de l’intention criminelle133 ; il s’agit
d’une infraction intentionnelle, le complice doit s’associer consciemment
à l’acte principal. Mais doit-il partager le dol spécial de l’auteur princi-
pal ? Cette question a suscité quelques débats et la convention sur le
génocide est lacunaire à ce sujet. On sait que le TPIY s’est interrogé pour
savoir s’il fallait apporter la preuve que le complice avait lui-même
l’intention de commettre le génocide134 ; il n’a pas retenu une telle inter-
prétation et, pour être un complice du crime de génocide, il suffit d’agir
en connaissance de cause, c’est-à-dire d’être informé que les actes illicites
constituent ou peuvent constituer un génocide135. La Cour évoque la
question dans le paragraphe 421, mais en évitant d’y répondre au motif

  132 N. Robinson, op. cit., p. 21.
  133 Ainsi, dans l’affaire du Zyklon B, le jugement de la Cour militaire britannique du
8 mars 1948 a considéré que la fourniture de gaz a accéléré l’extermination dans les camps
et l’accusé savait l’usage qui allait en être fait (cité par C. Laucci, « La responsabilité
pénale des détenteurs de l’autorité : étude de la jurisprudence récente des tribunaux
pénaux internationaux », L’Observatoire des Nations Unies, n° 6, 1999, p. 151-152).
  134   Affaire Krstić, chambre d’appel, arrêt du 19 avril 2004, par. 140-142.
  135   Ibid., par. 143-144.

413

453      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


qu’elle ne se pose pas en l’espèce. Or, il est regrettable qu’elle ne se pro-
nonce pas clairement alors même que tout le raisonnement sous-jacent
repose sur l’idée selon laquelle la connaissance suffit pour entraîner la
complicité, comme cela ressort d’ailleurs un peu plus loin dans le para-
graphe 432 relatif à la complicité et à la violation de l’obligation de pré-
vention ; la Cour aurait dû trancher plus clairement pour dire que la
complicité n’exige pas que son auteur partage l’intention spécifique de
l’auteur principal du crime de génocide et qu’il suffit qu’il ait connais-
sance de cette intention spécifique. Il est donc suffisant de constater que
la RFY connaissait l’intention génocidaire — même si elle ne la parta-
geait pas — des criminels auxquels elle a porté assistance pour conclure à
sa complicité dans le crime de génocide.
   126. En l’espèce, le défendeur a eu connaissance des circonstances qui
rendaient le comportement de l’entité assistée internationalement illicite,
à savoir une politique de nettoyage ethnique qui était connue de tous et
dénoncée par les plus hautes autorités internationales, notamment le
Conseil de sécurité et l’Assemblée générale de l’Organisation des Nations
Unies ; il savait pertinemment que son aide servait à commettre toutes
sortes de crimes, y compris des actes de génocide que la Republika
Srpska n’aurait pu commettre avec une telle ampleur, comme à Srebre-
nica, sans le soutien de la RFY. C’est au demeurant le constat auquel
parvient la Cour à trois reprises : d’une part, en notant que, si le défen-
deur « avait décidé de retirer ce soutien, cela aurait grandement limité les
options militaires ouvertes aux autorités de la Republika Srpska »
(arrêt, par. 241), d’autre part, en faisant référence au « très important
appui accordé par le défendeur à la Republika Srpska, appui sans lequel
celle-ci n’aurait pu « mener ses activités militaires et paramilitaires les
plus cruciales ou les plus significatives » » (arrêt, par. 394) et, enfin et sur-
tout, en déclarant à propos de Srebrenica ce qui suit :

         « Sans doute l’aide considérable, fournie sur les plans politique,
      militaire et financier par la RFY à la « Republika Srpska » et à la
      VRS, commencée bien avant les tragiques événements de Srebrenica,
      s’est-elle poursuivie pendant et après ces événements. En ce sens, il
      n’est guère douteux que les atrocités de Srebrenica ont pu être com-
      mises, au moins en partie, avec les moyens dont les auteurs de ces
      actes disposaient en conséquence de la politique générale d’aide et
      d’assistance menée par la RFY en leur faveur. » (Arrêt, par. 422.)

   127. Après un tel constat, il eût été logique que la Cour en tire toutes
les conséquences pour conclure notamment à la complicité du défendeur.
Pourtant, ce n’est pas la conclusion tirée par la majorité. Autrement dit,
les conditions d’existence de l’élément matériel d’aide ou d’assistance au
crime de génocide sont réunies, mais la Cour ne les retient pas, pour
autant la responsabilité du défendeur est écartée au motif que l’élément
intentionnel ferait défaut et plus précisément parce que


414

454      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      « il n’a, en effet, pas été établi de manière indiscutable, par l’argu-
      mentation développée entre les Parties, que les autorités de la RFY
      auraient fourni — et continué à fournir — leur aide et leur assistance
      aux chefs de la VRS qui ont décidé et exécuté le génocide, à un
      moment où elles auraient été clairement conscientes qu’un génocide
      était sur le point, ou en train, d’être commis » (arrêt, par. 422).
La Cour revient encore sur cette absence de preuve de l’intention au
paragraphe suivant, comme pour mieux se convaincre, en disant : « Dans
ces conditions, il n’a pas été établi que la RFY ait fourni, au moment
crucial, une aide aux auteurs du génocide en pleine conscience de ce que
cette aide serait employée à commettre un génocide. » (Par. 423.) Or, ce
constat et la conclusion qu’il emporte ne sont eux aussi ni évidents ni
convaincants ; ils suscitent bien des interrogations au regard d’un certain
nombre d’éléments. Faut-il être intervenu uniquement « au moment cru-
cial », selon l’indication du paragraphe 423, pour être complice d’un
génocide ? Peut-on réellement massacrer plus de 7000 personnes de façon
improvisée ou spontanée sans qu’il y ait eu auparavant un minimum de
préparation et de planification ? Etant donné l’étroitesse et la régularité
des liens entre les autorités de la RFY et celles de la Republika Srpska
— notamment les liens humains par le biais d’officiers de haut rang rele-
vant de la RFY au sein de la VRS —, peut-on considérer comme incon-
testable l’absence de connaissance d’un tel projet par les autorités de la
RFY ? Entre autres éléments venus s’accumuler sur la connaissance de
l’intention des auteurs des massacres par les dirigeants de l’Etat défen-
deur, le témoignage du général Wesley Clark, cité et discuté dans le para-
graphe 437 de l’arrêt, n’apporte-t-il pas un élément de poids suffisam-
ment convaincant indiquant que le président Milošević était très conscient
de ce qui allait se produire à Srebrenica ? Au demeurant, la Cour recon-
naît qu’il l’était puisque c’est sur cette base qu’elle établit la violation
de l’obligation de prévention prévue par la Convention. En effet, sans
une telle connaissance, on ne pourrait pas établir la violation de ladite
obligation.
   128. Précisément, sur ce point relatif à l’élément d’information ou de
connaissance des crimes commis, on ne peut manquer de relever une cer-
taine incohérence ou contradiction entre deux conclusions de la Cour. En
effet, d’un côté, elle refuse de reconnaître l’existence d’une complicité des
autorités de l’Etat défendeur parce qu’ils n’étaient pas informés ou, plus
précisément, n’étaient pas « clairement conscientes qu’un génocide était
sur le point ou en train d’être commis » (arrêt, par. 422) ; de l’autre, elle
estime néanmoins que ces organes ont failli à leur obligation de prévenir
le génocide parce que les autorités de Belgrade « ne pouvaient pas ne pas
être conscientes du risque sérieux » qui existait de la commission d’un
génocide (arrêt, par. 436), ou plus précisément encore :
      « [c]ompte tenu de toute la préoccupation qui était celle de la com-
      munauté internationale au sujet de ce qui risquait de se produire à
      Srebrenica et compte tenu des propres observations de Milošević à

415

455      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


      Mladić, qui montraient clairement que le danger qui menaçait était
      connu et semblait être d’une nature qui pouvait donner à penser
      qu’existait une intention de commettre le génocide si rien n’était fait
      pour parer ce danger, il devait être clair qu’existait un sérieux risque
      de génocide à Srebrenica. » (Arrêt, par. 438.)

Il y a plus que de la difficulté à suivre le raisonnement de la Cour ; malgré
l’étonnante subtilité déployée par elle dans son analyse compliquée pour
expliquer la distinction entre la connaissance requise pour être complice
du génocide et la connaissance requise pour prévenir le génocide, tant
d’un point de vue logique que compte tenu des circonstances de fait pré-
valant dans cette affaire, il est difficile de comprendre la distinction et,
par voie de conséquence, la différence de conclusion quant à l’implication
du défendeur. En d’autres termes, puisque la claire conscience du grave
danger de génocide existait chez les organes du défendeur, ceux-ci avaient
d’abord comme première obligation, celle de prévenir les actes de géno-
cide ; ils avaient ensuite comme obligation complémentaire celle de ne pas
continuer à fournir aux futurs auteurs des actes criminels l’aide ou l’assis-
tance permettant ou rendant plus facile la commission de ces actes. La
Cour aurait donc dû normalement constater non seulement la violation
de l’obligation de prévention, mais aussi la complicité, surtout que l’aide
et l’assistance du défendeur à la Republika Srpska ont continué même
après le génocide de Srebrenica, comme l’a constaté le TPIY et comme le
confirme la Cour elle-même dans le présent arrêt.
   129. Le dispositif de l’arrêt concerne la Serbie, car il doit viser l’Etat
qui est défendeur à la date de l’arrêt rendu par la Cour. En effet, un arrêt
ne peut pas être adressé à un Etat fictif qui a cessé d’exister ; c’est donc
bien la Serbie qui est visée dans le dispositif en tant qu’Etat continuateur
de la Serbie-et-Monténégro, tout comme la Serbie-et-Monténégro a été le
continuateur de la RFY. Les comportements examinés et jugés dans cette
affaire sont ceux de la RFY et de la Serbie-et-Monténégro, comme l’in-
dique la Cour dans les motifs en nommant l’un ou l’autre de ces deux
Etats, en fonction de la période considérée, pour identifier clairement les
auteurs des comportements et attribuer en conséquence la responsabilité
qui en découle pour la Serbie en tant que continuateur des deux Etats
précédents.
   Il convient également de noter que la Cour mentionne expressément,
dans le paragraphe 78, que la République du Monténégro qui a accédé à
l’indépendance le 3 juin 2006, après la clôture des audiences publiques, et
qui a indiqué à la Cour, par une lettre du 29 novembre 2006, que ce nou-
vel Etat n’entendait pas être défendeur dans l’affaire en cause. Il est
important de citer ce paragraphe de l’arrêt de la Cour : « Cela étant dit, il
convient toutefois de garder à l’esprit que toute responsabilité établie
dans le présent arrêt à raison d’événements passés concernait à l’époque
considérée l’Etat de Serbie-et-Monténégro. »
   Ce paragraphe rappelle les obligations qui s’imposent à la République
du Monténégro et j’interprète ce rappel comme signifiant que, quand bien

416

456     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. MAHIOU)


même la République du Monténégro n’est pas visée directement par le
dispositif, elle n’en est pas moins responsable, en tant qu’Etat successeur,
conformément aux règles du droit international régissant la responsabi-
lité internationale des Etats, la succession d’Etats en matière de traités et
la succession d’Etats en matière de biens, archives et dettes de l’Etat. Je
regrette que la Cour ne soit pas plus précise dans le rappel des obligations
de la République du Monténégro, compte tenu des circonstances propres
à la présente affaire. En effet, la République du Monténégro est partie à
la convention sur le génocide qui lui impose de respecter toutes les obli-
gations y afférentes, notamment celle de poursuivre ou de punir les
auteurs d’actes de génocide. Par ailleurs, elle succède aux accords de
Dayton qui l’engagent à apporter sa pleine coopération pour la réalisa-
tion des objectifs définis dans ces accords.

                                               (Signé) Ahmed MAHIOU.




417

